








Exhibit 10.1










CREDIT AGREEMENT

among:

TERASEN INC.

as Borrower

- and -

THE INSTITUTIONS NAMED HEREIN AS LENDERS

as Lenders

- and -

THE TORONTO-DOMINION BANK

as Administration Agent

____________________________________

TD SECURITIES

As Arranger and Book Manager

___________________________________













May 5, 2006




FASKEN MARTINEAU DuMOULIN LLP
2100 -1075 West Georgia Street
Vancouver, British Columbia, Canada V6E 3G2





--------------------------------------------------------------------------------










THIS AGREEMENT is made as of and effective from and dated for reference May 5,
2006

AMONG :

TERASEN INC.

as Borrower

- and -

THE INSTITUTIONS NAMED HEREIN AS LENDERS

as Lenders

- and -

THE TORONTO-DOMINION BANK

a bank subsisting under the laws of Canada
for the rateable benefit of the Lenders,
as Administration Agent

WHEREAS the Borrower has requested the Lenders to make available the Credit
Facilities and the Lenders have agreed to provide the Credit Facilities on the
terms and conditions set forth in this Agreement.

NOW THEREFORE in consideration of the covenants in this Agreement and for other
consideration, the receipt and sufficiency of which are acknowledged, it is
agreed by and among the parties as follows:




ARTICLE 1
INTERPRETATION

Section 1.0

General Definitions.

Unless the context otherwise requires, in this Agreement:

“Acceptance” means a Draft issued by the Borrower and accepted by an Operating
Lender and issued for value pursuant to the Operating Facility;

“Acceptance Proceeds” means the cash proceeds derived from the issuance and sale
of an Acceptance pursuant to this Agreement before deduction of the Stamping
Fee;

“Administration Agent” means TD Bank acting in its capacity as administration
agent under this Agreement for the rateable benefit of the Lenders, and not in
its





--------------------------------------------------------------------------------

- 2 -




individual capacity as a Lender, or (as the context requires) any replacement
administration agent that is appointed pursuant to Section 13.15;

“Administration Agent’s Accounts” means the designated accounts of the
Administration Agent located at its office set out below its name in the
signature pages of this Agreement, or such other designated accounts as the
Administration Agent may notify each of the Lenders and the Borrower of from
time to time;

“Advance” means any amount of money or credit advanced or deemed advanced or to
be advanced or deemed advanced (as the context requires) by a Lender or the
Lenders to the Borrower pursuant to this Agreement, whether by way of loan
(including overdraft), acceptance of Drafts or issue of a Standby Instrument, or
any relevant portion thereof (as the context requires);

“Affected Lender” has the defined meaning assigned to it in Section 7.7, Section
7.8, Section 7.9 or Section 7.10(a) or (b), as applicable;

“Affiliate” of any designated Person means any other Person that, directly or
indirectly through one or more intermediaries, Controls, is Controlled by or is
under common Control with, such designated Person;

“Agency Fees” means the agency fees payable at the time and in the manner set
forth in the Agency Fees Agreement and pursuant to Section 7.5;

“Agency Fees Agreement” means the agency fees agreement between the Borrower and
the Administration Agent providing for the payment of certain agency fees to the
Administration Agent;

“Agreement” means this credit agreement;

“Applicable Law” means, at any time, with respect to any Person, property,
transaction, event or other matter, as applicable, any law, rule, statute,
regulation, treaty, order, judgement or decree, and any official request,
directive, rule, guideline, order, policy, practice or other requirement of any
Governmental Body relating or applicable at such time to such Person, property,
transaction, event or other matter, and shall also include any interpretation
thereof by any Person having jurisdiction over it or charged with its
administration or interpretation;

“Applicable Margin” in relation to any form of Advance or Standby Fees as of any
date means the percentage rate per annum determined in accordance with Schedule
A by reference to the Borrower’s Ratings;

“Arrangement Fees” means the arrangement fees payable at the time and in the
manner set forth in the Arrangement Fees Agreement and pursuant to Section 7.4;

“Arrangement Fees Agreement” means the arrangement fees letter agreement between
the Borrower and the Administration Agent providing for the payment of certain
arrangement fees;





--------------------------------------------------------------------------------

- 3 -




“Arranger” means TD Securities;

“Auditors” means the firm of KPMG LLP or any other nationally recognized firm of
chartered accountants as a Terasen Group Member may designate from time to time,
as such Terasen Group Member’s auditors;

“Authorization” means any authorization, approval, consent, exemption, licence,
permit, franchise or no-action letter from any Governmental Body having
jurisdiction with respect to any specified Person, property, transaction or
event or with respect to any of such Person’s Business Affairs;

“Availability Period” means the period commencing on the date the conditions to
the first Drawdown have been satisfied in accordance with the provisions of
Article 9 (or waived by the Required Lenders pursuant to Section 9.3) to, but
excluding, the Maturity Date;

“Award” means any judgment, decree, injunction, rule, award or order of any
Governmental Body;

“BA Disruption Event” has the defined meaning assigned to it in Section 7.8(b);

“BA Equivalent Advance” has the defined meaning assigned to it in Section 4.11;

“BA Reference Rate” means (a) for each Lender that is a Schedule I Canadian
chartered bank, CDOR and (b) for each Lender that is not a Schedule I Canadian
chartered bank, and is (i) a Non-Acceptance Lender, CDOR plus one-tenth of one
percent (0.10%) per annum or (ii) not a Non-Acceptance Lender, the lesser of (A)
CDOR plus one-tenth of one percent (0.10%) per annum and (B) the interbank bid
rate (rounded up, if necessary to be expressed to two (2) decimal places, to the
nearest 1/100th of 1%) quoted by such Lender as being the rate at which that
Lender was receiving bids (which it was prepared to accept) to sell bankers’
acceptances of the specified maturity issued by that Lender in the relevant
Canadian money markets as of 10:00 a.m. (Toronto time) on such day;

“Beneficiary” means, in respect of any Standby Instrument, the beneficiary
specified therein or any other Person to whom payments may be required to be
made pursuant to such Standby Instrument;

“Borrower” means Terasen Inc., a company duly incorporated as number BC0296604
under the laws of British Columbia;

“Borrower’s Accounts” means the designated accounts of the Borrower maintained
at the branch of the Swing Line Lender set out below the name of the Swing Line
Lender on the signature pages of this Agreement, or such other  designated
accounts of the Borrower, as the Borrower and the Swing Line Lender may notify
the Administration Agent from time to time;





--------------------------------------------------------------------------------

- 4 -




“Borrower’s Counsel” means in the Province of British Columbia, Farris, Vaughan,
Wills & Murphy, in each other relevant jurisdiction, such firm of solicitors or
attorneys of recognized local standing as the Borrower may select, and each
additional or replacement firm of solicitors of recognized local standing as the
Borrower may select from time to time;

“Borrowing” means a Conversion, Drawdown or Rollover, as the context requires;

“Borrowing Date” means a Conversion Date, Drawdown Date or Rollover Date, as the
context requires;

“Borrowing Request” means a notice requesting a Conversion, Drawdown or
Rollover, as the context requires, in the form of or substantially similar
effect as Schedule B;

“Business Affairs” means the Business Assets, affairs, liabilities, financial
condition and results of operations of a specified Person or Persons;

“Business Assets” means the business, operations, undertaking, property and
assets of a specified Person or Persons (including interests held in the Capital
Stock of another Person);

“Business Day” means a day on which banks are generally open for commercial
lending and foreign exchange business in Vancouver and Toronto, Canada, which is
not a Saturday or a Sunday, and (a) in respect of any Loan denominated in U.S.
Dollars in respect of which a payment or Borrowing is due to be made, a New York
Banking Day and (b) in respect of any determination of LIBOR, a London Banking
Day;

“Canadian Dollars” and the symbol “Cdn.$” each means dollars which are the
lawful currency of Canada;

“Canadian Prime Rate” means the percentage rate per annum determined by the
Administration Agent to be the greater of (a) the rate of interest which TD Bank
establishes from time to time as the reference rate of interest for
determination of the interest rates it will charge for loans made in Canadian
Dollars in Canada and which it refers to as its prime rate (or equivalent or
analogous such rate) or (b) the sum of (i) the yearly rate of interest to which
the one month CDOR is equivalent plus (ii) three-quarters of one percent
(0.75%);

“Canadian Prime Rate Loan” means an Advance made by way of loan (including
overdraft) in Canadian Dollars on which the interest rate is calculated in
accordance with the applicable provisions of this Agreement with reference to
the Canadian Prime Rate;

“Capital Lease” means, with respect to a Person, a lease or other arrangement in
respect of real or personal property which is required to be classified and





--------------------------------------------------------------------------------

- 5 -




accounted for as a capital lease or finance lease on a balance sheet of such
Person in accordance with GAAP;

“Capital Lease Obligations” means the obligations of a Person to pay rent or
other amounts under a Capital Lease, and in determining the amount thereof at
any time for the purposes of this Agreement, such amount will be the capitalized
amount thereof which would be included on the balance sheet of such Person as
determined in accordance with GAAP;

“Capital Securities” means the Cdn.$125,000,000 of 8.0% capital securities with
a term to maturity of 40 years issued by the Borrower on April 19, 2000 under
which the Borrower may elect to defer payments and settle such deferred payments
in common shares of the Borrower (and as more particularly described in note
9(b) to the consolidated financial statements of the Borrower for the Fiscal
Year ended December 31, 2005), and such other similar unsecured capital
securities issued from time to time by the Borrower;

“Capital Stock” means (a) common shares, preferred shares or other equivalent
equity interests (howsoever designated) of capital stock of a body corporate,
(b) equity preferred or common interests in a limited liability company,
(c) member or shareholder interests in an unlimited liability company,
(d) limited or general partnership interests in a partnership or (e) any other
ownership interest equivalent to any of the interests referred to in any of
clauses (a), (b), (c) or (d) of this definition;

“CDOR” in relation to any specified maturity of bankers’ acceptances on any day
means the yearly rate of interest equivalent to the average of the yields
(rounded up, if necessary to be expressed to two (2) decimal places, to the
nearest 1/100th of 1%) applicable to bankers’ acceptances denominated in
Canadian Dollars for that specified maturity quoted on the Reuters Money Market
CDOR page under “Canadian Interbank Bid BA Rates” as of 10:00 a.m. (Toronto
time) on that day (or on the preceding Business Day, if such day is not a
Business Day) or, if such page or service shall cease to be displayed or
published, on such other page or service that displays or publishes Canadian
interbank bid rates for bankers’ acceptances denominated in Canadian Dollars as
the Administration Agent may select.  If no such average is displayed or
published on any such page or service, CDOR will be determined by the
Administration Agent with reference to the average of the Canadian interbank bid
rates (rounded up, if necessary to be expressed to two (2) decimal places, to
the nearest 1/100th of 1%) quoted by three of the five largest (as to total
assets) Schedule 1 Bank Act (Canada) chartered banks as the Administration Agent
may select, as the rate at which each such reference bank was receiving bids
(which it was prepared to accept) to sell its own bankers’ acceptances of the
specified maturity in the relevant Canadian money markets as of 10:00 a.m.
(Toronto time) on such day (or on the preceding Business Day, if such day is not
a Business Day).





--------------------------------------------------------------------------------

- 6 -




“Certificate” of or from any Person means a written certificate of that Person
signed by one or more of its Senior Officers;

“Change in Law” means the introduction of, any change in, or the coming into
effect of, any Applicable Law (whether or not having the force of law), or any
change in the interpretation, administration or application thereof by any
Governmental Body, or compliance by any Lender with any Applicable Law or any
Order of any Governmental Body (whether or not having the force of law);

“Charter” means the memorandum and articles (or equivalent or analogous
formation documents) and bylaws of a specified Person, together with any
amendments thereto, and including any unanimous shareholders agreement;

“Closing Date” means the date of execution and delivery of this Agreement, as
first above written;

“Commitment” of any Lender means such Lender’s Operating Commitment or Swing
Line Commitment, as the context requires;

“Compliance Certificate” means a Certificate from the Borrower substantially in
the form attached as Schedule E setting out, among other things, the calculation
of each of the financial tests set out in Section 11.1(d);

“Control”, “Controls” and “Controlled” when used with respect to any Person,
other than an individual, means possession, directly or indirectly, of the power
to direct or cause the direction of the management or policies of such Person
(whether through ownership of Voting Capital Stock, by contract or otherwise);
provided that, in any event and without limitation, any Person or combination of
Persons acting jointly or in concert which owns or own, directly or indirectly,
50% or more of the Voting Capital Stock having ordinary voting power for the
election of the directors of, or Persons performing similar functions for, such
Person will be deemed to Control such Person (irrespective of whether at the
time any other Capital Stock of such Person of any other class shall or might
have voting power upon the occurrence of any contingency);

“Control Event” means the Borrower ceasing to be a Subsidiary of KMI;

“Conversion” means a conversion of a Loan or an Acceptance pursuant to Section
5.1;

“Conversion Date” means any day on which a Conversion takes place;

“Core Business” means the natural gas distribution, petroleum transportation and
water and electricity transportation and services businesses, the ownership and
operation of power generation plants, and providing advice with respect to any
of the foregoing, as currently or hereafter conducted by the Terasen Group;





--------------------------------------------------------------------------------

- 7 -




“Corridor” means Terasen Pipelines (Corridor) Inc., a company duly incorporated
under the laws of Alberta;

“Credit Facilities” means the Operating Facility and the Swing Line Facility;

“DBRS” means Dominion Bond Rating Service Limited and, if such Person shall at
any time cease to provide Ratings in respect of companies of the nature of the
Borrower, means any other company or organization designated by the Borrower
that is acceptable to the Majority Lenders, acting reasonably, which shall
provide a Rating of the long-term corporate credit and/or senior long-term
unsecured debt of the Borrower on a basis consistent with and using the same
nomenclature as Dominion Bond Rating Service Limited or that is otherwise
acceptable to the Majority Lenders, acting reasonably;

“Default” means any default, breach, failure, event, state or condition which,
unless remedied or waived, with the lapse of time or the giving of notice, or
any combination thereof, would constitute an Event of Default;

“Derivative” means any transaction or agreement evidencing a transaction that is
a rate swap transaction, basis swap, forward rate transaction, commodity swap,
commodity option, equity or equity index swap, equity or equity index option,
bond option, interest rate option, foreign exchange forward transaction, cap
transaction, floor transaction, collar transaction, currency swap transaction,
cross-currency rate swap transaction, currency option, credit derivative or any
other similar transaction or agreement evidencing such transaction (including
any option with respect to any of these transactions), and any combination of
any of the aforesaid transactions;

“Derivative Exposure” in relation to any Person (the “relevant party”) and any
counterparty of the relevant party at any time means the amount, if any, which
is or (as the case may be) would be payable by the relevant party to that
counterparty pursuant to the agreement governing the Derivatives entered into
between them and in effect at that time if those Derivatives have been or (as
the case may be) were to be terminated at such time as the result of the default
of the relevant party;

“Discount Note” means a non-interest-bearing promissory note (within the meaning
of the Bills of Exchange Act (Canada)) or depository note (within the meaning of
the Depository Bills and Notes Act (Canada)) denominated in Canadian Dollars
issued by the Borrower to a Non-Acceptance Lender;

“Distributable Cash” for any Test Period means EBITDA for such Test Period plus:

(a)

the net cash proceeds received by the Borrower from an Outside Entity (whether
during or prior to such Test Period) from the issuance of common shares or
preferred shares of, or the incurring of Subordinated Debt by, the Borrower for
the purpose of paying interest on Subordinated





--------------------------------------------------------------------------------

- 8 -




Debt, to the extent applied by the Borrower to the payment of interest on
Subordinated Debt during such Test Period;

(b)

the cash proceeds received by the Borrower (whether during or prior to such Test
Period) from the redemption of common or preferred shares of any Subsidiary of
the Borrower, or from the repayment of Indebtedness of any such Subsidiary to
the Borrower, to the extent applied by the Borrower to the payment of interest
on Subordinated Debt during such Test Period, provided that the amount so paid
by such Subsidiary to the Borrower was entirely derived from net cash proceeds
received by such Subsidiary from an Outside Entity (whether during or prior to
such Test Period) from the issuance of common shares or preferred shares of, or
the incurring of Subordinated Debt by, such Subsidiary for the purpose of making
such payments to the Borrower; and

(c)

to the extent not otherwise included in EBITDA, cash dividends received by the
Borrower or any of its Subsidiaries on Capital Stock issued by an Outside
Entity, to the extent applied by the Borrower to the payment of interest on
Subordinated Debt during such Test Period;

“Draft” means a blank non-interest bearing bill of exchange within the meaning
of the Bills of Exchange Act (Canada) or a blank depository bill within the
meaning of the Depository Bills and Notes Act (Canada), as applicable, drawn by
the Borrower and addressed to an Operating Lender, made payable to the Borrower,
bearer or a clearing house bearing such distinguishing letters and numbers and
being in such form as each Lender may require;

“Drawdown” means a new Advance which is not derived from a Conversion or
Rollover;

“Drawdown Date” means any day on which a Drawdown takes place;

“EBIT” for any Test Period, means an amount equal to the Borrower’s consolidated
net income for such Test Period plus to the extent deducted in calculating the
Borrower’s consolidated net income for such Test Period, (a) total interest
expense, (b) income taxes (but not capital taxes) whether or not deferred, (c)
unusual non-cash charges which require an accrual of or a reserve for cash
charges for any future period, (d) unusual and non-recurring charges associated
with operational restructurings, including facilities, informational
technologies and severance and other employee costs to a maximum of
Cdn.$25,000,000 for such Test Period, (e) any loss attributable to the sale,
conversion, abandonment or other disposition of property (other than sales in
the ordinary course of business), (f) losses resulting from the write-down of
property, (g) any loss on the repurchase or redemption of any securities, and
(h) any loss resulting from any extraordinary items, less to the extent added in
calculating the Borrower’s consolidated net income for such Test Period, (i) all
cash payments during such Test Period relating to non-cash charges which were
added back in determining





--------------------------------------------------------------------------------

- 9 -




EBIT in any prior Test Period, (j) any gain attributable to the sale,
conversion, abandonment or other disposition of property (other than sales in
the normal course of business), (k) gains resulting from the write-up of
property, (l) any gain on the repurchase or redemption of any securities, and
(m) any gain resulting from extraordinary items;

“EBITDA” for any Test Period, means EBIT for such Test Period plus, to the
extent deducted in calculating the Borrower’s consolidated net income for such
Test Period, depreciation and amortization;

“Environmental Law” means any Applicable Law which applies to the Business
Affairs of any of the Terasen Group Members relating to the environment, or any
past, present or future activity, event or circumstance in respect of any
Hazardous Materials (including the use, handling, transportation, production,
disposal, discharge or storage thereof or the terms of any permit issued
therefor) or the environmental conditions on, under or about any real property
of any Terasen Group Member (including soil, groundwater and indoor and ambient
air conditions);

“Equivalent Amount” means, on a particular date in respect of any amount (the
“original amount”) expressed in a particular currency (the “original currency”),
the equivalent amount expressed in a second designated currency (the “second
currency”) determined by reference to the Bank of Canada noon spot rate of
exchange at which the original currency may be exchanged into the second
currency as published on the Reuters Screen page BOFC.  In the event that such
rate does not appear on such Reuters page, such rate shall be ascertained by
reference to any other means (as selected by the Administration Agent) by which
such rate is quoted or published from time to time by the Bank of Canada;
 provided that, if at the time of any such determination, for any reason, no
such rate of exchange is being quoted or published, the Administration Agent may
use such reasonable method as it considers appropriate to ascertain such rate,
and the resulting determination shall be conclusive absent manifest error;

“Event of Default” means any default, breach, failure, event, state or condition
described in Section 12.1;

“Federal Funds Rate” means the percentage rate per annum equal to the weighted
average (rounded up to two decimal places) of the interest rates on overnight
federal funds transactions with members of the United States Federal Reserve
System arranged by federal funds brokers, as published for such day (or, if such
day is not a New York Banking Day for the preceding New York Banking Day) by the
Federal Reserve Bank of New York, or if such rate is not so published for any
day which is a New York Banking Day, the average (rounded up to two decimal
places) of the quotations at approximately 10:00 a.m. (New York City time) on
such day on such transactions received by the Administration Agent from three
federal funds brokers of recognized standing selected by the Administration
Agent;





--------------------------------------------------------------------------------

- 10 -




“Fiscal Quarter” means one of the four three-month accounting periods of each
Terasen Group Member comprising a Fiscal Year;

“Fiscal Year” means the 12-month accounting period of each Terasen Group Member
ending on December 31 (or such other day as such Terasen Group Member may notify
the Administration Agent pursuant to Section 11.2(h)) of each calendar year;

“Foreign Lender” means any Lender that is not organized under the laws of Canada
and that is not otherwise considered or deemed in respect of any amount payable
to it hereunder or under any other Loan Document to be resident for income tax
or withholding tax purposes in Canada;

“Fronted Standby Instrument” means a Standby Instrument issued or deemed to be
or to have been issued by the Fronting Lender under the Operating Facility
pursuant to Article 6;

“Fronting Lender” means TD Bank in its capacity as the issuer of Fronted Standby
Instruments or (as the context requires) any replacement issuer of Fronted
Standby Instruments appointed by the Majority Lenders should the then current
Fronting Lender resign;

“GAAP” means generally accepted accounting principles determined in accordance
with Section 1.8;

“Governmental Body” means, when used with respect to any Person or its Business
Affairs, any government, parliament, legislature, regulatory authority, agency,
tribunal, department, commission, board, instrumentality, court, arbitration
board or arbitrator or other law, regulation or rule making entity (including a
Minister of the Crown, any central bank, Superintendent of Financial
Institutions or other comparable authority or agency) having or purporting to
have jurisdiction on behalf of, or pursuant to the laws of, Canada or any
country in which such Person is incorporated, continued, amalgamated, merged or
otherwise created or established or in which such Person has an undertaking,
carries on business or holds property, or any province, territory, state,
municipality, district or political subdivision of any such country or of any
such province, territory or state of such country;

“Hazardous Materials” means:

(a)

any oil, flammable substances, explosives, radioactive materials, hazardous
wastes or substances, toxic wastes or substances or any other wastes,
contaminants, materials or pollutants which:

(i)

pose a hazard to any real property, or to Persons on or about real property; or





--------------------------------------------------------------------------------

- 11 -




(ii)

cause any real property to be in violation of any Environmental Law;

(b)

asbestos in any form which is or could become friable, urea formaldehyde foam
insulation, transformers or other equipment which contain dielectric fluid
containing levels of polychlorinated biphenyls in excess of limits prescribed by
any Environmental Law, or radon gas;

(c)

any chemical, material or substance defined as or included in the definition of
“dangerous goods”, “deleterious substance”, “hazardous substances”, “hazardous
wastes”, “hazardous materials”, “extremely hazardous wastes”, “restricted
hazardous waste”, or “toxic substances”, “waste”, “special waste” or words of
similar import under any Applicable Law, including the Canadian Environmental
Protection Act, 1999 (Canada), Fisheries Act (Canada), Transportation of
Dangerous Goods Act, 1992 (Canada), Canada Water Act (Canada), Hazardous
Products Act, 1992 (Canada), Navigable Waters Protection Act (Canada), Water Act
(British Columbia) and Environmental Management Act (British Columbia) and
similar legislation of other jurisdictions;

(d)

any other chemical, material or substance, exposure to which is prohibited,
limited or regulated by any Governmental Body or which may or could pose a
hazard to the owners or occupants of any real property, or users of waterways,
or any other Person coming upon any real property or adjacent or surrounding
water or property; and

(e)

any other chemical, material or substance which is construed as having an
“adverse effect”, through impairment of or damage to the environment, human
health or safety or property under any applicable Environmental Law;

“Holding Body Corporate” of any body corporate means another body corporate that
Controls such first mentioned body corporate;

“Hostile Take-Over Bid” means a Take-Over Bid by the Borrower or any of its
Affiliates or in which the Borrower or any of its Affiliates is involved, in
respect of which the board of directors of the target entity (or equivalent
governing body for such entity) has recommended against acceptance of such
Take-Over Bid to the target entity’s Capital Stock holders;

“Income Taxes” means taxes based on or measured by income or profit of any
nature or kind, including Canadian federal and provincial income taxes and
income taxes of any foreign jurisdiction;





--------------------------------------------------------------------------------

- 12 -




“Indebtedness” means, with respect to any Person at any time, the obligations of
such Person to pay (in whole or in part) any of the following at such time:

(a)

the amount of all indebtedness for borrowed money of such Person (including in
the case of the Borrower, the Loan Obligations);

(b)

the amount of all obligations of such Person evidenced by notes payable, drafts
accepted representing extensions of credit, bonds, debentures or other similar
instruments, or not so evidenced but which would be considered indebtedness for
borrowed money in accordance with GAAP;

(c)

all obligations of such Person, whether or not contingent, with respect to or
under any bankers’ acceptance facility or any letter of credit facility or
similar facility, including any liability arising under any indemnity obligation
pertaining thereto;

(d)

the amount of the deferred purchase price of property or services, other than
current trade payables incurred in the ordinary course of business;

(e)

Purchase Money Obligations of such Person;

(f)

all other debt upon which interest charges are customarily paid by such Person;

(g)

all Derivative Exposure of such Person;

(h)

the redemption price of any Capital Stock of such Person redeemable at the
option of the holder, or which by its terms or otherwise is required to be
redeemed, in either case at the time of determination of Indebtedness;

(i)

all Capital Lease Obligations of such Person;

(j)

all indebtedness of other Persons secured by a Lien on any asset of such Person,
whether or not such indebtedness is assumed by such Person; provided that the
amount of such indebtedness shall be the lesser of (i) the fair market value of
such asset at such date of determination, and (ii) the amount of such
indebtedness; and

(k)

any amount payable under any guarantee by such Person in any manner of all or
any part of an obligation of another Person of the nature described in clauses
(a) to (j) above, or any guarantee by such Person in any manner  under which
guarantee the liability of such Person extends to indirectly guarantee all or
any part of an obligation of another Person of the nature described in clauses
(a) to (j) above.

The amount of all Indebtedness of any Person at any date shall be the
outstanding balance (without duplication) at such date of all unconditional
obligations as described above and, with respect to contingent obligations, the
maximum





--------------------------------------------------------------------------------

- 13 -




liability that would exist upon the occurrence of the contingency giving rise to
the obligation; provided that (i) the amount at any time of any Indebtedness
issued with original issue discount shall be the accreted amount thereof
determined in accordance with GAAP, and (ii) Indebtedness shall not include any
liability for unpaid Taxes not yet due;

“Indenture” means the trust indenture dated as of November 21, 2001 between the
Borrower and CIBC Mellon Trust Company, in its capacity as indenture trustee, as
supplemented, amended, consolidated or restated from time to time;  

“Interest Coverage Ratio” for any Test Period means the ratio for that Test
Period of (i) EBIT divided by (ii) Interest Expense;

“Interest Expense” for any Test Period means the total consolidated interest
expense of the Borrower for that Test Period, including capitalized interest
(other than that associated with capital investments) to the extent not already
deducted, and the interest component of rentals in respect of Capital Leases,
and including interest expense attributable to convertible debentures and other
like instruments which, in accordance with GAAP, would be included in
shareholders equity in the consolidated balance sheet of the Borrower, but
excluding dividends on preferred shares, interest on Subordinated Debt,
amortization of deferred financing costs, and any other amounts of non-cash
payments of interest;

“Interest Payment Date” means:

(a)

with respect to each Canadian Prime Rate Loan and U.S. Base Rate Loan, or any
amount on which interest is payable by reference to the Canadian Prime Rate or
the U.S. Base Rate, and any period of time elapsed in any calendar month, the
third Business Day of the immediately following calendar month; and

(b)

with respect to each LIBOR Loan, the last day of each Interest Period applicable
to it and, with respect to each LIBOR Loan with an Interest Period longer than
three months, each day that falls every three months after the Borrowing Date of
the LIBOR Loan (or the next following Business Day if any such day is not a
Business Day) during such Interest Period;

“Interest Period” for any LIBOR Loan means the period of one, two, three or six
months, as selected by the Borrower in a Borrowing Request commencing on each
Borrowing Date of such LIBOR Loan, provided that any Interest Period which would
otherwise end on a day which is not a Business Day shall be extended or
shortened in accordance with the Modified Following Business Day Convention;

“Intervening Subsidiary” means a Subsidiary of the Borrower that owns (directly
or indirectly) common shares, partnership interests or trust units in any
Material Subsidiary or Restricted Subsidiary;





--------------------------------------------------------------------------------

- 14 -




“Investment Grade” means, with respect to any Person, that the senior long-term
unsecured debt of that Person is rated by any one of DBRS, Moody’s or S&P at
least BBB (low) (in the case of DBRS), Baa3 (in the case of Moody’s) or BBB- (in
the case of S&P);

“Island Gas” means Terasen Gas (Vancouver Island) Inc., a company duly
incorporated as number BC0236352 under the laws of British Columbia;

“Issuing Lender” means: (a) in relation to a Fronted Standby Instrument, the
Fronting Lender, (b) in relation to a PoA Standby Instrument, the Operating
Lenders and, where the context so admits, the Administration Agent, as agent and
attorney for each Operating Lender, and (c) in relation to a Standby Instrument
issued, deemed issued or to be issued or deemed issued under the Swing Line
Facility, the Swing Line Lender;

“KMI” means Kinder Morgan, Inc., a company duly incorporated under the laws of
Kansas;

“Lenders” means the financial institutions listed as such in the signature pages
of this Agreement (and for greater certainty including the Swing Line Lender in
such capacity) and each Transferee of such Person relative to its rights and
obligations under the Credit Facilities and any immediate or subsequent
Transferee of any such Transferee relative to such rights and obligations;

“Lenders’ Counsel” means (a) in the Province of British Columbia, the firm of
Fasken Martineau DuMoulin LLP, (b) in each other relevant jurisdiction, such
local firm of solicitors or attorneys as the Administration Agent may designate,
and (c) in each case, such replacement or additional firm as the Administration
Agent may designate from time to time as its counsel;

“Lender’s Own Taxes” means, with respect to the Administration Agent, any
Lender, the Issuing Lender or any other recipient of any payment to be made by
or on account of any obligation of the Borrower hereunder, (i) taxes imposed on
or measured by its net income or capital, and franchise taxes imposed on it (in
lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the laws of which such recipient is organized or in which it is
principal office is located or, in the case of any Lender, in which its
applicable lending office is located, (ii) any branch profits taxes or any
similar tax imposed by any jurisdiction in which the Lender is located, and
(iii) in the case of a Foreign Lender (other than (A) a Foreign Lender appointed
by the Borrower to replace a Resigning Agent under Section 13.15, (B) a
Replacement Lender that is a Foreign Lender appointed by the Borrower pursuant
to Section 14.10(j), (C) a Transferee that is a Foreign Lender pursuant to a
Loan Assignment Agreement made when an Event of Default has occurred and is
continuing and (D) any other Foreign Lender that the Borrower has expressly
agreed shall be excluded for the purposes of this clause (iii)), any withholding
tax that is required by Applicable Law to be





--------------------------------------------------------------------------------

- 15 -




withheld or paid in respect of any amount payable hereunder or under any other
Loan Document to such Foreign Lender, including Part XIII Tax;

“Letter of Guarantee” means a letter of guarantee, and any replacements,
renewals and amendments, issued by the Issuing Lender pursuant to Section 6.1 or
deemed to have been issued pursuant to Section 6.2;

“Level” means a numbered level as set forth in Schedule A corresponding to a
credit rating sub-category or “notch” (such as, for example, BBB+) established
by a Rating Agency;

“LIBOR” for each Interest Period of each LIBOR Loan means the percentage rate
per annum determined by the Administration Agent to be equal to the offered
quotation which appears on the page of the Telerate Screen which displays the
British Bankers’ Association Interest Settlement Rate (currently page 3750) for
deposits in U.S. Dollars for a period equal to or approximating to such Interest
Period as of 11:00 a.m. (London time) on the Quotation Date for such Interest
Period or, if such page or such service shall cease to be available, such other
page or such other service for the purpose of displaying the British Bankers’
Association Interest Settlement Rate for such currency, as the Administration
Agent shall select.  If no quotation for the relevant currency and period is
displayed to permit the Administration Agent to determine LIBOR in accordance
with the foregoing, LIBOR will be determined by the Administration Agent with
reference to the rate or the average of the rates of interest at which three of
the five largest (as to total assets) Schedule 1 Bank Act (Canada) Canadian
chartered banks selected by the Administration Agent were offering U.S. Dollar
deposits in a representative amount to prime banks in the London interbank
market for a period equal to or approximating to such Interest Period as of
11:00 a.m. (London time) on the Quotation Date for such Interest Period;

“LIBOR Loan” means an Advance made by way of loan in United States Dollars on
which interest is calculated in accordance with the applicable provisions of
this Agreement with reference to LIBOR;

“Lien” means any mortgage, pledge, lien, hypothecation, security interest,
encumbrance, charge (whether fixed, floating or otherwise), lease financing
(including by way of sale and lease-back), title retention, deposit of moneys
under any agreement or arrangement whereby such moneys may be withdrawn only
upon fulfilment of any condition as to the discharge of any other indebtedness
or other obligation to any creditor, or right of or arrangement of any kind with
any creditor to have its claims satisfied prior to other creditors with or from
the proceeds of any properties, assets or revenues of any kind now owned or
later acquired;

“Litigation” means any grievance, investigation, litigation, legal action,
lawsuit, or other proceeding (whether civil, administrative, quasi-criminal or
criminal) by or before any Governmental Body;





--------------------------------------------------------------------------------

- 16 -




“Loan” means a Canadian Prime Rate Loan, LIBOR Loan or U.S. Base Rate Loan, as
the context requires;

“Loan Assignment Agreement” has the defined meaning assigned in Section
14.10(f);

“Loan Documents” means, collectively, this Agreement, the Agency Fees Agreement,
the Arrangement Fees Agreement and each other agreement, document, certificate
or instrument delivered to or for the benefit of the Syndicate pursuant to or
otherwise in connection with this Agreement, the Agency Fees Agreement or the
Arrangement Fees Agreement;

“Loan Obligations” means the Indebtedness and other obligations of the Borrower
owing to the Syndicate incurred under or pursuant to this Agreement or any other
Loan Document, and any item or part of any thereof;

“London Banking Day” means a day on which dealings in U.S. Dollar deposits may
be transacted in the London interbank market;

“Majority Lenders” means Lenders whose Commitments collectively amount to at
least 65% of the Total Commitment, unless an Event of Default has occurred which
has not been waived by the Required Lenders, in which event “Majority Lenders”
means Lenders whose Rateable Shares in outstanding Advances under the Credit
Facilities collectively amount to at least 65% of the total Outstanding Amount
of such Advances;

“Material Adverse Effect” means an effect which, (a) impairs, in a material
adverse way, the Borrower’s ability to perform its Loan Obligations, or (b)
prejudices, restricts or renders unenforceable or ineffective, in a material
adverse way, any of the rights intended or purported to be granted under or
pursuant to any Loan Document to or for the benefit of the Syndicate;

“Material Subsidiary” at any time means any Subsidiary of the Borrower (a) that
has assets, net of minority interests, as (or as would be) reflected in the
consolidated financial statements of the Borrower at its most recent completed
Fiscal Quarter end (i) adjusted on a proforma basis for acquisitions and
dispositions since the most recent completed Fiscal Quarter aggregating in
excess of Cdn.$50,000,000 up to the time of entering into a Reorganization,
where such defined term is used in Section 11.2(d), (ii) adjusted on a proforma
basis for acquisitions and dispositions since the most recent completed Fiscal
Quarter aggregating in excess of Cdn.$50,000,000 up to the time of a proposed
disposition or issuance of Capital Stock, as described in Section 11.2(k) and
Section 11.2(l), and (iii) otherwise without adjustment (that is, as at the most
recent completed Fiscal Quarter end of the Borrower), in excess of 15% of Total
Consolidated Assets, or (b) that the Majority Lenders and the Borrower hereafter
agree in writing will be designated as a “Material Subsidiary” for the purposes
of this Agreement;





--------------------------------------------------------------------------------

- 17 -




“Maturity Date” means May 5, 2009 or, if such day is not a Business Day, the
preceding Business Day;

“Modified Following Business Day Convention” means the convention for adjusting
any relevant date if it would otherwise fall on a day that is not a Business Day
so that such relevant date will be the first following day that is a Business
Day unless that day falls in the next calendar month, in which case that
relevant date will be the first preceding day that is a Business Day;

“Moody’s” means Moody’s Investors Service, Inc. and, if such Person shall at any
time cease to provide Ratings in respect of companies of the nature of the
Borrower, means any other company or organization designated by the Borrower
that is acceptable to the Majority Lenders, acting reasonably, which shall
provide a Rating of the long-term corporate credit and/or senior long-term
unsecured debt of the Borrower on a basis consistent with and using the same
nomenclature as Moody’s Investors Service, Inc. or that is otherwise acceptable
to the Majority Lenders, acting reasonably;

“Net Acceptance Proceeds” means the cash proceeds realized on the issuance and
sale of an Acceptance under the Operating Facility pursuant to this Agreement
after deduction of the Stamping Fee (or of an amount equal thereto);

“New York Banking Day” means a day on which banks generally are open for the
conduct of commercial lending and foreign exchange business in New York City;

“Non-Acceptance Lender” has the defined meaning assigned to it in Section 4.11;

“Non-Recourse Debt” means any Indebtedness incurred to finance the creation,
development, construction or acquisition of any asset (and any extensions,
renewals or refunding of any such Indebtedness), provided that the recourse of
the obligee thereof is limited in all circumstances (other than in respect of
false or misleading representations or warranties) to such asset;

“Operating Commitment” of any Lender means the maximum portion of the Operating
Facility which such Lender has agreed to make available to the Borrower as set
out opposite its name under “Operating Commitment” in Schedule C, or as set
forth in any Loan Assignment Agreement, as such amount may be modified from time
to time pursuant to the provisions of this Agreement;

“Operating Facility” means the credit facility described in Article 2;

“Operating Lenders” means the financial institutions listed as such in the
signature pages of this Agreement and each Transferee of such Person relative to
its rights and obligations under the Operating Facility and any immediate or
subsequent Transferee of any such Transferee relative to such rights and
obligations;





--------------------------------------------------------------------------------

- 18 -




“Order” means any order, directive, direction or request of any Governmental
Body;

“Outside Entity” means a Person other than the Borrower and any of its
Subsidiaries;

“Outstanding Amount” when used in relation to any outstanding Advance at any
time means (a) its aggregate face amount if it is an issue of Acceptances, (b)
its outstanding principal balance if it is a Canadian Prime Rate Loan, (c) the
Equivalent Amount in Canadian Dollars of its outstanding principal balance if it
is a LIBOR Loan or U.S. Base Rate Loan, (d) the maximum amount remaining
available to be drawn upon under it if it is a Standby Instrument denominated in
Canadian Dollars, and (e) the Equivalent Amount in Canadian Dollars of the
maximum amount remaining available to be drawn upon under it if it is a Standby
Instrument denominated in foreign currency; and when used in relation to a
Lender’s share in any outstanding Advance at any time it means such Lender’s
Rateable Share of the Outstanding Amount of such Advance;

“Participant” has the defined meaning assigned to it in Section 14.10(c);

“Part XIII Tax” means taxes imposed under Part XIII of the Income Tax Act
(Canada);

“Pension Plan” means (a) a “pension plan” or “plan” which is subject to the
funding requirements of the Pension Benefits Standards Act (British Columbia) or
applicable pension benefits legislation in any other Canadian jurisdiction and
is applicable to employees resident in Canada of any Terasen Group Member, (b)
any other funded pension plan, pension benefit plan or similar arrangement
applicable to employees of any Terasen Group Member and in respect of which any
Terasen Group Member is obligated to fund under any Applicable Law;

“Permitted Liens” means with respect to any Terasen Group Member at any time,
any one or more of the following:

(a)

any Purchase Money Mortgages or Capital Leases;

(b)

liens for Taxes not yet due or delinquent or the validity of which is being
contested in good faith by such Terasen Group Member by appropriate proceedings
in respect of which adequate reserves in accordance with GAAP have been recorded
on the consolidated balance sheet of the Borrower;

(c)

liens or rights of distress reserved in or exercisable under operating leases of
property for rent not yet due or delinquent and for compliance with the terms of
such lease provided such terms are being complied with;

(d)

pledges or deposits made under workers’ compensation or unemployment insurance
laws or similar social security legislation or good faith deposits





--------------------------------------------------------------------------------

- 19 -




or bonds or similar instruments to secure the performance of bids, tenders,
leases, contracts (other than for the payment of Indebtedness) or expropriation
proceedings, or deposits to secure surety and appeal bonds or deposits as
security for contested taxes or export or import duties, levies, charges or
surcharges or contested liens described in paragraph (e) below;

(e)

construction, mechanic’s, carrier’s, warehousemen’s, storage, repairer’s and
materialmen’s liens and other like liens arising but only if the obligations
secured by such liens are not due or delinquent and no such lien has been
registered against any of the Business Assets of such Terasen Group Member or if
a lien has been so registered, the same is being contested in good faith by such
Terasen Group Member by appropriate proceedings and in respect of which
appropriate steps have been taken to prevent any disposal of such Business
Assets;

(f)

security given to a public utility or any Governmental Body when required by
such utility or Governmental Body in connection with the operations of such
Terasen Group Member in the ordinary course of its business;

(g)

liens and privileges arising out of judgements or awards not giving rise to an
Event of Default with respect to which such Terasen Group Member shall in good
faith be prosecuting an appeal or proceedings for review and with respect to
which it shall have secured a stay of execution pending completion of such
appeal or proceedings for review;

(h)

undetermined or inchoate liens and charges incidental to the current operations
of such Terasen Group Member which have not been registered against the Business
Assets of such Terasen Group Member and which relate to obligations not due or
delinquent;

(i)

any charge, lien or encumbrance the validity of which is being contested in good
faith by proceedings by such Terasen Group Member and in respect of which
payment has been provided for, if requested by the Administration Agent, by
deposit with the Administration Agent, the Trustee, a court of competent
jurisdiction, or such other Person as the Majority Lenders may approve, of an
amount in cash or other security for payment acceptable to the Administration
Agreement sufficient to pay the same in full;

(j)

any security interest created, incurred or assumed to secure any Non-Recourse
Debt provided such security interest is limited to the asset in respect of which
such Indebtedness was incurred;

(k)

any security interest in cash or marketable debt securities pledged to secure
Derivative transactions entered into by such Terasen Group





--------------------------------------------------------------------------------

- 20 -




Member in the ordinary course of business for risk management and not for
speculative purposes;

(l)

any security interest in respect of present specific property of another Person
which exists at the time of any amalgamation, consolidation, merger or
reorganization permitted hereunder of such other Person and such Terasen Group
Member or at the time such property is otherwise acquired by such Terasen Group
Member, provided that, such security interest was not created or assumed in
contemplation or as a result thereof and does not extend to any other present or
future property, assets or undertaking of such Terasen Group Member upon any
such amalgamation, consolidation, merger or reorganization or acquisition; it
being understood and agreed, for greater certainty, that the foregoing proviso
is not intended to restrict the Borrower’s right pursuant to Section 11.2(a) to
grant Security Interests securing Indebtedness not exceeding Cdn.$40,000,000 (or
the Equivalent Amount in foreign currency) as therein more particularly
described;

(m)

any security interest granted by the Borrower existing as of the date of this
Agreement provided that no such security interest charges or extends over any
Capital Stock that the Borrower owns in any other Terasen Group Member;

(n)

any right (so long as it is not exercised) reserved to or vested in any
Governmental Body by the terms of any lease, license, franchise, grant or permit
acquired by such Terasen Group Member or by any statutory provision, to
terminate any such lease, license, franchise, grant or permit or to require
annual or other periodic payments as a condition to the continuance thereof or
to obtain any security interest on any Business Assets of such Terasen Group
Member in the event of a failure to make such annual or other periodic payment
or to comply with the terms thereof;

(o)

the reservations, limitations, provisos and conditions, if any, expressed in any
original grants from the Crown;

(p)

any deposit of money or pledge of marketable debt securities made in order to
obtain any defeasance under the Indenture or any similar indenture created by
the Borrower;

(q)

any minor encumbrance, such as easements, rights-of-way, servitudes or other
similar rights in land granted to or reserved by other Persons, rights-of-way
for sewers, electric lines, telegraph and telephone lines, oil and natural gas
pipe lines and other similar purposes, or zoning or other restrictions as to
such Terasen Group Member’s use of real property, which do not in the aggregate
materially detract from the value of that





--------------------------------------------------------------------------------

- 21 -




property or materially impair its use in the operation of the business of such
Terasen Group Member;

(r)

the interests (including security interests in the property leased) of lessors
under operating leases of personal or real property which do not constitute
Indebtedness of such Terasen Group Member; and

(s)

such other Liens as may be approved by the Majority Lenders from time to time;

“Person” means an individual, corporation, estate, partnership, trust, joint
venture, other legal entity, unincorporated association or Governmental Body;

“PoA Standby Instrument” means a Standby Instrument issued or deemed issued by
the Administration Agent as agent and attorney for all Operating Lenders
pursuant to Article 6;

“Predecessor Entity” means a Terasen Group Member that is one of the parties to
a Reorganization;

“Purchase Money Mortgage” means any Security Interest created, issued or assumed
by a Person solely to secure a Purchase Money Obligation, provided that such
Security Interest is limited to the asset financed by such Purchase Money
Obligation and is created, issued or assumed not later than 3 months after such
Purchase Money Obligation is incurred;

“Purchase Money Obligation” means indebtedness of a Person incurred or assumed
to finance the acquisition, construction or installation of, or improvements to,
any property, provided that such indebtedness is incurred or assumed
substantially concurrently with, or within 12-months after, such acquisition,
construction, installation or improvement, and includes any extension, renewal
or refunding of any such indebtedness so long as the principal amount thereof
outstanding on the date of such extension, renewal or refunding is not
increased;

“Quotation Date” means, in relation to any Interest Period, the day on which
quotations would ordinarily be given by prime banks in the London interbank
market for deposits in the currency in relation to which such rate is to be
determined for delivery on the first day of that Interest Period provided that,
if, for any such Interest Period, quotations would ordinarily be given on more
than one date, the Quotation Date for the Interest Period shall be the last of
those dates.  As of the date hereof, the Quotation Date for an Interest Period
relating to a LIBOR Loan denominated in U.S. Dollars is two London Banking Days
prior to the first day of such Interest Period;





--------------------------------------------------------------------------------

- 22 -




“Rateable Share” of any Lender means:

(a)

in relation to any outstanding Advance, the proportion borne by such Lender’s
share of the Advance to the full amount of such Advance;

(b)

in relation to the Operating Facility, the proportion of such Lender’s Operating
Commitment to the Total Operating Commitment; and

(c)

subject to the proviso below in this definition, in relation to any other
matter, the proportion borne by (i) the sum of (A) such Lender’s Operating
Commitment plus (B) such Lender’s Swing Line Commitment (if any) to (ii) the sum
of (A) the Total Operating Commitment plus (B) the Swing Line Commitment;

provided that, in relation to the Swing Line Facility, the “Rateable Share” of
the Swing Line Lender means 100%;

“Rating” means the long-term corporate credit rating sub-category or “notch”
assigned to a specified Person by a Rating Agency or if none is so assigned to
such Person by that Rating Agency, the credit rating sub-category or “notch”
assigned by that Rating Agency to the senior long-term unsecured debt of such
Person;

“Rating Agencies” at any time means such of DBRS, Moody’s and S&P as is then
engaged by a specified Person to provide a long-term corporate credit rating
and/or a credit rating of the senior long-term unsecured debt of such specified
Person;

“Registration” means any notice to or filing, recording or registration with any
Governmental Body having jurisdiction with respect to any specified Person,
transaction or event, or any of such Person’s Business Affairs;

“Repayment/Cancellation Notice” means a notice in the form of or to
substantially similar effect as Schedule D given to the Administration Agent or
the Swing Line Lender, as applicable, by the Borrower pursuant to any relevant
provision of this Agreement;

“Replacement Lender” has the defined meaning assigned to it in Section 14.10(j);

“Representative” of any Person means any director, officer, employee, agent,
solicitor, accountant, financial advisor, expert, manager, consultant or other
representative appointed, engaged or employed by such Person;

“Required Lenders” means the Majority Lenders, except for those matters
specified in Section 13.18(b) as requiring the consent of every Lender, in which
case it means all Lenders;





--------------------------------------------------------------------------------

- 23 -




“Reorganization” has the defined meaning assigned to it in Section 11.2(d);

“Restricted Subsidiaries” at any time means (i) Terasen Gas and (ii) any other
Subsidiary of the Borrower that the Majority Lenders and the Borrower hereafter
agree in writing will be designated as a “Restricted Subsidiary” for the
purposes of this Agreement;

“Rollover” means the continuation of an outstanding LIBOR Loan for another
Interest Period or an issue of Acceptances on the maturity of an outstanding
issue of Acceptances;

“Rollover Date” means a Business Day on which a Rollover of all or a portion of
a LIBOR Loan or an issue of Acceptances is made;

“S&P” means Standard and Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc., and, if such Person shall at any time cease to provide Ratings
in respect of companies of the nature of the Borrower, means any other company
or organization designated by the Borrower that is acceptable to the Majority
Lenders, acting reasonably, which shall provide a Rating of the long-term
corporate credit and/or senior long-term unsecured debt of the Borrower on a
basis consistent with and using the same nomenclature as Standard and Poor’s
Ratings Services or that is otherwise acceptable to the Majority Lenders, acting
reasonably;

“Sales Taxes” means sales, transfer, turnover or value added taxes of any nature
or kind, including Canadian goods and services taxes and federal, state and
provincial sales and excise taxes;

“Security Interest” means any security interest, assignment, mortgage, charge
(whether fixed or floating), hypothec, pledge, lien, or other encumbrance on or
interest in property or assets that secures payment of Indebtedness;

“Senior Officer” of any Person means the president, the chief executive officer,
the chief financial officer, a vice-president, the treasurer or the corporate
secretary of such Person;

“Shareholders’ Equity” means the total amount of shareholders’ equity as such
amount, in accordance with GAAP would be classified on the consolidated balance
sheet of the Borrower prepared as at such time; provided that, notwithstanding
the foregoing, “Shareholders’ Equity” shall exclude all convertible and
subordinated debentures and other like debt instruments (other than to the
extent that they evidence or secure Subordinated Debt), but shall include
Subordinated Debt;

“Solvent” means, when used with respect to a Person, that (a) the fair saleable
value of the assets of such Person is in excess of the total amount of the
present value of its liabilities (including for purposes of this definition all
liabilities (including loss reserves as determined by such Person), whether or
not reflected





--------------------------------------------------------------------------------

- 24 -




on a balance sheet prepared in accordance with GAAP and whether direct or
indirect, fixed or contingent, secured or unsecured, disputed or undisputed) and
(b) such Person is able to pay its debts or obligations in the ordinary course
as they mature.  “Solvency” shall have a correlative meaning;

“Stamping Fee” means the stamping fee payable to a Lender at the time each
Acceptance is issued, calculated and payable in the manner provided for in
Section 4.7;

“Standby Fees” means the standby fees payable to the Operating Lenders at the
times and in the manner provided for in Section 7.3;

“Standby Instrument” means a Letter of Guarantee or Standby Letter of Credit, as
the context requires;

“Standby Instrument Disbursement” means any amount paid or made available by the
Issuing Lender under or otherwise in respect of any Standby Instrument,
including all amounts which the Borrower is obligated to indemnify the Issuing
Lender against pursuant to Section 6.5(b);

“Standby Letter of Credit” means a standby letter of credit, and any
replacements, renewals and amendments, issued by the Issuing Lender pursuant to
Section 6.1 or deemed to have been issued pursuant to Section 6.2;

“Subordinated Cash Interest Coverage Ratio” for any Test Period, means the ratio
for that Test Period of (i) Distributable Cash minus Interest Expense divided by
(ii) interest on Subordinated Debt paid in cash during such Test Period;

“Subordinated Debt” means the Capital Securities and any other Indebtedness of
the Borrower and its Subsidiaries (without duplication) which:

(a)

is subordinated and postponed to the prior payment in full of the Loan
Obligations as provided in this definition;

(b)

will not be cross-defaulted or cross-accelerated to this Agreement;

(c)

may not be accelerated prior to the date that is the earlier of:

(i)

the date following the date on which all of the Loan Obligations have been paid
in full and the Commitments of the Lenders hereunder have been terminated; and

(ii)

six months after the Maturity Date;

(d)

may not contain covenants or events of default more onerous than those contained
in this Agreement;





--------------------------------------------------------------------------------

- 25 -




(e)

will provide that any amount received by the holders of such Indebtedness within
three months prior to the occurrence of an Event of Default will, upon the Loan
Obligations being declared or becoming due and payable pursuant to Section 12.2,
be paid to the Administration Agent on behalf of the Lenders;

(f)

will require that notice of default thereunder be promptly provided to the
Administration Agent; and

(g)

will permit interest on and principal of such Indebtedness to be paid or prepaid
only if no Default or Event of Default is then outstanding or would result from
such payment or prepayment;

provided that, if any such Indebtedness is owing to a Person that is not an
arm’s length third party to the Borrower and its Subsidiaries, it will not
constitute Subordinated Debt until such Person has executed and delivered to the
Administration Agent an acknowledgement and agreement, in the form attached as
Schedule M, that such Indebtedness shall be subordinated and postponed to the
prior payment in full of the Loan Obligations as provided in this definition;

“Subsidiary” of any Person (the “relevant party”) at any time means any other
Person where the relevant party owns, directly or indirectly, Voting Capital
Stock having ordinary voting power to elect a majority of the board of directors
of, or persons performing similar functions for, that Person; a Person shall be
deemed to be a Subsidiary of another Person if it is a Subsidiary of a Person
that is that other’s Subsidiary;

“Successor Entity” means the successor resulting from a Reorganization that
complies with Section 11.2(d) or the Person to whom all or substantially all of
the Business Assets of a Terasen Group Member are disposed pursuant to a
Reorganization that complies with Section 11.2(d);

“Swing Line Commitment” means the maximum amount which the Swing Line Lender has
agreed to make available to the Borrower as set out opposite its name under the
“Swing Line Commitment” in Schedule C, or as set forth in any Loan Assignment
Agreement, as such amount may be modified from time to time pursuant to the
provisions of this Agreement;

“Swing Line Facility” means the credit facility described in Article 3 hereof;

“Swing Line Lender” means TD Bank acting in its capacity as Lender under the
Swing Line Facility through its designated lending office located in Vancouver,
and each Transferee of TD Bank in such capacity relative to its rights and
obligations under the Swing Line Facility and any immediate or subsequent
Transferee of any such Transferee relative to such rights and obligations;





--------------------------------------------------------------------------------

- 26 -




“Swing Line Lender’s Accounts” means the designated accounts of the Swing Line
Lender located at its designated lending office in Vancouver, or such other
accounts as the Swing Line Lender notifies the Borrower of from time to time;

“Syndicate” means the Administration Agent and the Lenders, or (as the context
so admits) each and any of them;

“Take-Over Bid” means a “takeover bid” as defined in the Securities Act (British
Columbia) except that all references to “British Columbia” shall be amended to
“any jurisdiction in the world”;

“Taxes” means all taxes of any kind or nature whatsoever including federal large
corporation taxes, provincial capital taxes, realty taxes (including utility
charges which are collectible like realty taxes), business taxes, property
transfer taxes, Income Taxes, Sales Taxes, custom duties, payroll taxes, stamp
taxes, royalties, duties, and all fees, deductions and withholdings imposed,
levied, collected, withheld or assessed as of the date hereof or at any time in
the future, by any Governmental Body of or within Canada, or any other
jurisdiction whatsoever having power to tax, together with penalties, fines,
additions to tax and interest thereon;

“TD Bank” means The Toronto-Dominion Bank, a Canadian chartered bank;

“Terasen Gas” means Terasen Gas Inc., a company duly amalgamated as number
BC0368681 under the laws of British Columbia;

“Terasen Group” at any time means, collectively, the Borrower, the Material
Subsidiaries, the Restricted Subsidiaries and the Intervening Subsidiaries at
such time and “Terasen Group Member” means any member of the Terasen Group;

“Terasen Group’s Business” means the business engaged in by the Terasen Group
which is comprised of the Core Business and business activities reasonably
incidental thereto;

“Terasen Group Facilities” means all buildings, plants, infrastructure and other
facilities (including all real property on which such facilities are situated),
containment ponds, containers, vehicles, pipelines, motor vessels, trailers,
storage or holding tanks, caverns and other machinery and equipment owned,
leased, managed, controlled or operated by any Terasen Group Member or for which
any Terasen Group Member has obligations under any Environmental Law;

“Term” means for any Advance by way of Acceptances means the period of one, two,
three, six or twelve months, as selected by the Borrower in a Borrowing Request
commencing on (and including) the Borrowing Date of such Advance to (but
excluding) the maturity date of such Acceptances; provided that any Term that
would otherwise end on a day which is not a Business Day shall be extended or
shortened in accordance with the Modified Following Business Day Convention;





--------------------------------------------------------------------------------

- 27 -




“Test Period” at any time means (a) in respect of the Interest Coverage Ratio or
the Subordinated Cash Interest Coverage Ratio or the calculation of EBIT,
EBITDA, Interest Expense or Distributable Cash, the period of four consecutive
Fiscal Quarters then last ended, and (b) in respect of the Total
Debt/Capitalization Ratio, the period of one Fiscal Quarter then last ended;

“Total Commitment” means the total sum of the Commitments;

“Total Consolidated Assets” at any time means the total assets (including
current assets, long-term investments, property, plant and equipment and
intangible assets) of the Borrower, less minority interests, as determined on a
consolidated basis in accordance with GAAP;

“Total Debt” at any time means the sum of the total amount (without duplication)
of all Indebtedness of the Borrower and its Subsidiaries at that time, except
that the following shall be excluded from the determination of Total Debt:

(a)

Subordinated Debt,

(b)

Derivative Exposure of (i) Terasen Gas, (ii) Island Gas, and (iii) Corridor, and

(c)

Derivative Exposure of any other Subsidiary of the Borrower to the extent that
such Derivative Exposure is recoverable by such Subsidiary in utility rates or
under the terms of long term contracts with Investment Grade third parties
(provided such recovery is not disputed by such third parties);

“Total Debt/Capitalization Ratio” means for any Test Period means the ratio at
the end of that Test Period of (a) Total Debt divided by (b) the sum (without
duplication) of (i) Total Debt plus (ii) Shareholders’ Equity;

“Total Operating Commitment” means the total sum of the Operating Commitments;

“Transferee” has the defined meaning assigned in Section 14.10(f);

“Trustee” means CIBC Mellon Trust Company, in its capacity as indenture trustee
under the Indenture and shall include any successor Trustee appointed pursuant
to the Indenture;

“Type” means, with respect to any Advance, other than a Standby Instrument, its
nature as a Canadian Prime Rate Loan, LIBOR Loan, U.S. Base Rate Loan or an
issue of Acceptances;

“Uniform Customs” means (i) the Uniform Customs and Practice for Documentary
Credits (1993 Revision), ICC Publications 500 or (ii) the International Standby
Practices – ISP98, ICC Publication No. 590, as applicable,





--------------------------------------------------------------------------------

- 28 -




and in each case as supplemented, amended or replaced and in effect from time to
time;

“United States Dollars”, “U.S. Dollars” and the symbol “U.S.$” each means
dollars which are the lawful currency of the United States of America;

“U.S. Base Rate” means the percentage rate per annum determined by the
Administration Agent to be the greater of (a) the rate of interest which TD Bank
establishes from time to time as the reference rate of interest for
determination of the interest rates it will charge for loans made in U.S.
Dollars in Canada and which it refers to as its base rate (or equivalent or
analogous such rate) or (b) the sum of (i) the yearly rate of interest to which
the Federal Funds Rate is equivalent plus (ii) one half of one percent (0.50%);

“U.S. Base Rate Loan” means an Advance made by way of loan (including overdraft)
in United States Dollars on which interest is calculated in accordance with the
provisions of this Agreement with reference to the U.S. Base Rate;

“Voting Capital Stock” means Capital Stock of a Person which carries voting
rights for the election of the board of directors of, or persons performing
similar functions for, that Person, provided that Capital Stock which carries
such rights conditionally upon the happening of an event shall not be considered
Voting Capital Stock until the occurrence of such event and then only during the
continuance of such event;

“Waste” means ashes, garbage and refuse and includes domestic waste, industrial
waste, municipal refuse and such other wastes as are designated as such under
any Environmental Law;

“Wholly-Owned Subsidiary” of a Person means any Subsidiary, all of the
outstanding Capital Stock of which, shall at the time be owned, directly or
indirectly, by such Person or one or more Wholly-Owned Subsidiaries of such
Person, or by such Person and one or more Wholly-Owned Subsidiaries of such
Person; a Person shall be deemed to be a Wholly-Owned Subsidiary of another
Person if it is a Wholly Owned Subsidiary of a Person that is that other’s
Wholly-Owned Subsidiary;

“$” means Cdn.$ or U.S.$, as the context requires.

Section 2.0

Additional References.  

To the extent the context so admits, any reference in this Agreement to:

“agreement” shall be construed as any agreement, oral or written, any simple
contract, deed or specialty, and includes any bond, bill of exchange, indenture,
instrument or undertaking;





--------------------------------------------------------------------------------

- 29 -




“arm’s length” shall be construed in the same manner it is used in the Income
Tax Act (Canada);

“dispose” shall be construed as sell, convey, transfer or otherwise dispose of
any property, or the commercial benefits of use or ownership of any property,
including the right to profit or gain therefrom, whether in a single transaction
or in a series of related transactions, (other than the payment of money); and
“disposed”, “disposition” and “disposal” shall be construed in like manner;

“fair market value” shall be construed as the highest price, expressed in terms
of money and moneys worth, available in an open and unrestricted  market between
informed and prudent parties, each acting at arm’s length, where neither party
is under any compulsion to act;

“guarantee” shall be construed as any guarantee, indemnity or other assurance
made in respect of any Indebtedness, other obligation or financial condition of
another, including (a) any purchase or repurchase agreement, (b) any obligation
to supply funds or invest in such other, (c) any keep-well, take-or-pay,
through-put or other arrangement having the effect of assuring or holding
harmless another against financial loss, or maintaining another’s solvency or
financial viability or (d) any obligation under any credit derivative; but shall
exclude endorsements on notes, bills and cheques presented to financial
institutions for collection or deposit in the ordinary course of business; and
“guaranteed” and “guarantees” shall be construed in like manner;

“include”, “includes” and “including” shall be construed to be followed by the
statement “without limitation” and none of such terms shall be construed to
limit any word or statement which it follows to the specific or similar items or
matters immediately following it;

“losses and expenses” shall be construed as losses, costs, expenses, damages,
penalties, Awards, Orders, Litigation, claims, claims over, demands and
liabilities, including any applicable court costs and legal fees and
disbursements as between a solicitor and his own client, on a full indemnity
basis, and “loss and expense” shall be construed in like manner;

“obligations” shall be construed as indebtedness, obligations, promises,
covenants, responsibilities, duties and liabilities (actual or contingent,
direct or indirect, matured or unmatured, now existing or arising hereafter),
whether arising by agreement or statute, at law, in equity or otherwise; and
“obliged”, “obligation” and “obligated” shall be construed in like manner;

“rate of exchange” shall be construed so as to include any premiums or costs
payable in connection with any currency conversion being effected; provided
that, any such premiums or costs are included in the quoted rate and are
generally applicable in connection with any such currency conversion;





--------------------------------------------------------------------------------

- 30 -




“rights” shall be construed as rights, titles, benefits, interests, powers,
authorities, discretions, privileges, immunities and remedies (actual or
contingent, direct or indirect, matured or unmatured, now existing or arising
hereafter), whether arising by agreement or statute, at law, in equity or
otherwise; and “right” shall be construed in like manner;

“set-off” means any right or obligation of set-off, compensation, offset,
combination of accounts, netting, retention, withholding, reduction, deduction
or any similar right or obligation, or (as the context requires) any exercise of
any such right or performance of such obligation;

“successor” of a Person (the “relevant party”) shall be construed so as to
include (a) any amalgamated or other body corporate of which the relevant party
or any of its successors is one of the amalgamating or merging body corporates,
(b) any body corporate resulting from any court approved arrangement of which
the relevant party or any of its successors is party, (c) any Person to whom all
or substantially all the Business Assets of the relevant party is sold,
transferred or  conveyed, (d) any body corporate resulting from the continuance
of the relevant party or any successor of it under the laws of another
jurisdiction of incorporation and (e) any successor (determined as aforesaid or
in any similar or comparable procedure under the laws of any other jurisdiction)
of any Person referred to in clause (a), (b), (c) or (d) of this definition.
 Each reference in this Agreement to any party hereto or any other Person shall
(where the context so admits) include its successors.

Section 3.0

References to Knowledge.  

For the purposes of this Agreement, a Terasen Group Member knows or has
knowledge of information when one of its Senior Officers has actual knowledge
thereof and each provision in this Agreement requiring a Terasen Group Member to
make a determination or assessment, or express a representation or warranty, of
any fact, event or circumstance or other matter, in each case to its knowledge,
shall be construed to represent the actual knowledge of each Senior Officer of
such Terasen Group Member with authority or responsibility for the matter in
question.

Section 4.0

References to Agreements.  

Each reference in this Agreement to any agreement (including this Agreement and
any other defined term that is an agreement) at any time shall be construed so
as to include such agreement (including any attached schedules) and each
amendment, supplement, amendment and restatement, novation, other modification
or replacement thereof made at or before that time.

Section 5.0

Reference to Statutes.

Each reference in this Agreement to any code, statute, regulation, official
interpretation, directive or other legislative enactment of any Canadian or
foreign jurisdiction (including any political subdivision thereof) shall be
construed so as to include such code,





--------------------------------------------------------------------------------

- 31 -




statute, regulation, official interpretation, directive or enactment and each
amendment, re-enactment, reissuance or replacement thereof made at or before the
time in question.

Section 6.0

Headings, etc.

The division of this Agreement into Articles, Sections, Subsections and
Schedules and the insertion of headings are for the convenience of reference
only and shall not affect the construction or interpretation of this Agreement.
 The terms “this Agreement”, “hereof”, “hereunder” and similar expressions refer
to this Agreement and not to any particular Article, Section, Subsection,
Schedule, paragraph, subparagraph, clause or other portion of this Agreement.

Section 7.0

Number and Gender.

In this Agreement, words in the singular (including defined terms) include the
plural and vice versa (the necessary changes being made to fit the context) and
words in one gender include all genders.

Section 8.0

Accounting Principles.

Wherever in this Agreement reference is made to generally accepted accounting
principles, such reference means generally accepted accounting principles from
time to time approved by the Canadian Institute of Chartered Accountants, or any
successor institute, including those set out in the Handbook of the Canadian
Institute of Chartered Accountants.  Where the character or amount of any asset
or liability or item of revenue or expense is required to be determined, or any
consolidation or other accounting computation is required to be made, for the
purposes of this Agreement, including the contents of any Certificate to be
delivered hereunder, such determination, consolidation or computation shall,
unless the parties otherwise agree or the context otherwise requires, be made in
accordance with GAAP applied (unless GAAP otherwise requires) on a consistent
basis; provided that, if at any time after December 31, 2005 any change in GAAP
would affect the computation of the Total Debt/Capitalization Ratio, the
Interest Coverage Ratio or the Subordinated Cash Interest Coverage Ratio
(including for the purposes of such computation, the constituent components
thereof) and there is a request made by the Borrower to the Administration Agent
or by the Administration Agent to the Borrower to negotiate in good faith to
amend such ratio in light of such change in GAAP to preserve the original intent
thereof, the Borrower and the Administration Agent shall enter into such
negotiations, it being agreed, however, that until they have agreed upon an
appropriate amendment: (a) the applicable ratio shall continue to be computed in
accordance with GAAP before giving effect to such change in GAAP, and (b) the
Borrower shall provide to the Administration Agent a reconciliation between
calculations of the subject ratio made before and after giving effect to such
change in GAAP.

Section 9.0

Schedules.

The following are the Schedules to this Agreement:

> >  
> > 
> > Schedule A
> > 
> > -
> > 
> > Applicable Margin
> > 
> >  
> > 
> > Schedule B
> > 
> > -
> > 
> > Form of Borrowing Request

--------------------------------------------------------------------------------

- 32 -




> >  
> > 
> >  
> > 
> > Schedule A
> > 
> > -
> > 
> > Applicable Margin
> > 
> >  
> > 
> > Schedule C
> > 
> > -
> > 
> > Commitments
> > 
> >  
> > 
> > Schedule D
> > 
> > -
> > 
> > Form of Repayment/Cancellation Notice
> > 
> >  
> > 
> > Schedule E
> > 
> > -
> > 
> > Form of Compliance Certificate
> > 
> >  
> > 
> > Schedule F
> > 
> > -
> > 
> > Address for Notices
> > 
> >  
> > 
> > Schedule G
> > 
> > -
> > 
> > Form of Loan Assignment Agreement
> > 
> >  
> > 
> > Schedule H
> > 
> > -
> > 
> > Form of PoA Standby Instrument
> > 
> >  
> > 
> > Schedule I
> > 
> > -
> > 
> > List of Existing Standby Instruments
> > 
> >  
> > 
> > Schedule J
> > 
> > -
> > 
> > Form of Power of Attorney
> > 
> >  
> > 
> > Schedule K
> > 
> > -
> > 
> > Outstanding Bankers’ Acceptances
> > 
> >  
> > 
> > Schedule L
> > 
> > -
> > 
> > Form of BA Indemnity
> > 
> >  
> > 
> > Schedule M
> > 
> > -
> > 
> > Form of Acknowledgement and Agreement.



Section 10.0

Rounding.

Any financial ratios required to be maintained by the Borrower pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).  Any
calculation of the Applicable Margin shall employ the same method of rounding.




ARTICLE 2
OPERATING FACILITY

Section 1.0

Establishment of Facility.

The Lenders hereby establish a committed revolving credit facility in favour of
the Borrower for its general corporate purposes excluding (unless the Required
Lenders otherwise consent) the financing of any Hostile Take-Over Bid.  Each
Lender severally (and not jointly) agrees to make available its share of each
Borrowing to be made under the Operating Facility in accordance with its
Rateable Share thereof.  The Borrower shall so apply all amounts borrowed by it
under the Operating Facility.

Section 2.0

Facility Limit.

(a)

On each Borrowing Date, the Borrower shall ensure that the aggregate Outstanding
Amount of all Advances under the Operating Facility does not exceed the Total
Operating Commitment.

(b)

The initial Total Operating Commitment is Cdn.$400,000,000.  Except for
temporary excesses arising from the Administration Agent’s allocation of
Acceptances in accordance with Section 13.20(a) or, subject to Section 8.5, from
foreign exchange fluctuations, the Borrower shall ensure that the aggregate
Outstanding Amount of each Lender’s share in all Advances outstanding under the
Operating Facility shall not exceed its Operating Commitment at any time.





--------------------------------------------------------------------------------

- 33 -




(c)

Subject to Section 3.5(a), the Total Operating Commitment shall be permanently
reduced by the amount of each reduction of the Total Operating Commitment made
pursuant to Section 8.1, Section 8.2 or Section 8.6(a), and accordingly (except
for a reduction pursuant to Section 8.6(a) but subject to Section 3.5(a)) the
Operating Commitment of each Lender shall be permanently reduced by the
proportion of such reduction which such Lender’s Operating Commitment bears to
the Total Operating Commitment.  Subject to Section 3.5(a), each Affected
Lender’s Operating Commitment shall be permanently reduced to the extent
required pursuant to Section 8.6(a).

Section 3.0

Availability.

The Borrower may borrow, repay and reborrow Advances under the Operating
Facility during the Availability Period on a revolving basis by way of Canadian
Prime Rate Loans, U.S. Base Rate Loans, LIBOR Loans and Acceptances, provided
that, the aggregate number of LIBOR Loans and issuances of Acceptances
outstanding at any time shall not exceed twenty.  In addition, the Borrower may
borrow by way of PoA Standby Instruments or Fronted Standby Instruments, issued
in accordance with and subject to the requirements of Article 6, under the
Operating Facility during the Availability Period provided that such Standby
Instruments are limited to a maximum aggregate Outstanding Amount of
Cdn.$200,000,000.

Section 4.0

Drawdown Requests.

The Borrower must deliver a Borrowing Request to the Administration Agent to
obtain a Drawdown under the Operating Facility at the times and stipulating the
information specified below:

(a)

for a Canadian Prime Rate Loan or U.S. Base Rate Loan, before 1:00 p.m. (Toronto
time) (i) on the Business Day before the proposed Drawdown Date, if the
principal amount of such Type of Loan requested for such Drawdown Date is less
than or equal to $25,000,000, (ii) on the second Business Day before the
proposed Drawdown Date, if the principal amount of such Type of Loan requested
for such Drawdown Date exceeds $25,000,000, and in each case specifying the
principal amount (which must be $1,000,000 or a whole number multiple of
$100,000 in excess thereof) and the proposed Drawdown Date (which must be a
Business Day);

(b)

for a LIBOR Loan, before 1:00 p.m. (Toronto time) on the Business Day before the
Quotation Date for the Interest Period commencing on the proposed Drawdown Date,
specifying the principal amount (which must be U.S.$1,000,000 or a multiple of
U.S.$100,000 in excess thereof), the proposed Drawdown Date (which must be a
Business Day) and the proposed Interest Period (which must end on or before the
Maturity Date);

(c)

for an issue of Acceptances, as required in accordance with Article 4; and

(d)

for the issue of a Standby Instrument, as required in accordance with Article 6.





--------------------------------------------------------------------------------

- 34 -




Section 5.0

Proceeds of Drawdown.

Subject to Section 8.7, Section 9.1(g) and Section 12.2, the proceeds of each
Drawdown by way of Loan under the Operating Facility, when received by the
Administration Agent from the Lenders, shall be advanced by bank transfer to the
credit of the applicable Borrower’s Account.  The proceeds from Acceptances will
be dealt with in accordance with Article 4.

Section 6.0

BA Transitional Provisions.

With effect from the time the conditions to the first Drawdown have been
satisfied in accordance with the provisions of Article 9 (or waived by the
Required Lenders pursuant to Section 9.3), the bankers’ acceptances listed in
Schedule K shall be deemed to have been accepted as Drafts by each Operating
Lender and issued as Acceptances hereunder comprising, subject to Section
13.20(a), part of its Rateable Share of the initial Drawdown under the Operating
Facility.  Each of the applicable Operating Lenders will enter into an indemnity
agreement in the form of or substantially similar effect as Schedule L on or
before the initial Drawdown under the Operating Facility and each applicable
Operating Lender referred to therein as providing payment of the “Indemnity Fee”
described therein shall pay at such time the subject “Indemnity Fee”.

ARTICLE 3
SWING LINE FACILITY

Section 1.0

Establishment of Facility.

The Swing Line Lender hereby establishes a committed revolving credit facility
in favour of the Borrower for its general corporate purposes excluding (unless
the Required Lenders otherwise consent) the financing of any Hostile Take-Over
Bid.  The Swing Line Lender agrees to make available each Borrowing to be made
under the Swing Line Facility.  The Borrower shall so apply all amounts borrowed
by it under the Swing Line Facility.

Section 2.0

Facility Limit.

(a)

The initial Swing Line Commitment is Cdn.$50,000,000.  Subject to Section 8.5,
except for temporary excesses arising from foreign exchange fluctuations, the
Borrower shall ensure that the aggregate Outstanding Amount of all Advances
outstanding under the Swing Line Facility shall not exceed the Swing Line
Commitment at any time.

(b)

The Swing Line Commitment shall be permanently reduced by the amount of each
reduction of the Swing Line Commitment made pursuant to Section 3.5, Section
8.1, Section 8.2 or Section 8.6(b).

Section 3.0

Availability.

The Borrower may borrow, repay and re-borrow Advances under the Swing Line
Facility during the Availability Period on a revolving overdraft basis by way of
Canadian Prime





--------------------------------------------------------------------------------

- 35 -




Rate Loans and U.S. Base Rate Loans.  Each such Advance (including an Advance
under the Swing Line Facility deemed to be made under Section 6.5(c)) shall be
made by the Swing Line Lender by debiting the Canadian Dollar or U.S. Dollar
Borrower’s Account, as applicable.  The amount of such overdraft from time to
time shall be deemed to be a Canadian Prime Rate Loan (to the extent of the
debit balance in such Canadian Dollar Borrower’s Account) or a U.S. Base Rate
Loan (to the extent of the debit balance in such U.S. Dollar Borrower’s
Account).  In addition, the Borrower may borrow by way of Standby Instruments,
issued in accordance with and subject to the requirements of Article 6, under
the Swing Line Facility during the Availability Period.

Section 4.0

Refunding the Swing Line Facility

The Swing Line Lender may at any time during the continuance of a Default or
Event of Default, request the Administration to request a Drawdown from the
Operating Lenders in an amount specified by the Swing Line Lender in such
request sufficient to repay all or any portion of the Loans outstanding under
the Swing Line Facility (rounded up, if necessary, to meet the requirements for
a Drawdown under Section 2.4(a)).  Such request shall be deemed to be a
Borrowing Request duly issued by the Borrower to the Administration Agent
requesting a Canadian Prime Rate Loan and/or U.S. Based Rate Loan pursuant to
the Operating Facility.

Section 5.0

Adjustments on Termination of the Swing Line Facility

(a)

If the Administration Agent cancels or terminates the Operating Facility in
whole or in part pursuant to Section 12.2, the Administration Agent shall,
unless the Swing Line Lender and the Majority Lenders agree otherwise, also
cancel or terminate the Swing Line Commitment in its entirety.  If the Swing
Line Facility is cancelled or terminated:

(i)

the Swing Line Commitment shall reduce to zero;

(ii)

the Swing Line Lender shall (if not already an Operating Lender) become an
Operating Lender with an Operating Commitment equal to the amount (or if already
an Operating Lender, its Commitment in respect of the Operating Facility shall
be increased by the amount) of the Swing Line Commitment in effect before it was
reduced to zero pursuant to clause (i) above;

(iii)

the Administration Agent will determine and forthwith notify the Operating
Lenders of the amount of adjusting payments that may need to be made amongst the
Operating Lenders (including the Swing Line Lender) to ensure that their
respective shares in outstanding Advances under the Operating Facility (which
shall be deemed to include any outstanding Standby Instruments under the Swing
Line Facility) equal their respective Rateable Shares of the Operating Facility
based on their respective Operating Commitments in effect before any reduction
of Commitments takes effect pursuant to Section 12.2;





--------------------------------------------------------------------------------

- 36 -




(iv)

each of the Operating Lenders (including, if applicable, the Swing Line Lender)
shall within two Business Days of receipt of such notice advance to the
Administration Agent the amount of any adjusting payment required of it
determined pursuant to clause (iii) above together with interest thereon from
the date such Advance was deemed to have been made at the relevant interbank
rate;

(v)

the Administration Agent shall, upon receipt from the Operating Lenders
(including the Swing Line Lender) advance to each applicable Operating Lender
(including, if applicable, the Swing Line Lender) the amount of any adjusting
payment (and interest) required to be paid to such Operating Lender as
determined pursuant to clause (iii) above; and

(vi)

the Borrower shall be obliged to repay outstanding Advances under the Operating
Facility in the Rateable Shares amongst the Operating Lenders as adjusted
pursuant to this Section 3.5(a).

(b)

If adjusting advances pursuant to Section 3.5(a) cannot for any reason be made
or the Operating Lenders for any reason would not as a result thereof share
rateably in the aggregate amount of the Advances outstanding under the Operating
Facility in their respective Rateable Shares based on their respective Operating
Commitments in effect before any reduction of Operating Commitments takes effect
pursuant to Section 12.2, each Operating Lender hereby agrees that it shall
forthwith purchase from the Swing Line Lender, and each Operating Lender
(including the Swing Line Lender) agrees that it shall forthwith purchase from
each of the other Operating Lenders, as applicable, such participations in the
Advances outstanding under the Operating Facility (which shall be deemed to
include any outstanding Standby Instruments under the Swing Line Facility) as
shall be necessary to cause the Operating Lenders to share in such Advances
rateably based on their respective Operating Commitments (taking into account
any increase therein pursuant to Section 3.5(a)(ii) which effectively increases
the Operating Commitment by the Swing Line Commitment, but disregarding any
reduction thereof pursuant to Section 12.2); provided that all interest payable
on Advances outstanding under the Swing Line Facility shall be for the account
of the Swing Line Lender until the date their respective participation is paid
for and, to the extent attributable thereto, shall be payable to the purchasing
Operating Lender from and after such date of payment.

(c)

If an Operating Lender (a “Defaulting Operating Lender”) fails to make payment
on the due date therefor of any amount due from it for the account of the Swing
Line Lender pursuant to Section 3.5(a) or Section 3.5(b) (the balance thereof
for the time being unpaid being referred to in this Section 3.5(c) as an
“overdue amount”) then until the Swing Line Lender has received payment of the
overdue amount (plus interest as provided below) in full (and without in any way
limiting the rights of the Swing Line Lender in respect of such failure):





--------------------------------------------------------------------------------

- 37 -




(i)

the Swing Line Lender shall be entitled to receive any payment which the
Defaulting Operating Lender would otherwise have been entitled to receive in
respect of the Credit Facilities or otherwise in respect of any Loan Document;
and

(ii)

the overdue amount shall bear interest payable by the Defaulting Operating
Lender to the Swing Line Lender at the rate payable by the Borrower in respect
of the Loan Obligations which gave rise to such overdue amount.

(d)

The obligations of each Lender under this Section 3.5 are unconditional, shall
not be subject to any qualification or exception whatsoever and shall be
performed in accordance with the terms and conditions of this Agreement under
all circumstances including:

(i)

any lack of validity or enforceability of the Borrower’s obligations under
Article 3;

(ii)

any of the matters referred to in Section 6.5 or Section 6.7; and

(iii)

the absence of any demand for payment being made, any proof of claim being
filed, any proceeding being commenced or any judgment being obtained by the
Swing Line Lender against the Borrower.

ARTICLE 4
BANKERS’ ACCEPTANCES

Section 1.0

Notice and Term.

The Borrower may deliver a Borrowing Request to the Administration Agent (which
must be received by the Administration Agent before 1:00 p.m. (Toronto time) on
the second Business Day before the proposed commencement of the Term requested
in the Borrowing Request to be effective) requesting that Drafts be accepted
under the Operating Facility on any proposed Borrowing Date and stating the
aggregate face amount and Term applicable to such Drafts.  The Term of such
Drafts must be a period of one, two, three, six or twelve months expiring on or
before the Maturity Date, unless otherwise agreed by the Lenders through the
Administration Agent.

Section 2.0

Face Amount of Drafts.

The aggregate face amount of an issue of Drafts to be accepted on any particular
Borrowing Date shall be Cdn.$1,000,000 and a whole number multiple of
Cdn.$100,000 in excess thereof.  The face amount of each Draft must be a whole
number multiple of Cdn.$100,000.





--------------------------------------------------------------------------------

- 38 -




Section 3.0

Power of Attorney.

In order to facilitate issues of Acceptances pursuant to this Agreement, the
Borrower authorizes each Operating Lender, and for this purpose appoints each
Operating Lender its lawful attorney, with full right of substitution and
delegation, to complete, sign and endorse on its behalf Drafts issued in
accordance with a Borrowing Request delivered to the Administration Agent
pursuant to Section 4.1 in handwritten or by facsimile or mechanical signature
or otherwise and, once so completed, signed and endorsed and following
acceptance of them as Acceptances under this Agreement, then discount, negotiate
or deliver such Acceptances in accordance with the provisions of this Article 4.
 Drafts so completed, signed, endorsed, negotiated or delivered on behalf of the
Borrower by any Operating Lender shall bind the Borrower as fully and
effectively as if so performed by an authorized officer of the Borrower.

Section 4.0

Keeping of Drafts.

Any executed Drafts to be used for Acceptances which are held by any Operating
Lender need only be held in safekeeping with the same degree of care as if they
were such Operating Lender’s own property and such Operating Lender was keeping
them at the place at which they are to be held.

Section 5.0

Restrictions.

The maximum number of issuances of Acceptances outstanding at any time is
limited to twenty minus the number of LIBOR Loans that are outstanding at the
same time under the Operating Facility.  The obligations of the Operating
Lenders to accept and discount any requested issue of Acceptances pursuant to
this Agreement (or make BA Equivalent Advances or purchase Discount Notes, as
the case may be) are also subject to the Administration Agent’s determination
that no event has occurred, and no state or condition exists, which would
prevent, delay or impede the free negotiability and marketability of Acceptances
in the Canadian money markets in the ordinary course and that no other BA
Disruption Event (as defined in Section 7.8(b)) has occurred.

Section 6.0

Discount and Sale of Acceptances.

(a)

Subject to Section 4.11 and Section 4.12 and subject to the rounding of
allocations amongst the Lenders by the Administration Agent pursuant to Section
13.20(a), each Operating Lender shall accept Drafts and purchase and take
delivery of its Rateable Share under the Operating Facility of each issue of
Acceptances for its own account on the Borrowing Date of such Acceptances at the
purchase price equal to the face amount of such Acceptances less an amount equal
to the amount that yields to such Operating Lender (excluding the Stamping Fee)
an interest rate per annum equal to such Lender’s BA Reference Rate for the
applicable Term of such Acceptances.  Each Lender shall be entitled to deduct
from the Acceptance Proceeds derived from the purchase by it of Acceptances, the
Stamping Fee payable to it pursuant to and as determined in accordance with
Section 4.7.  The Acceptance Proceeds for any Acceptances purchased by a Lender
shall be determined in accordance with the following formula:





--------------------------------------------------------------------------------

- 39 -







 




Acceptance Proceeds







=




Face amount of Acceptance







X

 





1

       

1 + (BA Reference Rate x n/365)

Where n is the number of days to elapse in the Term of the Acceptances and BA
Reference Rate is expressed as a decimal.

(b)

Except in the case of a Rollover of or Conversion to Acceptances and except as
otherwise provided in Section 13.20(g), each Lender shall remit the Net
Acceptance Proceeds of its Rateable Share of each issue of Acceptances to the
Administration Agent on the Borrowing Date of that issue of Acceptances in
exchange (except in relation to BA Equivalent Advances) for delivery of such
Acceptances (or Discount Notes, as applicable).  Such Net Acceptance Proceeds,
when received by the Administration Agent, will, subject to Section 8.7, be
advanced by the Administration Agent pursuant to Section 13.20 by bank transfer
to the credit of the Borrower’s Cdn.$ Borrower’s Account.

(c)

Each Operating Lender may at any time and from time to time purchase, hold,
sell, rediscount or otherwise dispose of any Acceptance issued by it and no such
dealing shall prejudice or impair the Borrower’s obligations under Section 4.8.

Section 7.0

Stamping Fee.

The Borrower shall pay a Stamping Fee to each Operating Lender on the issuance
of each Acceptance by such Lender for the account of the Borrower which shall be
in an amount equal to the product of (a) the face amount of such Acceptance,
multiplied by (b) the actual number of days to elapse in the Term of such
Acceptance, multiplied by (c) the quotient of the Applicable Margin divided by
365.

Section 8.0

Payment of Acceptances.

Subject to Section 5.1 and Section 5.2, the Borrower shall pay to each Operating
Lender the full face amount of each Acceptance accepted by such Lender for the
account of the Borrower on the maturity date of such Acceptance.  If an
Acceptance matures and the Borrower has not made such payment or effected a
Conversion or Rollover thereof pursuant to Section 5.1 or Section 5.2,
respectively, the Borrower shall be deemed to have provided for payment of the
full face amount of the Acceptance by Conversion of such Acceptance on its
maturity date into a Canadian Prime Rate Loan made available by such Lender
under the Operating Facility in a principal amount equal to its full face
amount.

Section 9.0

Waivers.

The Borrower shall not claim from any Operating Lender any days of grace for the
payment at maturity of any Drafts presented and accepted by such Lender pursuant
to this Agreement.  In addition, the Borrower waives demand, presentment for
payment, protest, notice of protest, dishonour, notice of dishonour and any
other notice or defence to payment which





--------------------------------------------------------------------------------

- 40 -




might otherwise exist if for any reason an Acceptance is held by any Operating
Lender in its own right at the maturity thereof.

Section 10.0

Notice of Maturing Acceptances.

The Borrower shall give the Administration Agent, before 1:00 p.m. (Toronto
time) on the second Business Day before the maturity of an issue of Acceptances,
a Repayment/Cancellation Notice or a Borrowing Request requesting a Conversion
or Rollover on maturity in respect of such Acceptances in order to permit each
Operating Lender to organize its internal funding requirements to fund the
payment of the face amount of such Acceptances to the respective holders thereof
upon or following maturity.

Section 11.0

BA Equivalent Advances.

If an Operating Lender is not permitted by Applicable Law to, or does not by
virtue of customary market practice, accept Drafts for the purpose of subsequent
sale as bankers’ acceptances (a “Non-Acceptance Lender”), each time the Borrower
gives a Borrowing Request for an issue of Acceptances, such Non-Acceptance
Lender shall, in lieu of accepting and purchasing Acceptances pursuant to
Section 4.6, either purchase Discount Notes pursuant to Section 4.12 or make a
loan advance in Canadian Dollars for the account of the Borrower (a “BA
Equivalent Advance”) in the amount equal to the Acceptance Proceeds which would
be derived from a hypothetical sale of Drafts accepted by it (“Notional
Acceptances”) in the aggregate face amount of its Rateable Share of such
requested issue of Acceptances at a discount rate that yields to such
Non-Acceptance Lender (excluding the Stamping Fee) an interest rate per annum
equal to such Non-Acceptance Lender’s BA Reference Rate for the applicable Term
of such Acceptances.  Any BA Equivalent Advance shall be repayable on the
maturity of such issue of Acceptances.  A Non-Acceptance Lender shall be
entitled to deduct from the amount of its BA Equivalent Advance to be remitted
to the Administration Agent pursuant to Section 4.6(b) an amount equal to the
Stamping Fee determined in accordance with Section 4.7 that would have been
payable to it with respect to the Notional Acceptances corresponding to the BA
Equivalent Advance.  For the purposes of this Agreement each reference to an
issue of Acceptances shall be deemed to include, where relevant, BA Equivalent
Advances, with the necessary changes being made to fit the context.

Section 12.0

Discount Notes.

A Non-Acceptance Lender may require the Borrower to issue a Discount Note to the
Non-Acceptance Lender, in lieu of a Draft, and such Non-Acceptance Lender shall,
in lieu of accepting and purchasing Acceptances pursuant to Section 4.6 or
making BA Equivalent Advances under Section 4.11, purchase Discount Notes upon
the same terms and conditions as apply to purchases of Acceptances.  For the
purposes of this Agreement, each reference to an Acceptance shall be deemed to
include, where relevant, a Discount Note, with the necessary changes being made
to fit the context.

Section 13.0

Clearing House System.

The Borrower agrees that each Operating Lender may require that Drafts accepted
by it be made payable to a clearing house (such as CDS and Co.) and that the
resulting





--------------------------------------------------------------------------------

- 41 -




Acceptances (including the delivery thereof) may be subject to the rules,
regulations, policies and other guidelines established from time to time by the
applicable clearing house and that such Operating Lender will be required to
comply with the same at all times.  The Borrower hereby consents to the deposit
(by or on behalf of an Operating Lender) of any Acceptance in the book-based
system maintained by a recognized clearing house, and to the sale or resale of
the whole or any item or part of any interest whatsoever held by that Operating
Lender or by any third party at any time in such Acceptance.  Further, the
Borrower agrees to abide by, and to assist and co-operate with each Operating
Lender in observing, complying with and fulfilling (to the extent that the
Operating Lender may reasonably require the Borrower do so), any and all
obligations, requirements and directions issued by or on behalf of an applicable
clearing house with respect to Acceptances issued hereunder.

ARTICLE 5
CONVERSIONS AND ROLLOVERS

Section 1.0

Conversions.

The Borrower may request the Lenders under the Operating Facility to convert:

(a)

at any time, a Canadian Prime Rate Loan or a U.S. Base Rate Loan or a portion
thereof into a different Type of Advance;

(b)

on the last day of an applicable Interest Period, a LIBOR Loan or a portion
thereof into a different Type of Advance; or

(c)

on its maturity date, an issue of Acceptances into a Loan,

upon delivering a Borrowing Request to the Administration Agent specifying both
the amount and Type of the Advance to be converted and the amount and Type of
the requested resulting Advance.  The relevant provisions of this Agreement
applicable to a Drawdown of the same Type as the Advance which will result from
the Conversion (as well as any portion of the Advance which is not being
converted) must be satisfied to effect any such requested Conversion (including
the applicable notice provisions contained in Section 2.4 and Section 4.1) and
the proposed Conversion Date must be a Business Day.  If the Borrower has
requested a Conversion of an Advance to a Type of Advance denominated in a
different currency, the Borrower shall repay the Advance (or relevant portion)
being converted.  Subject to the foregoing provisions of this Section 5.1 and to
the provisions of Section 5.4, the Lenders shall, except as otherwise provided
in Section 4.11 and Section 4.12, make the Type of Advance requested on the
Conversion to the Borrower on the Conversion Date.

Section 2.0

Rollovers.

(a)

At or before 1:00 p.m. (Toronto time) three Business Days prior to the expiry of
each Interest Period, unless the Borrower was entitled to deliver, and has
delivered, to the Administration Agent a Borrowing Request to convert the
relevant LIBOR Loan into another Type of Advance in accordance with Section 5.1
or a Repayment/Cancellation Notice in respect of such LIBOR Loan, the Borrower
shall deliver a Borrowing Request to the Administration Agent





--------------------------------------------------------------------------------

- 42 -




selecting the next Interest Period applicable to the relevant LIBOR Loan, which
new Interest Period shall commence on the expiry of the current Interest Period
and end on or before the Maturity Date.  If the Borrower fails to deliver any
such requests or notice to the Administration Agent, then the relevant LIBOR
Loan shall be converted into a U.S. Base Rate Loan in an amount equal to the
principal amount of such applicable LIBOR Loan on the expiry of the current
Interest Period.

(b)

At or before 1:00 p.m. (Toronto time) two Business Days prior to the maturity of
an issue of Acceptances, unless the Borrower was entitled to deliver, and has
delivered, to the Administration Agent a Borrowing Request to convert the
relevant Acceptances into another Type of Advance in accordance with Section 5.1
or a Repayment/Cancellation Notice in respect of such issue of Acceptances, the
Borrower shall deliver a Borrowing Request to the Administration Agent
requesting the Rollover of the relevant Acceptances and selecting the Term
applicable to the resulting issue of Acceptances which shall commence on the
current maturity date of such issue of Acceptances and expire on or before the
Maturity Date.  If the Borrower requests such a Rollover, each Lender subject to
Section 9.2(c) will accept the Drafts and purchase and take delivery of its
Rateable Share of the resulting issue of Acceptances (or make a BA Equivalent
Advance or purchase Discount Notes, as the case may be) for its own account on
the Rollover Date in the manner provided in Section 5.4..  The provisions of
Section 4.8 shall apply if the Borrower fails to deliver any such requests or
notice.

Section 3.0

Not a Repayment.

Neither a Conversion nor a Rollover of an Advance (or a portion thereof)
constitutes a repayment or Drawdown by the Borrower, but rather merely a
continuation or change in the form of credit extended by the Lenders to the
Borrower pursuant to this Agreement.

Section 4.0

Payments by the Borrower on a Conversion or Rollover.

On the Conversion Date of any Advance being converted to an issue of
Acceptances, and on the Rollover Date of any issue of Acceptances, each Lender
shall accept Drafts and purchase and take delivery of its Rateable Share of the
resulting issue of Acceptances (or make a BA Equivalent Advance or purchase
Discount Notes, as the case may be) for its own account in the manner provided
for in Section 4.6, save that in lieu of remitting the Net Acceptance Proceeds
of its Rateable Share of such resulting issue of Acceptances to the
Administration Agent on the Borrowing Date of such resulting issue of
Acceptances, each Lender shall retain such Net Acceptance Proceeds for its own
account and the Borrower shall pay to the Administration Agent for the account
of each Lender on that Borrowing Date the amount by which the aggregate face
amount of each Lender’s Rateable Share of such resulting issue of Acceptances
exceeds such Net Acceptance Proceeds.





--------------------------------------------------------------------------------

- 43 -




ARTICLE 6
STANDBY INSTRUMENTS

Section 1.0

Original Issuance.

The following provisions shall apply to Standby Instruments issued hereunder:

(a)

A Standby Instrument under the Operating Facility or the Swing Line Facility may
be requested by the Borrower to be issued in Canadian Dollars or U.S. Dollars or
(save and except for PoA Standby Instruments) with the prior consent of the
Administration Agent and the Issuing Lender, any other currency.

(b)

Following the occurrence of an Event of Default, the Issuing Lender shall have
the right, with the agreement of the applicable Beneficiary or Beneficiaries
under the relevant Standby Instrument and the consent of the Required Lenders,
but otherwise in its sole discretion, to renew or extend the expiry date of any
Standby Instrument.

(c)

The Borrower may not request the issuance of any Standby Instrument under the
Operating Facility (i) if the aggregate Outstanding Amount of all Advances under
the Operating Facility would, after the issuance of the Standby Instrument in
question, exceed the Total Operating Commitment, (ii) if the aggregate
Outstanding Amount of all Standby Instruments under the Operating Facility
would, after the issuance of the Standby Instrument in question, exceed
Cdn.$200,000,000, or (iii) having a term of more than one year.

(d)

The Borrower may not request the issuance of any Standby Instrument under the
Swing Line Facility (i) if the aggregate Outstanding Amount of all Advances
under the Swing Line Facility would, after the issuance of the Standby
Instrument in question, exceed the Swing Line Commitment, or (ii) having a term
of more than one year.

(e)

The Borrower shall deliver to the Fronting Lender, the Administration Agent or
the Swing Line Lender, as applicable, an application form and indemnity
agreement (if requested) in form and substance acceptable to such Person signed
by the Borrower (provided that, if there is a conflict between the terms of this
Agreement and the terms of any such indemnity agreement the terms of this
Agreement shall prevail), together with such other documents or items as may be
required pursuant to the terms thereof and the proposed form and content of such
Standby Instrument (which in the case of a PoA Standby Instrument shall include
the provisions contained in, and shall be substantially in the form of Schedule
H) before 1:00 p.m. (Toronto time) on the second Business Day before the
requested issuance of the Standby Instrument.  The foregoing documentation must
comply with the provisions of this Section 6.1 and specify (i) the stated amount
and currency of the Standby Instrument requested, (ii) the requested date of
issuance of such Standby Instrument, which must be a Business Day, (iii) the
date on which such requested Standby Instrument is to expire, (iv) whether the
requested





--------------------------------------------------------------------------------

- 44 -




Standby Instrument is a Letter of Guarantee or Standby Letter of Credit and (v)
the Credit Facility under which the requested Standby Instrument is to be
issued, and if that Credit Facility is the Operating Facility, whether the
Standby Instrument is to be a Fronted Standby Instrument or a PoA Standby
Instrument.  If the relevant Standby Instrument is being issued under the
Operating Facility, the Borrower shall also deliver to the Administration Agent
before 1:00 p.m. (Toronto time) on the second Business Day before the requested
issuance of the Standby Instrument, a copy of the foregoing documentation
together with a Borrowing Request for the issuance of the requested Standby
Instrument.  If the relevant Standby Instrument is being issued under the Swing
Line Facility the delivery of the foregoing documentation shall constitute a
Borrowing Request for the purposes of this Agreement.

(f)

Upon receipt of the information and documentation in compliance with this
Section 6.1 and, if applicable, Section 6.3 and Section 6.4 and subject to such
changes to the form thereof as the Issuing Lender may reasonably require, the
Issuing Lender on the requested issue date may, in its discretion (exercised
reasonably and in good faith) and subject to Article 9, issue the requested
Standby Instrument in accordance with such Person’s usual and customary business
practices.  In addition, any amendment or renewal requested by the Borrower of
any Standby Instrument shall be deemed to be an issuance of a new Standby
Instrument and shall be subject to the requirements set forth above.  The
Issuing Lender shall give the Administration Agent prompt written notice of each
issuance, amendment and renewal of a Standby Instrument.

Section 2.0

Existing Standby Instruments

(a)

With effect from the time the conditions to the first Drawdown have been
satisfied in accordance with the provisions of Article 9 (or waived by the
Required Lenders pursuant to Section 9.3), any letters of guarantee and standby
letters of credit listed in Part 1 of Schedule I shall be deemed to have been
issued as Fronted Standby Instruments by the Fronting Lender under the Operating
Facility and the Borrower’s obligations in respect thereof shall be governed by
this Agreement accordingly.

(b)

With effect from the time the conditions to the first Drawdown have been
satisfied in accordance with the provisions of Article 9 (or waived by the
Required Lenders pursuant to Section 9.3), any letters of guarantee and standby
letters of credit listed in Part 2 of Schedule I shall be deemed to have been
issued as Standby Instruments by the Swing Line Lender under the Swing Line
Facility and the Borrower’s obligations in respect thereof shall be governed by
this Agreement accordingly.

Section 3.0

PoA Standby Instruments

The following provisions shall apply to PoA Standby Instruments:





--------------------------------------------------------------------------------

- 45 -




(a)

Each PoA Standby Instrument shall be issued by the Administration Agent on
behalf of all Operating Lenders as a single multi-lender Standby Instrument, but
the obligation of each Operating Lender thereunder shall not be joint or joint
and several, but rather shall be several based upon its Rateable Share in effect
on the date of issuance of such PoA Standby Instrument, subject to any changes
resulting from a change in its Rateable Share after the date of issuance of the
PoA Standby Instrument that are effected in accordance with the terms of the PoA
Standby Instrument.  Each PoA Standby Instrument shall include the provisions
contained in, and shall be substantially in the form of Schedule H, and shall
otherwise be in a form satisfactory to the Administration Agent.  Without the
unanimous consent of the Operating Lenders, no PoA Standby Instrument shall be
issued which varies the several, and not joint or joint and several, nature of
the liability of each Operating Lender thereunder.

(b)

Each PoA Standby Instrument shall be executed and delivered by the
Administration Agent in the name and on behalf of, and as attorney-in-fact for,
each Operating Lender.  The Administration Agent shall act under each PoA
Standby Instrument as the agent of each Operating Lender to:

(i)

receive documents presented by the Beneficiary under such PoA Standby Instrument
and determine whether such documents are in compliance with the terms and
conditions of such PoA Standby Instrument; and

(ii)

notify such Operating Lender and the Borrower that it has determined that a
valid drawing has been made and the date that the related payment under such PoA
Standby Instrument is to be made; provided that, the Administration Agent (in
such capacity) shall have no obligation or liability for any payment to be made
under any PoA Standby Instrument and each PoA Standby Instrument shall expressly
so provide.

(c)

Each Operating Lender hereby irrevocably (for so long as it is an Operating
Lender hereunder) appoints and designates the Administration Agent as its
attorney-in-fact, acting through any duly authorized officer of the
Administration Agent, to execute and delivery each PoA Standby Instrument to be
issued by such Operating Lender hereunder in the name and on behalf of such
Operating Lender.  Each Operating Lender shall furnish to the Administration
Agent a power of attorney in the form attached as Schedule J, which may be
presented as evidence of the Administration Agent’s power to act but which shall
not, as between the Operating Lender and the Administration Agent, vary the
power of the Administration Agent as established in this Agreement.  In
addition, promptly upon the request of the Administration Agent, each Operating
Lender will furnish to the Administration Agent such other evidence as any
Beneficiary of any PoA Standby Instrument may reasonably request in order to
demonstrate that the Administration Agent has the power to act as
attorney-in-fact for such Operating Lender to execute and deliver such PoA
Standby Instrument.  The Borrower and the Operating Lenders agree that each PoA
Standby Instrument shall provide that all documents presented thereunder shall
be delivered to the Administration Agent





--------------------------------------------------------------------------------

- 46 -




and that all payments thereunder shall be made by the Operating Lenders through
the Administration Agent.  Each Operating Lender shall be severally liable under
each PoA Standby Instrument in proportion to its Rateable Share on the date of
issuance of such PoA Standby Instrument and each PoA Standby Instrument shall
specify each Operating Lender’s share of the amount payable thereunder, subject
to any changes resulting from a change in its Rateable Share after the date of
the issuance of the PoA Standby Instrument that are effected in accordance with
the terms of the PoA Standby Instrument.

(d)

The Borrower and each Operating Lender hereby authorize the Administration Agent
to review on behalf of each Operating Lender each document presented under each
PoA Standby Instrument.  The determination of the Administration Agent as to the
conformity of any documents presented under a PoA Standby Instrument to the
requirements of such PoA Standby Instrument shall be conclusive and binding on
the Borrower and each Operating Lender, provided the Administration Agent is not
grossly negligent and acts in good faith.  The Administration Agent shall,
within a reasonable time following its receipt thereof, examine all documents
purporting to represent a demand for payment under any PoA Standby Instrument.
 The Administration Agent shall after such examination:

(i)

notify each of the Operating Lenders and the Borrower by telephone (confirmed in
writing) of such demand for payment and of each Operating Lender’s share of such
payment;

(ii)

deliver to each such Operating Lender and the Borrower a copy of each document
purporting to represent a demand for payment under such PoA Standby Instrument;
and

(iii)

notify each Operating Lender and the Borrower whether it has determined that the
demand for payment was properly made under such PoA Standby Instrument.

(e)

With respect to any drawing determined by the Administration Agent to have been
properly made under a PoA Standby Instrument, each Operating Lender will make a
payment under the PoA Standby Instrument in accordance with its liability under
the PoA Standby Instrument and this Agreement.  The payment shall be made to the
relevant Administration Agent’s Account.  The Administration Agent will make any
such payment available to the Beneficiary of such PoA Standby Instrument.
 Promptly following any payment by any Operating Lender in respect of any PoA
Standby Instrument, the Administration Agent will notify the Borrower of such
payment, but any failure to give or delay in giving such notice shall not
relieve the Borrower of its obligation to reimburse the Operating Lenders with
respect to any such payment.  The responsibility of the Administration Agent and
the Operating Lenders in connection with any document presented for payment
under any PoA Standby Instrument shall, in addition to any payment obligation
expressly provided in such PoA Standby Instrument, be limited to determining
that the documents delivered under such





--------------------------------------------------------------------------------

- 47 -




PoA Standby Instrument in connection with such presentment are in conformity
with such PoA Standby Instrument.  The Administration Agent shall not be
required to make any payment under a PoA Standby Instrument in excess of the
amount received by it from the Operating Lenders for such payment.

(f)

Without limiting the other provisions of this Agreement, if a Default or an
Event of Default has then occurred and is continuing of which the Administration
Agent has actual knowledge prior to 30 days before any applicable deadline for
notifying the Beneficiary of a PoA Standby that it will not be renewed, then the
Administration Agent shall notify the Operating Lenders 30 days before any such
applicable deadline, in order to avoid automatic renewal in accordance with the
terms of the PoA Standby Instrument.

Section 4.0

Fronted Standby Instruments

The following provisions shall apply to Fronted Standby Instruments:

(a)

Each Fronted Standby Instrument shall be issued by the Fronting Lender on behalf
of all Operating Lenders.  The Outstanding Amount in respect of a Fronted
Standby Instrument shall be allocated among the Operating Lenders based on their
Rateable Share under the Operating Facility.

(b)

The Borrower and each Operating Lender hereby authorize the Fronting Lender to
review on behalf of each Operating Lender each document presented under a
Fronted Standby Instrument.  The determination of the Fronting Lender as to the
conformity of any document presented under a Fronted Standby Instrument to the
requirements of such Fronted Standby Instrument shall be conclusive and binding
on the Borrower and each Operating Lender, provided the Fronting Lender is not
grossly negligent and acts in good faith.  The Fronting Lender shall examine,
within a reasonable time after its receipt thereof, all documents purporting to
represent a demand for payment under any Fronted Standby Instrument.

Section 5.0

Reimbursement by the Borrower.

(a)

The Borrower unconditionally and irrevocably authorizes the Issuing Lender to
pay the amount of any demand made in accordance with the terms of any Standby
Instrument issued for the Borrower’s account on demand without requiring proof
of the Borrower’s agreement that the amount so demanded was due and
notwithstanding that the Borrower may dispute the validity of any such demand or
payment, unless the Issuing Lender is restrained from making such payment by a
court of competent jurisdiction prior to payment.

(b)

The Borrower shall indemnify and save the Issuing Lender harmless from and
against any and all payments and losses and expenses which it may make, suffer
or incur arising in any manner whatsoever out of the issuance of any Standby
Instrument, including the making of, or refusal to make, any payments demanded
thereunder (including any court costs and legal costs as between a solicitor and
his own client, on a full indemnity basis, incurred in connection with any





--------------------------------------------------------------------------------

- 48 -




proceedings to restrain the Issuing Lender from making, or to compel the Issuing
Lender to make, any such payment), save that the Borrower shall not be obligated
to so indemnify the Issuing Lender to the extent of losses and expenses caused
by the wilful misconduct or gross negligence of the Issuing Lender.  This
indemnity shall be unconditional, shall not be subject to any qualification or
exception whatsoever, except as expressly provided for herein, and shall not be
lessened, invalidated or otherwise prejudiced for any reason whatsoever
including by reason of (i) any lack of validity or enforceability of the Standby
Instrument, (ii) any claim, set-off, defence or other right the Borrower may
have against the Beneficiary of the Standby Instrument, including any claim that
a demand for payment under the Standby Instrument is fraudulent or (iii) any of
the matters referred to in Section 6.7.

(c)

Any payment, loss and expense made or incurred by an Issuing Lender referred to
in Section 6.5(b) in respect of which the Borrower is obligated to indemnify the
Issuing Lender shall be deemed to be an Advance under the relevant Credit
Facility made by the Issuing Lender on the date such payment, loss and expense
is incurred in the amount and currency (or if the currency is not Canadian
Dollars or U.S. Dollars, the equivalent amount in Canadian Dollars or U.S.
Dollars determined at the spot rate of the Swing Line Lender or the Fronting
Lender, as applicable) of such payment, loss and expense.  

Section 6.0

Refunding of Fronting Lender Advances Amongst Operating Lenders.

(a)

Any Standby Instrument Disbursement in respect of a Fronted Standby Instrument
deemed to have been made as an Advance under the Operating Facility shall be
deemed to have been made by the Fronting Lender on behalf of the Operating
Lenders.

(b)

If a Standby Instrument Disbursement is deemed to have been made as an Advance
by the Fronting Lender on behalf of the Operating Lenders under the Operating
Facility:

(i)

the Fronting Lender shall forthwith notify the Administration Agent of the
amount and currency of such Advance;

(ii)

upon receipt of the notice referred to in clause (i) above, the Administration
Agent will determine and forthwith notify the Operating Lenders of the amount of
adjusting payments required to be made amongst the Operating Lenders to ensure
that their respective shares in outstanding Advances under the Operating
Facility, including the Standby Instrument Disbursement, equal their respective
Rateable Shares of the Operating Facility;

(iii)

each of the Operating Lenders shall within two Business Days of receipt of such
notice advance to the Administration Agent the amount of the adjusting payment
required of it pursuant to clause (ii) above together with





--------------------------------------------------------------------------------

- 49 -




interest thereon from the date such Advance was deemed to have been made at the
relevant interbank rate;

(iv)

the Administration Agent, upon receipt from the Operating Lenders, shall advance
to the Fronting Lender the amount of the adjusting payments (and interest)
required to be paid to the Fronting Lender as determined pursuant to clause
(iii) above; and

(v)

the Borrower shall be obliged to repay the relevant Standby Instrument
Disbursement to the Operating Lenders in their respective Rateable Shares.

(c)

If adjusting advances pursuant to Section 6.6(b) cannot for any reason be made
or the Operating Lenders for any reason would not as a result thereof share
rateably in the aggregate amount of the Advances outstanding under the Operating
Facility in their respective Rateable Shares based on their respective Operating
Commitments in effect before any reduction of Commitments takes effect pursuant
to Section 12.2, each Operating Lender hereby agrees that it shall forthwith
purchase from the Fronting Lender, such participations in the Advances
outstanding under the Operating Facility as shall be necessary to cause the
Operating Lenders to share in such Advances rateably based on their respective
Operating Commitments;

(d)

If a Lender (a “Defaulting Lender”) fails to make payment on the due date
therefore of any amount due from it pursuant to Section 6.6(b) or Section 6.6(c)
(the balance thereof for the time being unpaid being referred to in this Section
6.6(d) as an “overdue amount”) then until the Defaulting Lender has made payment
of the overdue amount (plus interest as provided below) in full (and without in
any way limiting the rights of the Fronting Lender in respect of such failure):

(i)

the Defaulting Lender shall not be entitled to receive any payment in respect of
the Operating Facility or otherwise in respect of any Loan Document; and

(ii)

the overdue amount shall bear interest payable by the Defaulting Lender to the
Fronting Lender at the rate payable by the Borrower in respect of the Loan
Obligations which gave rise to such overdue amount.

(e)

The obligations of each Lender under this Section 6.6 are unconditional, shall
not be subject to any qualification or exception whatsoever and shall be
performed in accordance with the terms and conditions of this Agreement under
all circumstances including:

(i)

any lack of validity or enforceability of the Borrower’s obligations under
Section 6.5;





--------------------------------------------------------------------------------

- 50 -




(ii)

any of the matters referred to in Section 6.5 or Section 6.7; and

(iii)

the absence of any demand for payment being made, any proof of claim being
filed, any proceeding being commenced or any judgment being obtained by the
Fronting Lender against the Borrower.

Section 7.0

Issuing Lender Not Liable.

(a)

The Issuing Lender shall not have any responsibility or liability for, or duty
to inquire into, the sufficiency, authorization, execution, signature,
endorsement, correctness, genuineness or legal effect of any certificate or
other document presented to it pursuant to any Standby Instrument and the
Borrower assumes all risks with respect to the same, including all risks of the
acts or omissions of any Beneficiary of any Standby Instrument with respect to
the use by any Beneficiary of any Standby Instrument, and, without limiting the
generality of the foregoing, the Issuing Lender shall not have any obligation,
responsibility or liability:

(i)

for the validity or genuineness of certificates or other documents delivered
under or in connection with any Standby Instrument that appear on their face to
be in order and to comply with the requirements of the Standby Instrument, even
if such certificates or other documents should in fact prove to be invalid,
fraudulent or forged;

(ii)

for errors, omissions, interruptions or delays in transmission or delivery of
any messages by mail, cable, telegraph, telefax, telecopy, e-mail, internet,
wireless or otherwise, whether or not they are in code;

(iii)

for errors in translation or for errors in interpretation of technical terms or
for errors in the calculation of amounts demanded under any Standby Instrument;

(iv)

for any failure or inability by the Issuing Lender or anyone else to make
payment under any Standby Instrument as a result of any Applicable Law or by
reason of any control or restriction rightfully or wrongfully exercised by any
Person asserting or exercising governmental or paramount powers;

(v)

for any other consequences arising from causes beyond the control of the Issuing
Lender; or

(vi)

for any error, neglect or default of any correspondent of the Issuing Lender or
of any advising, confirming, negotiating or paying bank,

and none of the above shall lessen, invalidate or otherwise prejudice any of the
rights of the Issuing Lender hereunder or the obligations of the Borrower under
Section 6.5(b).  Any payment made by the Issuing Lender in good faith in
response to any demand for payment under any Standby Instrument shall be deemed
to have been properly made and binding upon the parties hereto.





--------------------------------------------------------------------------------

- 51 -




(b)

Notwithstanding the provisions of Section 6.7(a) the Borrower shall not be
responsible for, and the Issuing Lender shall not be relieved of responsibility
for, any wilful misconduct or gross negligence of the Issuing Lender.

(c)

Save to the extent expressly provided otherwise in this Article 6, the rights
and obligations between the Issuing Lender and the Borrower with respect to each
Standby Instrument shall be determined in accordance with the applicable
provisions of the Uniform Customs.

Section 8.0

Standby Instrument Fees.

(a)

The Borrower shall pay a fee in Canadian Dollars to the Administration Agent for
the account of each of the Operating Lenders or to the Swing Line Lender, as
applicable, based on the Outstanding Amount of each Standby Instrument
denominated in Canadian Dollars, issued or renewed under the applicable Credit
Facility, which shall be in the amount determined by the Administration Agent or
the Swing Lender, as applicable, to be equal to the sum of the products for each
day during the term of such Standby Instrument obtained by multiplying (i) the
Outstanding Amount thereof at the end of the day by (ii) the quotient of (A) the
Applicable Margin shown in the column applicable to Standby Instruments issued
under the applicable Credit Facility in Schedule A divided by (B) 365.  Such fee
shall be paid quarterly in arrears on the third Business Day of each calendar
quarter until the Outstanding Amount of such Standby Instrument is reduced to
nil, at which time the final payment of such fee shall be paid.

(b)

The Borrower shall pay a fee in U.S. Dollars to the Administration Agent for the
account of each of the Operating Lenders or the Swing Lender, as applicable,
based on the maximum amount remaining available to be drawn upon each Standby
Instrument denominated in U.S. Dollars issued or renewed under the applicable
Credit Facility, which shall be in the amount determined by the Administration
Agent or the Swing Lender, as applicable, to be equal to the sum of the products
for each day during the term of such Standby Instrument obtained by multiplying
(i) the maximum amount remaining available to be drawn upon such Standby
Instrument at the end of the day by (ii) the quotient of (A) the Applicable
Margin shown in the column applicable to Standby Instruments issued under the
applicable Credit Facility in Schedule A divided by (B) 365.  Such fee shall be
paid quarterly in arrears on the third Business Day of each calendar quarter
until the maximum amount remaining available to be drawn upon such Standby
Instrument is reduced to nil, at which time the final payment of such fee shall
be paid.

(c)

The Borrower shall pay a fee in Canadian Dollars to the Administration Agent for
the account of each of the Operating Lenders or the Swing Lender, as applicable,
based on the maximum amount remaining to be drawn upon each Standby Instrument
denominated in any currency other than Canadian Dollars or U.S. Dollars, issued
or renewed under the applicable Credit Facility, which shall be in the amount
determined by the Administration Agent or the Swing Lender, as





--------------------------------------------------------------------------------

- 52 -




applicable, to be equal to the sum of the products for each day during the term
of such Standby Instrument obtained by multiplying (i) the Equivalent Amount in
Canadian Dollars, determined as at the date of issuance or renewal of such
Standby Instrument, of the maximum amount remaining available to be drawn upon
such Standby Instrument at the end of the day by (ii) the quotient of (A) the
Applicable Margin shown in the column applicable to Standby Instruments issued
under the applicable Credit Facility in Schedule A divided by (B) 365.  Such fee
shall be paid quarterly in arrears on the third Business Day of each calendar
quarter until the maximum amount remaining available to be drawn upon such
Standby Instrument is reduced to nil, at which time the final payment of such
fee shall be paid.

(d)

The Borrower shall pay a fronting fee to the Fronting Lender issuing or renewing
any Fronted Standby Instrument under the Operating Facility for its own account
calculated and payable in the same manner and currency as the fee in relation
thereto is calculated and payable under Section 6.8(a), Section 6.8(b) or
Section 6.8(c) (as applicable), save that reference to the Applicable Margin in
clause (ii) of each such Section shall be replaced by reference to 0.10% per
annum.

(e)

The Borrower shall also pay to the Fronting Lender, the Administration Agent or
the Swing Line Lender, as applicable, for its own account, its prevailing
scheduled rates for services (including advices and amendments) provided by such
Person pertaining to outstanding Standby Instruments in accordance with its
prevailing terms and conditions for such financial services.

(f)

All amounts paid to the Administration Agent, for the account of the Operating
Lenders, pursuant to Section 6.8(a), Section 6.8(b), or Section 6.8(c) shall be
paid by the Administration Agent to the Operating Lenders in proportion to their
Rateable Share of the Operating Facility.

ARTICLE 7
INTEREST AND FEE CALCULATIONS AND CHANGES IN CIRCUMSTANCES

Section 1.0

Interest.

(a)

Canadian Prime Rate Loans.  The Borrower shall pay to the Administration Agent,
for the account of the Lenders in accordance with their applicable Rateable
Shares, interest on the outstanding principal amount of each Canadian Prime Rate
Loan borrowed by it from them under the Operating Facility calculated and
payable from the Borrowing Date of such Loan until converted to another Type of
Advance in accordance with the provisions hereof or due to be repaid hereunder,
as applicable, at a percentage rate per annum equal to the Canadian Prime Rate
plus the Applicable Margin.  The Borrower shall pay the Swing Line Lender
interest on the outstanding principal amount of each Canadian Prime Rate Loan
borrowed by it from the Swing Line Lender under the Swing Line Facility
calculated and payable from the Borrowing Date of such Loan until converted to
another Type of Advance in accordance with the provisions hereof or due to be





--------------------------------------------------------------------------------

- 53 -




repaid hereunder, as applicable, at a percentage rate per annum equal to the
Canadian Prime Rate plus the Applicable Margin.

(b)

U.S. Base Rate Loans.  The Borrower shall pay to the Administration Agent, for
the account of the Lenders in accordance with their applicable Rateable Shares,
interest on the outstanding principal amount of each U.S. Base Rate Loan
borrowed by it from them under the Operating Facility calculated and payable
from the Borrowing Date of such Loan until converted to another Type of Advance
in accordance with the provisions hereof or due to be repaid hereunder, as
applicable, at a percentage rate per annum equal to the U.S. Base Rate plus the
Applicable Margin.  The Borrower shall pay the Swing Line Lender interest on the
outstanding principal amount of each U.S. Base Rate Loan borrowed by it from the
Swing Line Lender under the Swing Line Facility calculated and payable from the
Borrowing Date of such Loan until converted to another Type of Advance in
accordance with the provisions hereof or due to be repaid hereunder, as
applicable, at a percentage rate per annum equal to the U.S. Base Rate plus the
Applicable Margin.

(c)

LIBOR Loans.  The Borrower shall pay to the Administration Agent, for the
account of the Lenders in accordance with their applicable Rateable Shares,
interest on the outstanding principal amount of each LIBOR Loan borrowed by it
under the Operating Facility calculated and payable from each Borrowing Date of
such Loan until converted to another Type of Advance in accordance with the
provisions hereof or due to be repaid hereunder, as applicable, at a percentage
rate per annum during each Interest Period relative to such LIBOR Loan equal to
LIBOR for that Interest Period plus the Applicable Margin.

(d)

Overdue Amounts.  If any sum due and payable by the Borrower hereunder is not
paid when due and payable in accordance with the applicable provisions of this
Agreement (whether on its stipulated due date, on demand, on acceleration or
otherwise), then the Borrower shall pay to the Administration Agent, for the
account of the Lenders entitled to the payment of such overdue sum in accordance
with their applicable Rateable Shares, or to the Swing Line Lender entitled to
the payment of such overdue sum, as applicable, interest on the outstanding
amount of such overdue sum (including principal, interest, fees and other
amounts) calculated and payable from the date such sum was first so due and
payable until it is paid in full in accordance with the provisions hereof at the
percentage rate of interest per annum equal to the sum of (a) the percentage
rate of interest per annum payable on (i) a Canadian Prime Rate Loan if the
overdue sum is denominated in Canadian Dollars or (ii) a U.S. Base Rate Loan if
the overdue sum is denominated in U.S. Dollars or other foreign currency plus
(b) to the extent permitted by Applicable Law, 2% per annum.

Section 2.0

Fees in Respect of Acceptances.

The Borrower shall pay each Operating Lender a Stamping Fee on the relevant
Borrowing Date with respect to each Draft issued by the Borrower and accepted by
such Lender





--------------------------------------------------------------------------------

- 54 -




under the Operating Facility calculated and payable at the time and in the
manner specified in Article 4.

Section 3.0

Standby Fees.

(a)

The Borrower shall pay a Standby Fee in Canadian Dollars to the Administration
Agent, for the account of the Lenders, in relation to their respective Operating
Facility Commitments, based on the undrawn amount of the Operating Facility
during the Availability Period.  Such fee will be equal to the sum of the
products for each day during the Availability Period of (a) the amount by which
the Total Operating Commitment exceeds the daily aggregate Outstanding Amount of
all Advances under the Operating Facility at the end of the day multiplied by
(b) the Applicable Margin shown under the heading “Standby Fees” in respect of
the Operating Facility in Schedule A, divided by 365.  The Borrower shall pay
the foregoing Standby Fees quarterly in arrears on the third Business Day
following notification by the Administration Agent to the Borrower of the amount
of the Standby Fees payable for the preceding calendar quarter (or portion
thereof following the date as of which this Agreement is made).  The final
payment of each of the foregoing Standby Fees will be made on the third Business
Day following notification by the Administration Agent to the Borrower of the
amount of the Standby Fees payable for the calendar quarter (or portion thereof)
preceding the Maturity Date or any earlier date of termination of the Total
Operating Commitment.

(b)

The Borrower shall pay a Standby Fee in Canadian Dollars to the Swing Line
Lender for its own account based on the undrawn amount of the Swing Line
Facility during the Availability Period.  Such fee will be equal to the sum of
the products for each day during the Availability Period of (a) the amount by
which the Swing Line Commitment exceeds the daily aggregate Outstanding Amount
of all Advances under the Swing Line Facility at the end of the day multiplied
by (b) the Applicable Margin shown under the heading “Standby Fees” in respect
of the Swing Line Facility in Schedule A, divided by 365.  The Borrower shall
pay the foregoing Standby Fees quarterly in arrears on the third Business Day
following notification by the Swing Line Lender to the Borrower of the amount of
the Standby Fees payable for the preceding calendar quarter (or portion thereof
following the date as of which this Agreement is made).  The final payment of
each of the foregoing Standby Fees will be made on the third Business Day
following notification by the Swing Line Lender to the Borrower of the amount of
the Standby Fees payable for the calendar quarter (or portion thereof) preceding
the Maturity Date or any earlier date of termination of the Swing Line
Commitment.

Section 4.0

Arrangement Fees.  

The Borrower shall pay the Arrangement Fees to the applicable Lenders as
provided in the Arrangement Fees Agreement.





--------------------------------------------------------------------------------

- 55 -




Section 5.0

Agency Fees.

The Borrower shall pay the Agency Fees to the Administration Agent as provided
in the Agency Fees Agreement.

Section 6.0

Interest and Fee Calculations and Payments.

(a)

Interest payable on any amount payable under this Agreement shall be (i)
calculated upon the daily outstanding balance of such amount from (and
including) the date it is first outstanding or advanced until (but excluding)
the date it is paid in full, (ii) paid in the same currency in which such amount
is denominated and (iii) payable in arrears on each Interest Payment Date
relative thereto and (if any relevant portion of the Total Commitment has been
cancelled or otherwise reduced to zero) on the date the final principal amount
thereof is paid in full based upon the actual number of days elapsed in the
relevant period of calculation.  Interest payable on each such amount shall be
payable both before and after demand, default and judgment at the applicable
rate set out in Section 7.1.

(b)

The rates of interest per annum payable on or in respect of Canadian Prime Rate
Loans and U.S. Base Rate Loans, and CDOR and the BA Reference Rate, are
expressed on the basis of a 365-day year.  The rates of interest per annum
payable on or in respect of LIBOR Loans are expressed on the basis of a 360-day
year.  Stamping Fees, Standby Fees and the fees payable in respect of Standby
Instruments are expressed on the basis of a 365-day year.

(c)

For the purposes of the Interest Act (Canada), any rate of interest made payable
under the terms of this Agreement at a rate or percentage (the “Contract Rate”)
for any period that is less than a consecutive 12-month period, such as on a 360
or 365-day basis, (the “Contract Rate Basis”) is equivalent to the yearly rate
or percentage of interest determined by multiplying the Contract Rate by a
fraction, the numerator of which is the number of days in the consecutive
12-month period commencing on the date such equivalent rate or percentage is
being determined and the denominator of which is the number of days in the
Contract Rate Basis.

(d)

The principle of deemed reinvestment of interest shall not apply to any interest
calculation under this Agreement.

(e)

The rates of interest stipulated in this Agreement are intended to be nominal
rates and not effective rates or yields.

(f)

Changes in the Canadian Prime Rate or U.S. Base Rate will cause an immediate
adjustment of interest payable on or in respect of Canadian Prime Rate Loans or
U.S. Base Rate Loans, respectively, outstanding from time to time, without the
necessity of any notice to the Borrower.  





--------------------------------------------------------------------------------

- 56 -




Section 7.0

Increased Costs.

If any Change in Law:

(a)

subjects any Lender to, or causes the withdrawal or termination of a previously
available exemption with respect to, any Taxes or changes the basis of taxation
of payments due to any Lender or increases any Taxes payable by any Lender on or
in respect of payments of principal, interest, fees or other amounts payable to
any Lender under this Agreement or any other Loan Document (other than the
Lender’s Own Taxes);

(b)

imposes, modifies or deems applicable any reserve, liquidity, cash, margin,
special deposit, deposit insurance or assessment, or any other regulatory or
similar requirement against assets held by, or deposits with or for the account
of, or loans or commitments by, or any other acquisition of funds for loans or
commitments by, any Lender, or any unutilized portion of any Credit Facility, or
any obligation of any Lender under any Loan Document;

(c)

imposes on any Lender any Taxes on reserves or deemed reserves in respect of the
undrawn portion of any Credit Facility;

(d)

requires any Lender to maintain any capital adequacy or additional capital
requirement (including a requirement which affects the Lender’s allocation of
capital resources to its obligations) in respect of any Credit Facility, its
Rateable Share in any Advance, this Agreement or any Lender’s obligations
hereunder or under any other Loan Document or imposes any other condition or
requirement with respect to the maintenance by any Lender of a contingent
liability with respect to any Credit Facility or its Rateable Share in any
Advance; or

(e)

imposes on any Lender any other condition or requirement with respect to this
Agreement, any other Loan Document or any Credit Facility,

and such Lender (the “Affected Lender”) determines in good faith (which
determination shall be conclusive and bind the Borrower) that such occurrence
has the effect of:

(f)

increasing the cost to the Affected Lender of agreeing to make or making,
maintaining or funding its Rateable Share in any Advance or any portion thereof;

(g)

reducing the net income received or receivable by the Affected Lender in respect
of this Agreement, any Credit Facility, its Rateable Share in any Advance or any
portion of any thereof;

(h)

directly or indirectly reducing the effective return to the Affected Lender
under any Loan Document on its overall capital as a result of the Affected
Lender entering into such Loan Document or as a result of any of the
transactions or obligations contemplated by such Loan Document; or





--------------------------------------------------------------------------------

- 57 -




(i)

causing or obliging the Affected Lender to make any payment or to forego any
interest, fees or other return on or calculated by reference to any sum received
or receivable by the Affected Lender under any Loan Document,

then, the Affected Lender will promptly thereafter (and in any event within
90 days of having actual knowledge of such Change in Law) notify the
Administration Agent who shall promptly notify the Borrower and upon demand from
time to time being made to the Borrower by the Administration Agent on behalf of
the Affected Lender accompanied in each case by a certificate of the Affected
Lender documenting the relevant calculations of the compensation being claimed
by the Affected Lender, the Borrower shall forthwith pay to the Administration
Agent for the account of the Affected Lender such additional amounts as are set
out in each such certificate in order to fully compensate the Affected Lender
for such additional cost, reduction, payment, foregone interest or other return.
 Each Affected Lender also agrees that it will not claim compensation from the
Borrower for any additional amounts referred to in this Section 7.7 if it is not
at the same time passing on similar claims to substantially all of its customers
in Canada to whom such Affected Lender is, by agreement, entitled to pass on
such claims.  If, as a result of events (other than the receipt of such
additional amounts) occurring subsequent to the receipt by the Administration
Agent of such additional amounts, the additional cost, reduction, payment,
foregone interest or other return was not suffered by the Affected Lender, the
Affected Lender will forthwith refund to the Borrower such additional amounts.

Section 8.0

Market Disruption.

(a)

If at any time prior to the commencement of a proposed Interest Period any
Lender determines in good faith (which determination shall be conclusive and
bind the Borrower) that:

(i)

by reason of circumstances affecting the London interbank market, or any bank
participants therein, adequate and fair means do not exist for ascertaining the
rate of interest with respect to a LIBOR Loan during the proposed Interest
Period;

(ii)

deposits in U.S. Dollars are not being offered to that Lender in the London
interbank market in the ordinary course of business;

(iii)

the making or continuing of the Rateable Share of that Lender in any LIBOR Loan
during the proposed Interest Period has been made impracticable by the
occurrence of any change in national or international financial, political or
economic conditions or currency exchange rates or exchange control, or an event
which materially and adversely affects the London interbank market;

(iv)

a change has occurred since the date this Agreement was made in any relevant
financial market which results in LIBOR for the proposed Interest Period no
longer accurately reflecting the effective cost to the Lender of funding its
Rateable Share in the LIBOR Loan for the proposed Interest Period; or





--------------------------------------------------------------------------------

- 58 -




(v)

the Administration Agent is unable to determine LIBOR for the proposed Interest
Period of the LIBOR Loan;

(a “LIBOR Disruption Event”) then such Lender (the “Affected Lender”) may give
notice of such determination to the Administration Agent who shall promptly
notify the Borrower.  Thereafter, and until the Administration Agent notifies
the Borrower and the Affected Lender that the LIBOR Disruption Event no longer
exists, the Borrower’s right to require such Affected Lender to make its
Rateable Share of any LIBOR Loan available in the manner requested shall be
suspended.  In the case of any LIBOR Loan, the Affected Lender shall, subject to
Section 7.9, instead make its Rateable Share available by way of an advance in
U.S. Dollars which shall bear interest payable in the same manner as a U.S. Base
Rate Loan under the Operating Facility;

(b)

If at any time on or prior to the proposed first day of the Term of a proposed
issue of Acceptances the Administration Agent determines in good faith (which
determination shall be conclusive and bind the Borrower) that:

(i)

the issuance or discount of any Acceptances for the proposed Term thereof has
been made impossible or impracticable by reason of the occurrence of any event
affecting the Canadian money markets or any national or international financial,
political or economic event;

(ii)

there does not exist a normal money market in Canada for the purchase and sale
of bankers’ acceptances or such money market has been disrupted by the
occurrence of an extraordinary event;

(iii)

the Administration Agent is unable to determine CDOR (and hence the BA Reference
Rate of any Non-Acceptance Lender) for the proposed Term of the proposed issue
of Acceptances; or

(iv)

a state, event or condition referred to in Section 4.5 has occurred or exists,

(a “BA Disruption Event”) then the Administration Agent will promptly notify the
Borrower and each of the Lenders of such determination.  Thereafter, and until
the Administration Agent notifies the Borrower and the Lenders that the BA
Disruption Event no longer exists, the Borrower’s right to request an Advance by
way of Acceptances shall be suspended and any Borrowing Request given by the
Borrower with respect to any proposed issue of Acceptances that has not yet been
made shall be deemed to be replaced by a Borrowing Request for a Canadian Prime
Rate Loan under the Operating Facility in the same Outstanding Amount as the
proposed issue of Acceptances.

Section 9.0

Illegality.

If at any time any Lender determines in good faith (which determination shall be
conclusive and bind the Borrower) that any Change in Law has made it unlawful or
impossible for that Lender (the “Affected Lender”) to make, fund or maintain its
Rateable Share in any





--------------------------------------------------------------------------------

- 59 -




Advance or to give effect to its obligations in respect of any Advance (an
“Affected Advance”), the Affected Lender will promptly notify the Administration
Agent of such condition who shall promptly notify the Borrower.  Upon giving
such notice the obligation of the Affected Lender to make or continue its
Rateable Share in any Affected Advance shall be suspended for so long as such
condition exists.  Thereafter, and until the Administration Agent notifies the
Borrower that such condition no longer exists, the Borrower shall not have the
right to require such Affected Lender to make its Rateable Share of such
Affected Advance available in the manner requested.  Rather, except as otherwise
provided below in this Section 7.9, if such Affected Advance was denominated in
Canadian Dollars or U.S. Dollars, such Rateable Share shall be available by way
of an advance in the same currency which shall bear interest payable in the same
manner as any Canadian Prime Rate Loan (if it is denominated in Canadian
Dollars) or U.S. Base Rate Loan (if it is denominated in U.S. Dollars) from the
expiry of the applicable Interest Period or Term of Acceptances.  If, however,
the Affected Advance is a Canadian Prime Rate Loan or a U.S. Base Rate Loan, the
Borrower shall forthwith prepay the Affected Lender’s Rateable Share of such
Affected Advance and the Affected Lender shall not be required to make its
Rateable Share of such Affected Advance available in any manner.  If the
Affected Advance is a Standby Instrument, the Borrower shall forthwith pay to
the Administration Agent, for the account of the Affected Lender, the Affected
Lender’s Rateable Share of such Affected Advance to be applied in prepayment of
the Borrower’s obligations under Section 6.5(b) in respect of such Affected
Advance in accordance with the provisions set out in Section 8.4(a)(iii).

Section 10.0

Withholding Taxes.

(a)

Subject to Section 7.10(e), each payment required to be made by the Borrower
under each Loan Document shall be made without any set-off or counterclaim and
free and clear of, and without deduction or withholding for or on account of,
any Taxes (other than Lender’s Own Taxes), except to the extent such deduction
or withholding is required by any Applicable Law, as modified by the practice of
any relevant Governmental Body, then in effect.  To the extent and each time the
Borrower is so required to deduct or withhold any Taxes (other than Lender’s Own
Taxes) from or in respect of any such payment to or for the account of any
Lender (the “Affected Lender”), then the Borrower will:

(i)

promptly notify the Administration Agent of such requirement;

(ii)

pay to the relevant Governmental Body when due the full amount required to be
deducted or withheld (including the full amount of Taxes required to be deducted
or withheld from any additional amount paid by the Borrower to or for the
account of the Affected Lender under this Section 7.10(a));

(iii)

promptly forward to the Administration Agent an official receipt (or a certified
copy), or other documentation reasonably acceptable to the Administration Agent,
evidencing such payment to such Governmental Body; and

(iv)

subject to Section 7.10(e), forthwith pay to the Affected Lender, in addition to
the payment to which the Affected Lender is otherwise entitled





--------------------------------------------------------------------------------

- 60 -




under such Loan Document, such additional amount as is necessary to ensure that
the net amount actually received by the Affected Lender (free and clear of, and
net of, such Taxes, including the full amount of Taxes required to be deducted
or withheld from any additional amount paid by the Borrower under this Section
7.10(a), whether assessed against the Borrower or the Affected Lender) will
equal the full amount the Affected Lender would have received had no such
deduction or withholding been required.

(b)

Subject to Section 7.10(e), if any Lender is subject to Part XIII Tax in respect
of any payment made by the Borrower under any Loan Document, but such Tax is not
levied by way of deduction or withholding (any such Part XIII Tax being
“Non-Withheld Part XIII Tax” and any such Lender, an “Affected Lender”), the
Borrower shall pay to such Lender, at the time the Borrower makes such payment
and in addition to such payment, such additional amount as is necessary to
ensure that the total amount received by such Lender is equal to such payment
plus the amount of the Non-Withheld Part XIII Tax exigible in respect of the
aggregate of the payment and the additional amount payable under this Section
7.10(b).

(c)

If the Borrower fails to pay to the relevant Governmental Body when due any
Taxes that it was required to deduct or withhold under Section 7.10(a) in
respect of any payment to or for the benefit of any Lender under any Loan
Document, or fails to promptly furnish the Administration Agent with the
documentation referred to in Section 7.10(a)(iii), or fails to pay to any Lender
the amount of any Non-Withheld Part XIII Tax in accordance with Section 7.10(b),
the Borrower shall forthwith on demand indemnify such Lender on a full indemnity
after-Taxes basis from and against the full amount of any Taxes (including
Non-Withheld Part XIII Tax, interest and penalties), losses and expenses which
such Lender may suffer or incur as a result of such failure.

(d)

If an Affected Lender is, in its sole opinion, entitled to claim a refund or
able to apply for or otherwise take advantage of any tax credit, tax deduction
or similar benefit by reason of any withholding or deduction made by the
Borrower in respect of a payment made by it hereunder which payment shall have
been increased pursuant to Section 7.10(a) or by reason of any payment of the
amount of Non-Withheld Part XIII Tax pursuant to Section 7.10(b), then such
Affected Lender will use commercially reasonable efforts (to the extent it has
the administrative controls in place to enable it to do so) to obtain such
refund, credit, deduction or benefit and upon receipt thereof (provided the
Borrower has paid the amounts described in Section 7.10(a)(ii) and (iv) or
Section 7.10(b), as applicable, and Section 7.10(c)) will pay to the Borrower
such amount (if any) not exceeding the increased amount paid by the Borrower as
equals the net after tax value to such Affected Lender of such part of such
refund, credit, deduction or benefit as it considers is allocable to such
withholding or deduction or payment of the amount of Non-Withheld Part XIII Tax
having regard to all its dealings giving rise to similar credits, deductions or
benefits in relation to the same tax period and to the





--------------------------------------------------------------------------------

- 61 -




cost of obtaining the same, provided that (i) nothing herein shall interfere
with the right of any Affected Lender to arrange its tax affairs in whatever
manner it deems fit and in particular no Affected Lender shall be under any
obligation to claim relief from its corporate profits or similar tax liability
in respect to any such deduction or withholding or payment in priority to any
other relief, claims, credits or deductions available to it and (ii) no Affected
Lender shall be obligated to disclose to the Borrower any information regarding
its tax affairs or tax computations.

(e)

If as a result of any assignment of the whole or any part of any Commitment
(including any Advance thereunder) of any Lender made pursuant to Section
14.10(f), any change in the lending office of a Lender, any Lender which is an
authorized foreign bank under Schedule III of the Bank Act (Canada) ceasing to
be an authorized foreign bank, or any other change in the legal or tax status of
a Lender, in each case before the occurrence of an Event of Default, the
Borrower would be required to deduct or withhold Taxes and make increased
payments pursuant to Section 7.10(a), or pay the amount of any Non-Withheld Part
XIII Tax pursuant to Section 7.10(b), in excess of such increased payments which
the Borrower would have been required to pay to the Lender pursuant to Section
7.10(a)(iv) or Section 7.10(b) had such assignment or change not taken place,
the provisions of Section 7.10(a)(iv) or Section 7.10(b), as applicable,
requiring such increased payments shall not apply to the extent of such excess.

(f)

The Borrower shall be entitled to assume that each Lender is a resident of
Canada or a deemed resident of Canada for income and withholding tax purposes
and accordingly assume that Part XIII Tax is not required to be withheld by the
Borrower or paid by the Lender, unless the Borrower has actual knowledge to the
contrary or the relevant Lender has provided written notice to the Borrower
stating that payments to such Lender are subject to Part XIII Tax.

ARTICLE 8
REPAYMENT AND PREPAYMENT

Section 1.0

Repayment of Credit Facilities.

(a)

The Borrower shall repay on the Maturity Date by payment to the Administration
Agent, for the account of each Lender, each Lender’s Rateable Share of each
outstanding Advance made to the Borrower under the Operating Facility.  The
Total Operating Commitment shall reduce to zero on the Maturity Date.

(b)

The Borrower shall repay to the Swing Line Lender each outstanding Advance made
to the Borrower under the Swing Line Facility on the Maturity Date.  The Swing
Line Commitment shall reduce to zero on the Maturity Date.

Section 2.0

Voluntary Cancellations.

(a)

The Borrower shall have the right at any time and from time to time to
permanently prepay all or any portion of Loans outstanding under the Operating





--------------------------------------------------------------------------------

- 62 -




Facility and cancel, without premium or penalty, all or any unused portion of
the Total Operating Commitment.  Such right may only be exercised by the
Borrower delivering a Repayment/Cancellation Notice to the Administration Agent
specifying the proposed effective date of such prepayment and/or cancellation
(which must be no less than 15 days thereafter) and the amount of the Total
Operating Commitment to be cancelled (which in the case of a partial prepayment
and/or cancellation must be in a principal amount of Cdn.$10,000,000 or a
multiple of Cdn.$1,000,000 in excess thereof).  The Total Operating Commitment
shall be reduced on the effective date of each such cancellation in the amount
so cancelled.

(b)

Subject to the immediately following sentence, if the Total Operating Commitment
shall at any time, as a result of one or more cancellations pursuant to Section
8.2(a), be reduced to less than Cdn.$200,000,000, the Borrower and the Swing
Line Lender shall, if either such party so requests, negotiate in good faith to
reach agreement as to an appropriate amendment to the maximum amount of the
Swing Line Commitment.  If the Total Operating Commitment shall at any time, as
a result of one or more cancellations pursuant to Section 8.2(a), be reduced to
zero, the Administration Agent shall, unless the Swing Line Lender and the
Majority Lenders agree otherwise, cancel the Swing Line Commitment in its
entirety and the provisions of Section 3.5 shall apply mutatis mutandis.

(c)

The Borrower shall have the right at any time and from time to time to
permanently prepay all or any portion of Loans outstanding under the Swing Line
Facility and cancel, without premium or penalty, all or any unused portion of
the Swing Line Commitment.  Such right may only be exercised by the Borrower
delivering a Repayment/Cancellation Notice to the Administration Agent and the
Swing Line Lender specifying the proposed effective date of such prepayment
and/or cancellation (which must be no less than 15 days thereafter) and the
amount of the Swing Line Commitment to be cancelled (which in the case of a
partial prepayment and/or cancellation must be in a principal amount of
Cdn.$5,000,000 or a multiple of Cdn.$1,000,000 in excess thereof).  The Swing
Line Commitment shall be reduced on the effective date of each such cancellation
in the amount so cancelled.

Section 3.0

Voluntary Prepayments.  

(a)

The Borrower shall have the right at any time and from time to time during the
Availability Period to prepay all or any portion of each Loan outstanding under
the Operating Facility, without premium or penalty, and without cancelling any
unused portion of the Total Operating Commitment.  Such right may only be
exercised by the Borrower delivering a Repayment/Cancellation Notice to the
Administration Agent specifying the proposed effective date of prepayment (which
must be no less than the same number of days thereafter as would apply under
Section 2.4 hereof in the case of a Drawdown of the same Type as the Loan or
portion thereof being prepaid) and the amount of such Loan or portion thereof to
be prepaid (which in the case of prepayment of a LIBOR Loan must be in a





--------------------------------------------------------------------------------

- 63 -




principal amount of U.S.$1,000,000 or a multiple of U.S.$100,000 in excess
thereof).

(b)

The Borrower shall have the right at any time and from time to time during the
Availability Period to prepay all or any portion of each Loan outstanding under
the Swing Line Facility, without premium or penalty, and without cancelling any
unused portion of the Swing Line Commitment.

Section 4.0

Mandatory Repayments of the Credit Facilities.

(a)

On the date of each reduction of each Lender’s Operating Commitment pursuant to
this Article 8, the Borrower shall repay by payment to the Administration Agent,
for the account of such Lender, such amount on account of such Lender’s Rateable
Share of outstanding Advances made to the Borrower under the Operating Facility
as may be required to ensure that the Outstanding Amount of such Lender’s
Rateable Share of all outstanding Advances under the Operating Facility does not
exceed its Operating Commitment at that time after giving effect to that
reduction.  Such Lender shall apply any such amount so repaid as follows:

(i)

first, to repay such Lender’s Rateable Share of outstanding Loans under the
Operating Facility;

(ii)

second, to prepay to such Lender the obligations of the Borrower under Section
4.8 in respect of outstanding Acceptances issued for the Borrower’s account
under the Operating Facility; and

(iii)

third, to prepay such Lender’s Rateable Share of the Borrower’s obligations
under Section 6.5(b) in respect of outstanding Standby Instruments under the
Operating Facility until such Standby Instruments expire or are drawn upon,
whereupon such Lender shall, subject to Section 12.2, account for and return to
the Borrower any overpayment, and as security for such obligations of the Lender
to account for and return any overpayment to the Borrower, such Lender shall
deposit with the Administration Agent in trust an amount equal to the amount so
applied pursuant to this Section 8.4(a)(iii) until such Standby Instruments
expire or are drawn upon, whereupon the Administration Agent will (A) to the
extent any such Standby Instrument is drawn upon, return to the Lender promptly
from the amount held in trust the same amount as that drawn promptly upon the
Lender notifying the Administration Agent of such drawing; and (B) upon expiry
of any such Standby Instrument, subject to Section 12.2, pay over to the
Borrower from the amount held in trust an amount equal to any overpayment made
in respect of such Standby Instrument in satisfaction of the obligations of the
Lender to account for and return to the Borrower any such overpayment.

(b)

On the date of each reduction of the Swing Line Commitment pursuant to this
Article 8, the Borrower shall repay by payment to the Swing Line Lender, such





--------------------------------------------------------------------------------

- 64 -




amount on account of outstanding Advances made to the Borrower under the Swing
Line Facility as may be required to ensure that the Outstanding Amount of all
outstanding Advances under the Swing Line Facility does not exceed the Swing
Line Commitment at that time after giving effect to that reduction.  The Swing
Line Lender shall apply any such amount so repaid as follows:

(i)

to repay outstanding Loans under the Swing Line Facility; and

(ii)

to prepay such Lender’s Rateable Share of the Borrower’s obligations under
Section 6.5(b) in respect of outstanding Standby Instruments under the Swing
Line Facility until such Standby Instruments expire or are drawn upon, whereupon
such Lender shall, subject to Section 12.2, account for and return to the
Borrower any overpayment.

(c)

The Borrower may, in lieu of making any payment pursuant to Section 8.4(a)(iii)
or Section 8.4(b)(ii) in relation to any Standby Instrument outstanding on the
Maturity Date, request that the Issuing Lender accept an irrevocable standby
credit issued by a financial institution acceptable to the Issuing Lender and in
form and substance and amount acceptable to the Issuing Lender.  Upon delivery
of such an irrevocable standby credit to the Issuing Lender no later than five
(5) Business Days before the Maturity Date, and an agreement being entered into
between the Borrower and the Issuing Lender governing the terms and conditions
applicable to the relevant Standby Instrument (including standby fees and
indemnities), the Borrower shall not be obliged to make the corresponding
payment pursuant to Section 8.4(a)(iii) or Section 8.4(b)(ii) in relation to
that Standby Instrument.

Section 5.0

Facility Excesses by Reason of Foreign Currency Fluctuations.

(a)

If and each time the Outstanding Amount of all outstanding Advances under the
Operating Facility exceeds the Total Operating Commitment by more than three
percent (3%) by reason of fluctuations in exchange rates, the Administration
Agent shall request the Borrower to repay the entire excess whereupon the
Borrower shall promptly repay to the Administration Agent, for the account of
the Lenders, such Advances outstanding under the Operating Facility as may be
required to ensure that such excess thereunder is eliminated.

(b)

If and each time the Outstanding Amount of all outstanding Advances under the
Swing Line Facility exceeds the Swing Line Commitment by more than three percent
(3%) by reason of fluctuations in exchange rates, the Swing Line Lender shall
request the Borrower to repay the entire excess whereupon the Borrower shall
promptly repay to the Swing Line Lender such Advances outstanding under the
Swing Line Facility as may be required to ensure that such excess thereunder is
eliminated.





--------------------------------------------------------------------------------

- 65 -




Section 6.0

Prepayment of Affected Lenders.

(a)

The Borrower shall have the right to cancel without premium or penalty all, but
not part, of the Operating Commitment of each Affected Lender provided that no
Default or Event of Default has occurred.  Such right may only be exercised by
the Borrower delivering a Repayment/Cancellation Notice to the Administration
Agent advising of such cancellation and specifying the effective date of
cancellation which must be no less than three Business Days after and no later
than 30 days after the Borrower has been notified that the relevant Lender
became an Affected Lender. The Borrower shall permanently prepay the Affected
Lender’s Rateable Share of all outstanding Advances on such effective date of
cancellation, the Affected Lender’s Commitment shall be reduced to zero and such
Affected Lender shall be released from its obligations to lend hereunder.  The
Total Operating Commitment shall be reduced by the amount of the reduction in
such Affected Lender’s Operating Commitment made pursuant to this Section
8.6(a).

(b)

The Borrower shall have the right to cancel without premium or penalty all, but
not part, of the Swing Line Commitment if the Swing Line Lender becomes an
Affected Lender, provided that no Default or Event of Default has occurred.
 Such right may only be exercised by the Borrower delivering a Repayment/
Cancellation Notice to the Swing Line Lender (with a copy to the Administration
Agent) advising of such cancellation and specifying the effective date of
cancellation which must be no less than two Business Days after and no later
than 30 days after the Borrower has been notified that the Swing Line Lender
became an Affected Lender. The Borrower shall permanently prepay all outstanding
Advances under the Swing Line Facility on such effective date of cancellation.
The Swing Line Commitment shall be reduced to zero if the Borrower exercises its
right of cancellation pursuant to this Section 8.6(b), and the Swing Line Lender
shall be released from its obligations to lend hereunder.

Section 7.0

Netting of Payments.

If on any date amounts (other than interest and fees) would be payable under
this Agreement in the same currency by the Borrower to or for the account of the
Operating Lenders and by the Operating Lenders to or for the account of the
Borrower, or by the Borrower to the Swing Line Lender and by the Swing Line
Lender to the Borrower, then, on such date, unless the Administration Agent (in
the case of the Operating Facility), or the Swing Line Lender (in the case of
the Swing Line Facility), notifies the Borrower stating in either case that
netting is not to apply to such payments, each such party’s obligations to make
payment of any such amount will be automatically satisfied and discharged and,
if the aggregate amount that would otherwise have been payable by the Borrower
to or for the account of the Operating Lenders or the Swing Line Lender, as
applicable, exceeds the aggregate amount that would otherwise have been payable
by the Operating Lenders or the Swing Line Lender, as applicable, to or for the
account of the Borrower or vice versa, such obligations shall be replaced by an
obligation upon the Borrower or the Operating Lenders or the Swing Line Lender,
as applicable, by whom the larger aggregate





--------------------------------------------------------------------------------

- 66 -




amount would have been payable to pay to or for the account of the other or
others, as applicable, the excess of the larger aggregate amount over the
smaller aggregate amount.

Section 8.0

Place of Payment of Principal, Interest and Fees.

Each payment of principal, interest, fees and other amounts owing by the
Borrower under or otherwise in respect of any Loan Document shall be made by the
Borrower in the currency in which such amount owing is denominated no later than
10:00 a.m. (local time in the place of payment), in each case in immediately
available and freely transferable funds for value on the due date (or if such
due date is not a Business Day on the Business Day next following) to the credit
of the Administration Agent’s Accounts or Swing Line Lender’s Accounts, as
applicable.

ARTICLE 9
CONDITIONS PRECEDENT TO BORROWING

Section 1.0

Conditions Precedent to First Drawdown.

Notwithstanding any other provision of this Agreement, the Borrower shall not be
entitled to request any Drawdown under any of the Credit Facilities unless the
conditions set out in Section 9.2 with respect to such Drawdown have been
satisfied (or waived by the Required Lenders pursuant to Section 9.3) and the
Lenders shall not be obliged to make the first Drawdown under any Credit
Facility until the Administration Agent has confirmed to the Borrower and the
Lenders that the Administration Agent has received (or the Required Lenders have
waived receipt pursuant to Section 9.3) on or before the date the first Drawdown
is requested all of the following in form and substance satisfactory to the
Administration Agent, acting reasonably:

(a)

a certificate of the Borrower, signed by a Senior Officer or assistant secretary
of the Borrower, as to the incumbency of the Borrower’s officers attaching true
copies of (i) the Charter of the Borrower, and (ii) all necessary corporate
action taken by the Borrower to authorize the execution, delivery and
performance by it of this Agreement, the Agency Fees Agreement and the
Arrangement Fees Agreement and the consummation of the transactions contemplated
thereby;

(b)

a certificate of status, compliance or good standing or similar certificate with
respect to the Borrower for its jurisdiction of incorporation and each
jurisdiction in which any material portion of its Business Assets is located or
in which it carries on business;

(c)

certificates from or respecting each other Terasen Group Member substantially
equivalent or analogous to the certificates from or respecting the Borrower
(including attachments) referred to in Section 9.1(b) and a certified true copy
of the Charter of each Material Subsidiary and Restricted Subsidiary, certified
by a Senior Officer or assistant secretary of the Borrower or such Subsidiary;

(d)

each of the Loan Documents duly executed and delivered by each party thereto;





--------------------------------------------------------------------------------

- 67 -




(e)

opinions from the Borrower’s Counsel addressed to the Syndicate and the Lenders’
Counsel, in respect of the Loan Documents and as to such matters and in such
form as the Administration Agent or Lenders’ Counsel may reasonably require;

(f)

a Certificate from the Borrower certifying compliance with the financial tests
set out in Section 11.1(d) as at December 31, 2005 and certifying the Borrower’s
current Rating as assigned by each Rating Agency;

(g)

if applicable, a direction to pay to the Administration Agent and to the Swing
Line Lender with regard to the application of proceeds from the first Drawdown
under each Credit Facility to, inter alia, pay out in full any outstanding
amounts owing by the Borrower (and that are not deemed to be Advances under this
Agreement) to: (i) The Toronto-Dominion Bank pursuant to a credit agreement
between such parties dated for reference February 6, 2004, as amended, (ii)
Royal Bank of Canada pursuant to a credit agreement between such parties dated
for reference February 6, 2004, as amended, and (iii) Canadian Imperial Bank of
Commerce pursuant to a credit agreement between such parties dated for reference
April 5, 2005;

(h)

payment of all fees due and owing hereunder to the Administration Agent or any
Lender;

(i)

a report on the matters referred to in this Section 9.1 from the Lenders’
Counsel addressed to the Administration Agent; and

(j)

such other agreements, documents and instruments as the Majority Lenders may
reasonably require.

Section 2.0

Conditions to all Borrowings.

(a)

The Lenders shall not be obliged to make or allow the first Drawdown unless each
of the representations and warranties of the Borrower contained in Section 10.1
is true and correct as of the date such Drawdown is requested and as of the
proposed Drawdown Date as though made on and as of such date.

(b)

The Lender shall not be obliged to make or allow any subsequent Drawdown unless
each of the representations and warranties of the Borrower contained in Section
10.1(a), (b), (c), (d), (e), (f), (h), (i), (k), (l), (q)(i) and (r) is true and
correct as of the date such Drawdown is requested and as of the proposed
Drawdown Date as though made on and as of each such date.

(c)

The Lenders shall not be obliged to make or allow any Borrowing, including the
first Drawdown, under any Credit Facility unless:

(i)

no Default or Event of Default has occurred that is continuing on the date such
Borrowing is requested or on the proposed Borrowing Date, nor





--------------------------------------------------------------------------------

- 68 -




would any Default or Event of Default result after giving effect to the
requested Borrowing; and

(ii)

each of the terms and conditions applicable to such Borrowing contained in this
Agreement shall have been fully complied with.

(d)

The Borrower will, upon request by the Administration Agent, deliver to the
Administration Agent a Certificate confirming those matters described in Section
9.2(a) or (b), as applicable, and Section 9.2(c).

Section 3.0

Waiver.

The conditions set forth in Section 9.1 and Section 9.2 are inserted for the
sole benefit of the Lenders and may be waived by the Required Lenders, in whole
or in part, (with or without terms or conditions) in respect of any requested
Borrowing without prejudicing the right of the Lenders at any time to assert
such conditions in respect of any subsequent Borrowing requested by the
Borrower.

ARTICLE 10
REPRESENTATIONS AND WARRANTIES

Section 1.0

Borrower Representations and Warranties.

To induce the Lenders to make the Credit Facilities available to the Borrower,
the Borrower represents and warrants, with respect to itself and (to the extent
the context so admits) each of the other Terasen Group Members, to and in favour
of the Syndicate as follows:

(a)

Existence and Good Standing.  Each Terasen Group Member is a corporation duly
and validly incorporated, organized and existing under the laws of its
jurisdiction of incorporation and has the legal capacity and right thereunder to
carry on its business and to own its Business Assets and has the right to carry
on its business and to own its Business Assets in each other jurisdiction in
which it carries on business or where any of its Business Assets are located,
except for those other jurisdictions where failure to have such right has not
and would not reasonably be expected to have a Material Adverse Effect.

(b)

Authority.  The Borrower has the legal capacity and right to enter into the Loan
Documents to which it is a party and do all acts and things and execute and
deliver all agreements, documents and instruments as are required thereunder to
be done, observed or performed by it in accordance with the terms and conditions
thereof.

(c)

Due Authorization.  The Borrower has taken all necessary action to authorize the
execution and delivery of each Loan Document to which it is a party, the
creation and performance of its obligations thereunder and the consummation of
the transactions contemplated thereby.





--------------------------------------------------------------------------------

- 69 -




(d)

Due Execution.  The Borrower has duly executed and delivered each Loan Document
to which it is a party.

(e)

Validity of Loan Documents - Non-Conflict.  None of the authorization,
execution, delivery or performance of the Loan Documents nor the consummation of
any of the transactions contemplated thereby:

(i)

requires any Authorization to be obtained or Registration to be made (except
such as have already been obtained or made and are now in full force and
effect),

(ii)

conflicts with, contravenes or gives rise to any default under (A) the Charter
of any Terasen Group Member or resolutions of the directors or shareholders of
any such Person, (B) the provisions of any indenture, instrument, agreement or
undertaking to which any Terasen Group Member is a party or by which any such
Person or any of its Business Assets are bound or (C) any Applicable Law, or

(iii)

has resulted or will result in the creation or imposition of any Lien upon any
of the Business Assets of any Terasen Group Member.

(f)

Enforceability.  Each Loan Document to which the Borrower is a party constitutes
a valid and legally binding obligation enforceable against it in accordance with
its terms, subject only to bankruptcy, insolvency, winding-up, dissolution,
reorganization, arrangement or other statutes or judicial decisions affecting
the enforcement of creditors’ rights in general, general principles of equity,
including the fact that specific performance and injunctive relief may be
refused by a court in its discretion, and the inability of the Courts of Canada
to give judgment for payment in foreign currencies.

(g)

Absence of Litigation.  There is no existing, pending or threatened Litigation
against any Terasen Group Member (that, if adversely determined against such
Terasen Group Member) or Award affecting any Terasen Group Member or any of its
Business Affairs that, either alone or when aggregated with all other such
Litigation and Awards, has or would reasonably be expected to have a Material
Adverse Effect.

(h)

Financial Statements.  Each financial report and financial statement of a
Terasen Group Member delivered to the Syndicate pursuant to or in connection
with this Agreement has been prepared in accordance with GAAP and presents
fairly in all material respects the financial information and the financial
condition and results of operations of such Terasen Group Member contained
therein as at their respective preparation dates.

(i)

Accuracy of Information.  No information furnished by any Terasen Group Member
to the Syndicate as required by any of the Loan Documents contains any material
misstatement of fact, or omits to state a material fact, necessary to make the
statements contained therein not misleading, in all cases as to the Terasen





--------------------------------------------------------------------------------

- 70 -




Group as a whole, in light of the circumstances in which they were made and as
of the date made.

(j)

No Material Adverse Change.  Since the December 31, 2005 consolidated financial
statements of the Borrower provided to the Lenders, there has been no fact,
event, state or condition, or any change in any fact, event, state or condition
that has or would reasonably be expected to have a Material Adverse Effect.

(k)

Compliance with Laws.  Each Terasen Group Member is in compliance in all
material respects with all Applicable Laws, except for any non-compliance which
has not and would not reasonably be expected to have a Material Adverse Effect.

(l)

No Default or Event of Default.  No Default has occurred which has not been
either remedied (or otherwise ceased to be continuing) and no Event of Default
has occurred which has not been expressly waived by the Required Lenders in
writing.

(m)

Real Property.  Each Terasen Group Member has a subsisting leasehold interest
in, or good title to, in each case free of all Liens (other than Permitted
Liens), all material real property leased or owned by it which are reflected in
the December 31, 2005 consolidated financial statements of the Borrower provided
to the Lenders, except for real property interests disposed in the ordinary
course of business since the date of those financial statements in compliance
with the provisions of this Agreement.

(n)

Personal Property.  Each Terasen Group Member has good title to, free and clear
of all Liens (other than Permitted Liens), all material personal property
reflected as an asset in the December 31, 2005 consolidated financial statements
of the Borrower provided to the Lenders, except for personal property disposed
in the ordinary course of business since the date of those financial statements
in compliance with the provisions of this Agreement.

(o)

Subsidiaries.  The Borrower has no Material Subsidiaries other than Terasen Gas,
which is a Wholly-Owned Subsidiary of the Borrower.  Without limiting the
generality of Section 10.1(k), the holding by the Borrower and 3857042 Canada
Inc. (which is a Wholly-Owned Subsidiary of the Borrower), of all of the issued
and outstanding Capital Stock of Terasen Gas does not contravene the Charter of
Terasen Gas or the Utilities Commission Act (British Columbia).

(p)

Taxes.  Each Terasen Group Member has:

(i)

delivered or caused to be delivered all returns for Income Taxes, Sales Taxes
and other Taxes which are now due to the appropriate Governmental Body;

(ii)

paid and discharged all Taxes payable by it when due;





--------------------------------------------------------------------------------

- 71 -




(iii)

made provision for appropriate amounts in respect of any Taxes likely to be
exigible in accordance with GAAP;

(iv)

withheld and collected all Taxes required to be withheld and collected by it and
remitted such Taxes to the appropriate Governmental Body; and

(v)

paid and discharged all obligations incidental to any statutory lien or deemed
trust imposed upon it by Applicable Law (including obligations respecting wages,
vacation pay, workers’ compensation and unemployment insurance) which, if
unpaid, might become a Lien on any of its Business Assets,

except to the extent that a failure to do any of the foregoing has not and would
not reasonably be expected to have a Material Adverse Effect, and no assessment
or appeal is, to its knowledge, being asserted or processed with respect to any
material Taxes, save and except as disclosed in Note 19(c) to the consolidated
financial statements of the Borrower for the Fiscal Year ended December 31,
2005.

(q)

Solvency.  The Borrower is (i) Solvent, and (ii) does not have unreasonably
small capital to carry out its business as conducted and as proposed to be
conducted.

(r)

Environmental Representations and Warranties.  With respect to environmental
matters:

(i)

the Terasen Group Facilities are and have been at all times while they have been
owned, leased, managed, controlled or operated by each Terasen Group Member,
owned, leased, managed, controlled or operated in material compliance with all
Environmental Laws; and

(ii)

to the knowledge of each Terasen Group Member, as far as it is aware, all real
estate (including the buildings, erections and facilities constructed thereon)
and appurtenances comprising or used in connection with the Terasen Group
Facilities were at all times owned, leased, managed, controlled or operated by
the predecessors in title of each Terasen Group Member in material compliance
with all Environmental Laws;

with the exception of any non-compliance in respect of those matters referred to
in clauses (i) and (ii) above that has not and would not reasonably be expected
to have a Material Adverse Effect.

(s)

Pension Plans.  There are no outstanding defaults or violations by any Terasen
Group Member in connection with any payment obligation required to be performed
by it under the terms of any Pension Plan or under any Applicable Law respecting
any Pension Plan which have had or would reasonably be expected to have a
Material Adverse Effect.  There is no Award outstanding and no pending or, to
the knowledge of any Terasen Group Member, threatened Litigation (other than
routine claims for benefits) against any such Pension Plan or fiduciary





--------------------------------------------------------------------------------

- 72 -




thereof or against any Terasen Group Member with respect to any such Pension
Plan.  No proceeding has been initiated to terminate any such Pension Plan.  All
such Pension Plans which are funded plans are funded in accordance with all
Applicable Laws.

Section 2.0

Repetition of Representations and Warranties.

The representations and warranties made in Section 10.1 shall be deemed to be
repeated by the Borrower on the first Drawdown Date and the representations and
warranties made in Section 10.1(a), (b), (c), (d), (e), (f), (h), (i), (k), (l),
(q)(i) and (r) shall be deemed to be repeated by the Borrower on each Drawdown
Date thereafter under the Operating Facility and on the last day of each Fiscal
Quarter (commencing with the Fiscal Quarter ending June 30, 2006) by reference
to the facts and circumstances then existing.

Section 3.0

Nature of Representations and Warranties.

The representations and warranties made in Section 10.1 or deemed repeated in
Section 10.2 shall survive the execution and delivery of this Agreement and the
making of each Borrowing notwithstanding any investigations or examinations
which may be made by or on behalf of the Administration Agent, any Lender or
Lenders’ Counsel, and the Syndicate shall be deemed to have relied on such
representations and warranties in the making of each Borrowing.

ARTICLE 11
COVENANTS OF THE BORROWER

Section 1.0

Affirmative Covenants.

So long as any Loan Obligations remain payable or the Borrower may be or become
entitled to any Drawdown, the Borrower covenants and agrees with the Syndicate
that it will duly perform and comply with, and (where the context so admits) it
will cause each of the other Terasen Group Members to duly perform and comply
with, each of the following affirmative covenants:

(a)

Punctual Payment.  The Borrower will duly and punctually pay each sum payable by
it under this Agreement at the time and place and in the manner provided for in
this Agreement.

(b)

Conduct of Business.  Each Terasen Group Member will maintain in good standing
and full force and effect its legal existence in its present jurisdiction of
incorporation or formation and obtain, maintain and preserve all material
Authorizations, Registrations, rights and qualifications necessary, as well as
the legal capacity necessary, to carry on its Business Affairs and own its
Business Assets in each jurisdiction in which it carries on business or owns any
Business Assets.  Each Terasen Group Member will carry on its Business Affairs
in a proper manner in accordance with prudent industry standards, unless
non-compliance would not reasonably be expected to have a Material Adverse
Effect.





--------------------------------------------------------------------------------

- 73 -




(c)

Compliance with Applicable Laws.  Each Terasen Group Member will comply in all
material respects with all Applicable Laws.

(d)

Financial Tests.  The Borrower will ensure that: (i) the Total
Debt/Capitalization Ratio at the end of each Test Period does not exceed 0.75:1;
and (ii) the Interest Coverage Ratio for each Test Period is not less than
1.25:1.

(e)

Financial Records.  Each Terasen Group Member will maintain complete records and
books of account.

(f)

Financial Statements and Other Information.  The Borrower will deliver or cause
to be delivered to the Administration Agent (in sufficient numbers to provide a
copy for the Administration Agent and each of the Lenders):

(i)

as soon as practicable and in any event within 90 days after the end of each
Fiscal Year, the annual consolidated financial statements of the Borrower
approved by its board of directors and audited by its Auditors (without
qualification relating to ability to continue as a going concern, a limited
scope of examination or independence), prepared in accordance with GAAP,
together with a duly completed and signed Compliance Certificate prepared as at
such Fiscal Year end;

(ii)

as soon as practicable and in any event within 120 days after the end of each
Fiscal Year, the annual unconsolidated financial statements of the Borrower
approved by its board of directors and audited by its Auditors (without
qualification relating to ability to continue as a going concern, a limited
scope of examination or independence), prepared in accordance with GAAP;

(iii)

as soon as practicable and in any event within 90 days after the end of each
Fiscal Year, the annual consolidated financial statements of each Material
Subsidiary and each Restricted Subsidiary approved by its board of directors,
prepared in accordance with GAAP by its Auditors on a review engagement basis;

(iv)

as soon as practicable and in any event within 60 days after the end of each of
the first three Fiscal Quarters of each Fiscal Year, the unaudited quarterly
consolidated and unconsolidated financial statements of the Borrower for the
current Fiscal Year to such Fiscal Quarter end, signed and approved by a Senior
Officer or director of the Borrower, prepared in accordance with GAAP (subject
to annual audit adjustments and in respect of such consolidated statements, the
absence of note disclosure) consisting in each case of a balance sheet and
statements of income and retained earnings (or deficit) and of changes in
financial position, together with a duly completed and signed Compliance
Certificate prepared as at such Fiscal Quarter end; and





--------------------------------------------------------------------------------

- 74 -




(v)

from time to time, such additional information regarding the Business Affairs of
any Terasen Group Member as the Administration Agent or any Lender may
reasonably request.

(g)

Rights of Inspection.  At any time and from time to time during normal business
hours upon request by any Lender, each Terasen Group Member will permit any
Representative of such Lender, at the expense of the Borrower, to enter upon
such Terasen Group Member’s premises to inspect its Business Assets and to
examine the records and books of account of such Terasen Group Member and to
discuss any of the Business Affairs of such Terasen Group Member with any of its
Representatives (including its Auditors).

(h)

Notice of Litigation.  Each Terasen Group Member will give notice to the
Administration Agent as soon as it obtains knowledge of any Award or the
commencement of any Litigation or dispute affecting any Terasen Group Member or
any of its Business Affairs that, either alone or when aggregated with all other
such Awards and Litigation, has or would reasonably be expected to have a
Material Adverse Effect.

(i)

Notice of Governmental Action.  Each Terasen Group Member will give notice to
the Administration Agent as soon as it obtains knowledge of any Applicable Law
that is proposed, introduced or applied by any Governmental Body which has or
would reasonably be expected to have a Material Adverse Effect.

(j)

Notice regarding Ratings.  The Borrower will promptly give notice to the
Administration Agent of any decision (for whatever reason) by a Rating Agency to
cease providing the Borrower with a Rating, or of any change in its Rating by
any of the Rating Agencies and certifying any such new Rating.

(k)

Notice of Default or Event of Default.  Each Terasen Group Member will give
notice to the Administration Agent as soon as it obtains knowledge of any
Default or Event of Default and outline in reasonable detail in such notice the
action it is taking to remedy any such Default.

(l)

Maintenance of Insurance.  Each Terasen Group Member will insure and keep
insured all of its Business Assets which are of an insurable nature against such
risks, in such amounts and in such manner as is customary and prudent in the
case of corporation carrying on similar businesses or holding similar assets, as
well as maintain comprehensive general public liability coverage in such amounts
and in such manner as is customary and prudent in the case of corporations
carrying on similar businesses or holding similar assets, all with such
financially sound and reputable insurance companies or associations as it may
select; provided that the Terasen Group may from time to time adopt other
customary and prudent methods or plans of protection, including re-insurance
through a captive insurance company, that are acceptable to the Administration
Agent, acting reasonably, against risks in substitution or partial substitution
for any of part of the aforesaid Business Assets insurance.  The Borrower shall
furnish to the Administration





--------------------------------------------------------------------------------

- 75 -




Agent upon written request, full information as to the insurance carried.  No
Terasen Group Member will do or omit to be done anything which could breach or
invalidate any such insurance and each Terasen Group Member will punctually pay
all premiums and other amounts necessary for maintaining such insurance as the
same become due.  Each Terasen Group Member shall obtain and, upon request, the
Borrower will provide the Administration Agent with certified copies of the
policies effecting the insurance required by this Section 11.1(l).

(m)

Payment of Taxes and Claims.  Each Terasen Group Member will:

(i)

file as and when required by Applicable Law all returns in respect of Taxes;

(ii)

made provision for appropriate amounts in respect of any Taxes likely to be
exigible in accordance with GAAP;

(iii)

withhold and collect all Taxes required to be withheld and collected by it and
remit such Taxes to the appropriate Governmental Body before they are past due
in the manner required by Applicable Law; and

(iv)

pay and discharge before the same shall become past due (A) all Taxes imposed
upon it or upon any of its Business Assets, and (B) all lawful claims (including
claims for labour, materials, supplies or services, claims for unpaid wages,
vacation pay, workers’ compensation and unemployment insurance and other claims
respecting obligations incidental to any statutory lien or deemed trust imposed
upon it by Applicable Law) which, if unpaid, might become a Lien upon any of its
Business Assets, except in each case any such Taxes or claims which are being
actively and diligently contested in good faith by proper proceedings and for
which reserves have been maintained on its books and in respect of which no
Liens (except Permitted Liens) have attached.

(n)

Comply with Environmental Laws.  Each Terasen Group Member will cause its
Representatives to (i) manage and operate the Terasen Group Facilities in
material compliance with all Environmental Laws, (ii) obtain and maintain all
Authorizations and make all material Registrations required under all
Environmental Laws in relation to the Terasen Group Facilities and remain in
compliance therewith, and (iii) store, treat, transport, generate, otherwise
handle and dispose of all Hazardous Materials and Waste owned, managed or
controlled by it in material compliance with all Environmental Laws.

(o)

Environmental Compliance Orders.  As soon as any Terasen Group Member receives
them, the Borrower will notify the Administration Agent and make available for
inspection and review on a confidential basis by Representatives of the
Administration Agent copies of all written orders, control orders, directions,
action requests, claims, complaints, notices or inquiries (i) relating to
environmental condition of any of the Terasen Group Facilities or (ii) relating
to





--------------------------------------------------------------------------------

- 76 -




compliance or non-compliance with any Environmental Laws; and proceed diligently
to comply with or resolve any such written orders, control orders, directions,
action request, claims, complaints, notices or inquiries relating to compliance
or non-compliance with Environmental Laws where the failure to do so would be
reasonably expected to have a Material Adverse Effect.

(p)

Environmental Information Requests.  Each Terasen Group Member will promptly
make available for inspection and review on a confidential basis by
Representatives of the Administration Agent such information as the
Administration Agent may reasonably request from time to time to evidence
compliance with the representations and warranties contained in Section 10.1(r)
and the covenants contained in Section 11.1(n) and Section 11.1(o).

(q)

Environmental Audits.  Each Terasen Group Member will upon obtaining knowledge
of any environmental condition which has or would be reasonably expected to have
a Material Adverse Effect, forthwith notify the Administration Agent of full
particulars thereof and thereafter should any Event of Default have occurred and
be continuing, upon request of the Administration Agent from time to time,
undertake environmental audits on the real property (including the Terasen Group
Facilities thereon) affected by such condition in scope, content, form and
substance satisfactory to the Administration Agent, acting reasonably, by
consultants approved by the Administration Agent, acting reasonably.  Each
Terasen Group Member will also cause the owner and/or operator of any of the
Terasen Group Facilities to permit Representatives of the Administration Agent
upon request from time to time to meet and discuss with its Representatives
responsible for implementing the environmental health and safety programs at the
Terasen Group Facilities.  All information (apart from information above which
is generally available to the public) derived from or relating to environmental
matters including compliance with Environmental Laws and copies of any reports
shall remain the property of the Terasen Group, and shall constitute and be
treated as confidential information of the Terasen Group.

(r)

Ownership of Restricted Subsidiaries.  The Borrower will at all times maintain
its ownership (direct or indirect) of 100% of the issued and outstanding common
shares, partnership interests or trust units (and rights capable of being
converted into common shares, partnership interests or trust units) of each
Restricted Subsidiary.

(s)

Benefit Plans.  Each Terasen Group Member will perform all obligations required
to be performed by it under all Applicable Laws respecting any Pension Plan.  In
particular, all such Pension Plans which are funded plans will be funded in
accordance with all Applicable Laws.

Section 2.0

Negative Covenants.

So long as any Loan Obligations remain payable or the Borrower may be or become
entitled to obtain any Drawdown, the Borrower covenants and agrees with the
Syndicate





--------------------------------------------------------------------------------

- 77 -




that it will duly perform and comply with, and (where the context so admits) it
will cause each of the other Terasen Group Members to duly perform and comply
with, each of the following negative covenants:

(a)

Negative Pledges.  No Terasen Group Member will create, incur, assume or
otherwise become liable on or permit to exist any Lien on any Capital Stock it
owns (directly or indirectly) in any Material Subsidiary, Restricted Subsidiary
or Intervening Subsidiary, save and except Permitted Liens described in clauses
(b), (g) and (i) of the definition herein of Permitted Liens.  The Borrower will
not create, incur, assume or otherwise become liable on or permit to exist any
Lien on, against or with respect to its other Business Assets or any part
thereof, except for Permitted Liens and except for Security Interests securing
Indebtedness of the Borrower not exceeding in the aggregate at any time
Cdn.$40,000,000 (or the Equivalent Amount in foreign currency).

(b)

Nature of Business.  No Terasen Group Member will engage in or carry on,
directly or indirectly, any business activity, or purchase or otherwise acquire
any properties, assets or undertakings or interest therein unrelated to or
unnecessary for the conduct of the Terasen Group’s Business carried on by such
Terasen Group Member or alter in any material manner the nature of the Terasen
Group’s Business carried on by such Terasen Group Member.  

(c)

Charter Restrictions.  The Borrower will not create or permit to exist in the
Charter of any other Terasen Group Member any restrictions on the payment of
dividends by such other Terasen Group Member which has, or would reasonably be
expected to have, a Material Adverse Effect.

(d)

No Merger, Amalgamation, etc.  No Terasen Group Member will enter into any
merger, amalgamation, arrangement, consolidation, liquidation, winding-up,
dissolution or similar transaction, nor dispose of (in one transaction or a
series of transactions) all or substantially all of its Business Assets to, any
Person (a “Reorganization”), save and except (but subject always to Section
11.1(r), Section 11.2(k) and Section 11.2(l)) as follows:

(i)

any Material Subsidiary, Restricted Subsidiary or Intervening Subsidiary may
liquidate or dissolve voluntarily into the Borrower or any other Subsidiary of
the Borrower, and any Terasen Group Member may merge, consolidate or amalgamate
with or into any other Terasen Group Member or any Subsidiary of the Borrower
that is not a Terasen Group Member, and any Terasen Group Member may dispose of
(in one transaction or a series of transactions) all or substantially all of its
Business Assets to any other Terasen Group Member or any Subsidiary of the
Borrower that is not a Terasen Group Member, if, in the case of each such
Reorganization, the following additional conditions are satisfied:

(A)

the Reorganization involves only the Borrower and/or its Subsidiaries;





--------------------------------------------------------------------------------

- 78 -




(B)

no Event of Default shall have occurred and be continuing at the time of
entering into any such Reorganization nor would any result therefrom;

(C)

the Successor Entity shall be a corporation, partnership or trust organized
under the laws of Canada or any province or territory thereof or the United
States, any state thereof or the District of Columbia, and shall possess all of
the property, rights, interests, privileges and franchises of each Predecessor
Entity and, if the Borrower was a Predecessor Entity, shall promptly upon
completion of the Reorganization expressly assume the Loan Obligations (both
present and future) by supplemental indenture acceptable to the Majority
Lenders;

(D)

the benefits to the Syndicate of each Loan Document to which a Predecessor
Entity is a party extend to the performance by the Successor Entity of its
obligations under such Loan Documents;

(E)

none of the rights intended or purported to be granted under or pursuant to any
Loan Document to or for the benefit of the Syndicate shall be prejudiced,
restricted or rendered unenforceable or ineffective;

(F)

if a Restricted Subsidiary was a Predecessor Entity, the Successor Entity shall
be the Borrower or a Wholly-Owned Subsidiary of the Borrower that is or,
promptly upon completion of the Reorganization, shall become a Restricted
Subsidiary;

(G)

a Certificate from the Borrower shall be delivered to the Administration Agent
together with an opinion of Borrower’s Counsel promptly upon completion of the
Reorganization, each stating that the Reorganization complies with this Section
11.2(d) and that the conditions therefor have been satisfied, provided that the
opinion of Borrower’s Counsel may rely on the Certificate from the Borrower as
to matters of fact; and

(ii)

any Terasen Group Member may enter into any other Reorganization including a
merger or amalgamation of the Borrower with a Person that is not a Subsidiary of
the Borrower, if the following conditions are satisfied:

(A)

it provides ten day’s prior written notice of the proposed Reorganization to the
Administration Agent;

(B)

the conditions set forth in Section 11.2(d)(i)(B) to (G) inclusive are satisfied
or the Majority Lenders, acting reasonably, are of the opinion that such
conditions will be satisfied;





--------------------------------------------------------------------------------

- 79 -




(C)

the Borrower or, if the Borrower was a Predecessor Entity, the Successor Entity
will have, upon completion of the Reorganization, a Rating provided by each
Rating Agency not lower than one Level below the Rating that such Rating Agency
provided in respect of the Borrower prior to the Reorganization; and

(D)

the proposed Reorganization would not reasonably be expected to have a Material
Adverse Effect.

Upon completion of any Reorganization in which the Borrower was a Predecessor
Entity that complies with this Section 11.2(d), the Successor Entity shall
succeed to and may exercise, every right and power of the Borrower under this
Agreement (to the exclusion of such Predecessor Entity) with the same effect as
if such Successor Entity had been named as the Borrower herein.  Upon the
completion of any such Reorganization comprised of the sale, conveyance or
transfer (but not any other disposition) of all or substantially all of the
Business Assets of the Borrower, the Borrower (which term shall for this purpose
mean the Person initially named as the “Borrower” in this Agreement or any
successor of the Borrower which, prior to such sale, conveyance or transfer,
shall have become entitled to every right and power of the “Borrower” in the
manner described in this Section 11.2(d)) may request of the Administration
Agent that it be discharged of all further Loan Obligations for the purpose of
being dissolved and liquidated, and the Administration Agent shall not
unreasonably withhold such consent and the provision of an appropriate
discharge.

(e)

Dividends.  The Borrower will not declare, set apart for payment or pay any
dividends, bonuses or other distributions to shareholders on any of its Capital
Stock if such action would result in a Default or an Event of Default.

(f)

Derivatives.  The Borrower will not enter into any Derivative for speculative
purposes.

(g)

No Continuance.  No Terasen Group Member will continue under the laws of any
other jurisdiction: (i) if such continuation would reasonably be expected to
have a Material Adverse Effect or (ii) otherwise, without providing the
Administration Agent with 10 days prior notice thereof and, if such jurisdiction
is outside Canada, obtaining the Majority Lenders prior consent thereto.

(h)

Fiscal Year.  No Terasen Group Member will change its Fiscal Year without
providing the Administration Agent with 30 days prior notice thereof.

(i)

Securitizations.  No Terasen Group Member will dispose of any account, note
receivable or accounts receivable, with or without recourse, to a Person that is
not a Terasen Group Member: (i) except where such disposal arises from a dealing
in the ordinary course of business with the account debtor which owes the
relevant obligation; and (ii) except under bona fide true sales of accounts,
notes receivable





--------------------------------------------------------------------------------

- 80 -




and accounts receivable to any arm’s length third party without recourse for
value by way of immediate cash payment in a transaction commonly considered an
asset securitization transaction provided that the aggregate face amount of all
such accounts, notes receivable and accounts receivable so sold does not exceed
Cdn.$200,000,000 for the entire Terasen Group.

(j)

Total Debt/Capitalization Ratio.  No Terasen Group Member will knowingly take or
omit to take any action or do or omit to do any thing that would directly or
indirectly result in the Total Debt/Capitalization Ratio at any time during any
Fiscal Quarter being greater than 0.75:1.

(k)

Limitation on Asset Sales.  The Borrower will not, and will not suffer or permit
any other Terasen Group Member to, dispose of any of its Business Assets other
than in the ordinary course of business if, as a result of any such disposition,
the book value of the Business Assets, net of minority interests, so disposed of
plus the aggregate book value of the Business Assets, net of minority interests,
disposed of by the Borrower or any of its Subsidiaries since the Closing Date
(together, the “Aggregate Disposition Amount”), plus the Aggregate Issuance
Amount (if any) determined under Section 11.1(l) for the same period, would
exceed 15% of the Total Consolidated Assets as at the most recent completed
Fiscal Quarter end of the Borrower.

(l)

Limitation on Issue of Capital Stock by Subsidiaries.  The Borrower will not
permit any other Terasen Group Member to issue any Capital Stock (other than
preferred shares issued on commercially reasonable terms in repayment of debt)
to any Person that is not the Borrower or a Wholly-Owned Subsidiary of the
Borrower (a “Third Party”) if, as a result of such issuance, the fair market
value at the time of issuance of the Capital Stock so issued plus the aggregate
fair market value at the time of issuance of the Capital Stock (other than
preferred shares issued on commercially reasonable terms in repayment of debt)
issued by any of the Subsidiaries of the Borrower to any Third Party since the
Closing Date (together, the “Aggregate Issuance Amount”), plus the Aggregate
Disposition Amount determined under Section 11.2(k) for the same period, would
exceed 15% of the Total Consolidated Assets as at the most recent completed
Fiscal Quarter end of the Borrower.

(m)

Subordinated Debt Interest Payments.  The Borrower will not, and will not suffer
or permit any of its Subsidiaries to, make any payment of interest on
Subordinated Debt in cash (other than payments of interest by such Subsidiaries
to the Borrower) unless, for the Test Period most recently ended, the
Subordinated Cash Interest Coverage ratio was at least 1:00 to 1.

(n)

Interest Payments on Subordinated Debt after a Reorganization. The Borrower
(including, for greater certainty, any Successor Entity) will not, and will not
suffer or permit any of its Subsidiaries (including, for greater certainty, any
Successor Entity) to, make any payment of interest in cash during the remainder
of a Fiscal Quarter in which a Reorganization described in Section 11.2(d)(ii)





--------------------------------------------------------------------------------

- 81 -




occurred on Subordinated Debt of a Person that (i) was a party to such
Reorganization, but (ii) was not the Borrower or a Subsidiary of the Borrower
immediately prior to such Reorganization, if as a result thereof the
Subordinated Cash Interest Coverage Ratio, calculated on a pro-forma basis to
reflect such Reorganization, for the Test Period ending as at the end of the
Fiscal Quarter immediately preceding the completion of the Reorganization, is
less than 1:00 to 1.

ARTICLE 12
EVENTS OF DEFAULT

Section 1.0

Events of Default.

The occurrence of any one or more of the following defaults, breaches, failures,
events, states or conditions shall constitute an Event of Default under this
Agreement:

(a)

Non-Payment.  The Borrower fails to pay:

(i)

any principal amount outstanding under any Loan Document when due and such
failure to pay continues unremedied for more than one Business Day;

(ii)

any interest payable under any Loan Document when due and such failure to pay
continues unremedied for more than five Business Days; or

(iii)

any fee or other amount payable under any Loan Document when due and such
failure continues unremedied for more than 10 Business Days.

(b)

Misrepresentation.  Any representation or warranty made or deemed made by the
Borrower in any Loan Document is found to have been materially incorrect or
misleading in any respect materially adverse to the Syndicate.

(c)

Breach of Certain Covenants.  The Borrower fails to perform or comply with any
covenant contained in Section 11.1(d), Section 11.2(d) or Section 11.2(m).

(d)

Breach of Negative Pledge.  Any Terasen Group Member (i) fails to take any
action or fails to do anything that results in a breach of Section 11.2(a) and
such resulting breach continues unremedied for a period of 30 days after the
Borrower knows, or has been notified by the Administration Agent, of such
breach, provided that, the Borrower is diligently proceeding to remedy the
breach during such period; or (ii) takes any action or does anything that
results in a breach of Section 11.2(a).

(e)

Breach of Other Covenants.  The Borrower fails to perform or comply with any
provision or obligation (other than those referred to in Section 12.1(a), (b),
(c) and (d)) contained in any Loan Document to which it is a party and such
failure continues unremedied for a period of 30 days after the Borrower knows,
or has





--------------------------------------------------------------------------------

- 82 -




been notified by the Administration Agent, of such failure, provided that, the
Borrower is diligently proceeding to remedy the default during such period.

(f)

Cross-Default.  Any Terasen Group Member fails to pay any principal amount of
any Indebtedness (other than Advances), which is outstanding in an aggregate
principal sum exceeding Cdn.$25,000,000 (or the Equivalent Amount in foreign
currency), any interest or premium thereon or any other amount owing in respect
thereof when any such amount becomes due and payable (whether by scheduled
instalment, scheduled maturity, required prepayment, acceleration, demand or
otherwise) beyond any applicable cure period unless any such failure or
non-compliance is waived by the holder or holders of such Indebtedness within
such cure period or any Terasen Group Member fails to comply with any specified
financial ratio covenants or other financial test covenants specified in any
indenture, agreement or instrument relating to such Indebtedness, unless any
such failure or non-compliance is waived by the holder or holders of such
Indebtedness within 30 days of such failure to comply.

(g)

Cross-Acceleration.  Any Terasen Group Member fails to observe or perform any
agreement or condition (other than any payment covenant or financial test
covenant) specified in any indenture, agreement or instrument relating to any
Indebtedness (other than Advances) which is outstanding in an aggregate
principal sum exceeding Cdn.$25,000,000 (or the Equivalent Amount in foreign
currency), or any event occurs or condition exists thereunder, which failure,
event or condition has not been waived by the holder of such Indebtedness on or
before the expiration of any applicable cure period, and as a result of which
failure, event or condition such holder accelerates payment of such
Indebtedness.

(h)

Unsatisfied Awards.  Any one or more final Awards for the payment of money are
rendered against any one or more Terasen Group Members and such Awards remain
unsatisfied or unstayed for more than 30 days if they have given rise to or
would reasonably be expected to give rise to a Material Adverse Effect.

(i)

Enforcement of Liens.  Any one or more Persons (including any of the Lenders, if
such be the case) entitled to any Lien or Liens on the Business Assets of any
Terasen Group Member or any material part thereof shall take possession of such
property or any one or more seizures, executions, garnishments, sequestrations,
distresses, attachments or other equivalent processes are issued or levied
against any of such Business Assets or material part thereof and such property
is not released within 30 Business Days or such shorter period as would permit
such property to be sold, foreclosed upon or forfeited thereunder.

(j)

Insolvency.  Any Terasen Group Member does not pay its debts generally as they
become due or admits its inability to pay its debts generally as they become due
or makes a general assignment for the benefit of creditors or commits any or any
other act of bankruptcy (within the meaning of the Bankruptcy and Insolvency Act
(Canada) or equivalent or analogous Applicable Law of any foreign jurisdiction)
or any proceedings are instituted by or against any Terasen Group Member





--------------------------------------------------------------------------------

- 83 -




seeking to adjudicate it a bankrupt or declare it insolvent or seeking
administration, liquidation, winding-up, reorganization, compromise,
arrangement, adjustment, protection, relief or composition of it or with respect
to its debts, whether by voluntary arrangement, scheme of arrangement or
otherwise, under any Applicable Law relating to bankruptcy, insolvency or
reorganization of or relief with respect to debtors or other similar matters, or
seeking the appointment of a receiver, manager, administrator, administrative
receiver, receiver and manager, trustee, custodian or other similar official for
it or with respect to any of its Business Assets, or any Terasen Group Member
takes corporate action to authorize any of the actions set forth above in this
Section 12.1(j) (excluding proceedings against any Terasen Group Member being
contested by such Terasen Group Member in good faith by appropriate proceedings
so long as enforcement sought in such proceedings remains stayed, none of the
relief sought is granted (either on an interim or permanent basis), and such
proceedings are dismissed, stayed or withdrawn within 30 days of such Terasen
Group Member receiving notice of the institution thereof).

(k)

Litigation.  Any Terasen Group Member fails to actively and diligently contest
in good faith, by appropriate and timely proceedings, any Litigation commenced
against it, the result of which if determined adversely to such Terasen Group
Member would reasonably be expected to give rise to a Material Adverse Effect or
any Terasen Group Member knowingly at any time and in any material respect
contravenes the provisions of any Applicable Law which has or would reasonably
be expected to have a Material Adverse Effect.

(l)

Cessation of Business.  Any Terasen Group Member ceases or demonstrates an
intention to cease to carry on its business or a substantial portion thereof or
the business of any Terasen Group Member or a substantial portion thereof is
suspended, whether voluntarily or involuntarily, and such suspension has or
would reasonably be expected to have a Material Adverse Effect.

(m)

Enforceability.  Any Change in Law occurs which gives rise to, or would
reasonably be expected to give rise to, an effect which prejudices, restricts or
renders unenforceable or ineffective, in a material adverse way, any of the
rights intended or purported to be granted under or pursuant to any Loan
Document to or for the benefit of the Syndicate.

(n)

Condemnation.  Any Governmental Body shall condemn, seize, expropriate or
otherwise appropriate, or take custody or control of, all or any portion of the
Business Assets of any Terasen Group Member which, when taken together with all
other Business Assets of any Terasen Group Member so condemned, seized,
expropriated, appropriated, or taken custody or control of, during the 12-month
period ending with the month in which any such action occurs, constitutes a
substantial portion of the Terasen Group’s Business Assets and has or would
reasonably be expected to have a Material Adverse Effect.





--------------------------------------------------------------------------------

- 84 -




(o)

Charter Restrictions.  Any Terasen Group Member carries on any business that it
is restricted from carrying on by its Charter.

(p)

Absence of Ratings.  No Rating Agency is providing the Borrower with a Rating.

(q)

Adverse Change of Control.  A Control Event occurs that within three months
thereafter is followed by, or may reasonably be expected by the Administration
Agent to be followed by, a reduction by more than one Level in the Rating
provided to the Borrower by any of the Rating Agencies.

(r)

Restrictions on Dividends.  Any Governmental Body shall impose upon any Terasen
Group Member restrictions which would reduce the amount or payment of dividends
by such Person for a period of 90 days or more which has, or would reasonably be
expected to have, a Material Adverse Effect.

An Event of Default which occurs at any time shall be and be deemed to be
continuing and to exist at all times thereafter unless it is expressly waived in
writing by the Required Lenders, whether or not the default, breach, failure,
event, state or condition that gave rise to such Event of Default is remedied at
any time.

Section 2.0

Termination and Acceleration.

Upon the occurrence of an Event of Default and at any time thereafter, the
Administration Agent may (or, subject to Section 13.9, at the direction of the
Majority Lenders shall) do any one or more of the following:

(a)

declare the whole or any item or part of the Total Commitment or the unutilized
portion (if any) of any Credit Facility to be cancelled, terminated or reduced,
whereupon the Lenders (to the extent applicable) shall not be required to make
any further Advance hereunder in respect of such portion of the Total Commitment
or any Credit Facility cancelled, terminated or reduced;

(b)

accelerate the maturity of all or any item or part of the payment obligations of
the Borrower hereunder and declare them to be immediately due and payable,
whereupon they shall be so accelerated and become so due and payable;

(c)

suspend any rights of the Borrower under any Loan Document, whereupon such
rights shall be so suspended;

(d)

demand that the Borrower prepay its obligations under Section 4.8 in respect of
outstanding Acceptances, whereupon the Borrower shall be obliged to prepay to
the Administration Agent, for the account of the Lenders entitled thereto, the
face amount of all outstanding Acceptances issued for its account;

(e)

demand that the Borrower prepay its obligations under Section 6.5(b) in respect
of outstanding Standby Instruments issued for its account whereupon the Borrower
shall be obligated to prepay such obligations to the Issuing Lender for the
account of the Lenders entitled thereto, subject to the obligation of such
Lenders to





--------------------------------------------------------------------------------

- 85 -




account for and return to the Issuing Lender, and for the Issuing Lender to then
return to the Borrower, any overpayment (provided that all Loan Obligations have
otherwise been paid and satisfied) should those Standby Instruments not be drawn
upon and expire;

(f)

convert any outstanding LIBOR Loan to a U.S. Base Rate Loan or a Canadian Prime
Rate Loan and convert any U.S. Base Rate Loan to a Canadian Prime Rate Loan;

(g)

take any other action, commence any other suit, action or proceeding or exercise
such other rights as may be permitted by Applicable Law (whether or not provided
for in any Loan Document) at such times and in such manner as the Administration
Agent may consider expedient,

all without any additional notice, demand, presentment for payment, protest,
notice of protest, dishonour, notice of dishonour or any other action being
required.  If an Event of Default referred to in Section 12.1(j) occurs, unless
the Majority Lenders otherwise agree, the Total Commitment shall be cancelled
and the Loan Obligations shall be accelerated and become immediately due and
payable automatically without any action on the part of the Administration Agent
or any Lender being required.

Section 3.0

Waiver.

The Required Lenders may waive any Default or Event of Default.  No waiver,
however, shall be deemed to extend to a subsequent Default or Event of Default,
whether or not the same as or similar to the Default or Event of Default waived,
and no act or omission by the Syndicate shall extend to, or be taken in any
manner whatsoever to affect, any subsequent Default or Event of Default or the
rights of the Syndicate arising therefrom.  Any such waiver must be in writing
and signed by the Administration Agent to be effective.  No failure on the part
of the Syndicate to exercise, and no delay by the Syndicate in exercising, any
rights under any Loan Document shall operate as a waiver of such rights.  No
single or partial exercise of any such rights shall preclude any other or
further exercise of such rights or the exercise of any other rights.

 ARTICLE 13
THE ADMINISTRATION AGENT AND ADMINISTRATION OF THE CREDIT FACILITIES

Section 1.0

Appointment and Authorization.

Each Lender irrevocably appoints and authorizes the Administration Agent to
execute, deliver and take such actions as its agent under each Loan Document to
which the Administration Agent is party and to exercise such rights under each
such Loan Document as are specifically delegated to the Administration Agent by
the terms thereof, together with such rights as are reasonably incidental
thereto.  The Administration Agent accepts such appointment and agrees to
perform its obligations as Administration Agent under each Loan Document in
accordance with the provisions thereof.





--------------------------------------------------------------------------------

- 86 -




Section 2.0

Declaration of Agency.

The Administration Agent declares that it shall hold the rights granted to it
under each Loan Document for its own benefit and as agent for the rateable
benefit of each Lender.  The rights vested in the Administration Agent by any
Loan Document shall be performed by the Administration Agent in accordance with
this Article 13.

Section 3.0

Protection of Administration Agent.

The Administration Agent shall not be liable for any action taken or omitted to
be taken by it under any Loan Document or in connection therewith, except for
its own gross negligence or wilful misconduct.

Section 4.0

Interest Holders.

The Administration Agent may treat each Lender as the holder of all of the
interests of such Lender in respect of the Credit Facilities until a duly
executed and delivered Loan Assignment Agreement signed by such Lender and the
Transferee, completed in form and substance satisfactory to the Administration
Agent, has been delivered to the Administration Agent at least five Business
Days before it takes effect and the Administration Agent has been paid its
required processing fee for such loan transfer.

Section 5.0

Consultation with Professionals.

The Administration Agent may engage and consult with the Lenders’ Counsel,
accountants, consultants, financial advisors and other experts and the
Administration Agent shall not be liable for any action taken or not taken or
suffered by it in good faith and in accordance with the advice and opinion of
the Lenders’ Counsel or such accountants, consultants, financial advisors or
other experts.

Section 6.0

Documents.

The Administration Agent shall not be under any duty or obligation to examine,
enquire into or pass upon the validity, effectiveness or genuineness of any Loan
Document or any other agreement, document, instrument, or communication
furnished pursuant to or in connection with any Loan Document, and the
Administration Agent shall be entitled to assume that the same are valid,
effective and genuine, have been signed or sent by the proper parties and are
what they purport to be.

Section 7.0

Administration Agent and its Affiliates.

With respect to its Commitments and those portions of the Credit Facilities made
available by it, the Administration Agent shall have the same rights hereunder
as any other Lender and may exercise the same as though it were not the
Administration Agent and the Administration Agent and its Affiliates may accept
deposits from, lend money to and generally engage in any kind of business with
any Terasen Group Member and its Affiliates and Persons doing business with any
Terasen Group Member or any of its Affiliates as if it were not the
Administration Agent and without any obligation to account therefor.





--------------------------------------------------------------------------------

- 87 -




Section 8.0

Responsibility of the Administration Agent.

The obligations of the Administration Agent to the Lenders under each Loan
Document to which the Administration Agent is party are only those expressly set
forth in such Loan Document, subject as otherwise provided in this Article 13.
 The Administration Agent shall not have any fiduciary obligation to any Lender.
 The Administration Agent shall only have those contractual obligations
expressly set forth in each Loan Document to which the Administration Agent is
party.  The Administration Agent shall not have any duty or obligation to
investigate whether a Default or an Event of Default has occurred.  The
Administration Agent shall be entitled to assume that no Default or Event of
Default has occurred and is continuing, unless any officer of the Administration
Agent charged with the administration of the Loan Documents has actual knowledge
or has been notified by the Borrower of such fact or has been notified by a
Lender that such Lender considers that a Default or Event of Default has
occurred and is continuing, such notification to specify in detail the nature
thereof.

Section 9.0

Action by the Administration Agent.

(a)

The Administration Agent shall be entitled to use its discretion with respect to
exercising or refraining from exercising any rights which may be vested in it
by, and with respect to taking or refraining from taking any action which it may
be able to take under or in respect of, any Loan Document, unless the
Administration Agent has been instructed by the Required Lenders to exercise
such rights or to take or refrain from taking such action.  The Administration
Agent shall not incur any obligations under or in respect of any Loan Document
with respect to anything which it may do or refrain from doing in the reasonable
exercise of its judgment or which may seem to it to be necessary or desirable in
the circumstances, except for its gross negligence or wilful misconduct.

(b)

The Administration Agent shall in all cases be fully protected in acting or
refraining from acting under any Loan Document in accordance with the
instructions of the Required Lenders, and any action taken or refrained from
being taken pursuant to such instructions shall be binding on all Lenders.

(c)

Notwithstanding anything else herein contained, the Administration Agent may
refrain from doing anything which would or might in its reasonable opinion be
contrary to any Applicable Law or which would or might otherwise render it
liable to any Person and may do anything which is, in its reasonable opinion,
necessary to comply with any Applicable Law.

(d)

Without prejudice to the provisions of any other Loan Document, the
Administration Agent shall have the right, but not the obligation to insure any
of the property (whether real or personal) and undertaking of any Terasen Group
Member or to require any other Person to maintain any such insurance and it
shall not be responsible for any losses and expenses which may be suffered by
any Person as a result of the lack of or inadequacy or insufficiency of any such
insurance.





--------------------------------------------------------------------------------

- 88 -




(e)

The Administration Agent shall have the right to institute, prosecute and defend
any Litigation affecting the Administration Agent or any of the rights of the
Lenders under the Loan Documents and, subject to Section 13.18, to compromise
any matter or difference or submit any such matter or difference to arbitration
and to compromise or compound any debts owing to the Administration Agent as
agent or any other claims against it as such agent upon being provided with such
evidence as shall seem sufficient to the Administration Agent.

(f)

Notwithstanding Section 13.9(a), the Administration Agent may refrain from
acting in accordance with any instructions of the Required Lenders to begin any
Litigation arising out of or in connection with any Loan Document until it has
received such security as it may require (whether by way of payment in advance
or otherwise) for all losses and expenses which it will or may expend or incur
in complying with such instructions.

(g)

Where the Administration Agent is obliged by the provisions of this Article 13
to give any notice or notification “promptly” or “forthwith”, if it gives such
notice or notification within two Business Days of an officer of it charged with
the administration of this Agreement becoming aware of the subject matter of
such notice or notification, it shall be deemed to have given such notice or
notification promptly or forthwith.

Section 10.0

Notice of Defaults and Events of Default.  

In the event that an officer of the Administration Agent charged with the
administration of this Agreement is notified of any Default or Event of Default,
the Administration Agent shall promptly notify the Lenders, and, subject to
Section 13.9, the Administration Agent shall take such action and assert such
rights under the Loan Documents as the Required Lenders shall request in
writing, and the Administration Agent shall not be subject to any liability by
reason of its acting pursuant to any such request.  Prior to receiving any
instructions from the Required Lenders in respect of such Default or Event of
Default, the Administration Agent may, but shall not be obliged to, take such
action or assert such rights (other than those matters requiring unanimous
Lender consent under any other provision of this Agreement) as it deems in its
discretion to be advisable for the protection of the Lenders, except that, if
the Required Lenders have instructed the Administration Agent not to take such
action or assert such rights, the Administration Agent shall not act, except as
otherwise provided in Section 13.9(c) and Section 13.9(f), contrary to those
instructions.

Section 11.0

Responsibility Disclaimed.

The Administration Agent in such capacity shall not be under any obligation
whatsoever:

(a)

to any Terasen Group Member as a consequence of any failure or delay in the
performance by, or any breach by, any Lender of any of its obligations under any
Loan Document;





--------------------------------------------------------------------------------

- 89 -




(b)

to any Lender, as a consequence of any failure or delay in performance by, or
any breach by, any Terasen Group Member of any of its obligations under any Loan
Document; or

(c)

to any Lender for any statements, representations or warranties in any Loan
Document or any other agreement, document or instrument contemplated by any Loan
Document or in any other information provided pursuant to any Loan Document or
any other agreement, document or instrument contemplated by any Loan Document or
for the validity, effectiveness, enforceability or sufficiency of any Loan
Document or any other agreement, document or instrument contemplated thereby.

Section 12.0

Indemnification.

(a)

Each of the Lenders severally agrees to indemnify the Administration Agent (to
the extent not reimbursed by the Borrower on demand) pro rata according to their
respective Rateable Shares from and against any and all losses and expenses or
disbursements of any kind or nature whatsoever which may be imposed on, incurred
by or asserted against the Administration Agent in any way relating to or
arising out of any Loan Document or any other agreement, document or instrument
contemplated thereby or any action taken or omitted by the Administration Agent
under any Loan Document or any agreement, document or instrument contemplated
thereby, except that no Lender shall be liable to the Administration Agent for
any portion of such losses and expenses or disbursements resulting from the
gross negligence or wilful misconduct of the Administration Agent.  Payment by
the Lenders to the Administrative Agent pursuant to this Section 13.12(a) shall
not discharge or satisfy any obligation of the Borrower to make such payment to
the Administration Agent, but rather the Lenders making such payment shall be
subrogated to the rights of the Administration Agent against the Borrower in
respect thereof.

(b)

The Administration Agent may indemnify itself out of any funds received by the
Administration Agent pursuant to Section 13.20 against all of the losses and
expenses or disbursements suffered or incurred by the Administration Agent in
connection with any matter or thing done or omitted to be done in any way
relating to any Loan Document, except for any portion of such losses and
expenses or disbursements resulting from the gross negligence or wilful
misconduct of the Administration Agent.

Section 13.0

Protection of Representatives.

Each reference in Section 13.1, Section 13.3, Section 13.9, Section 13.10,
Section 13.11, Section 13.12, Section 13.15 and Section 13.20 to the
Administration Agent shall (to the extent the context so admits) be deemed to
include the Administration Agent and its Representatives and the Administration
Agent shall be constituted as agent and bare trustee of each such Representative
and shall hold and enforce their rights under those Sections for their
respective benefits.





--------------------------------------------------------------------------------

- 90 -




Section 14.0

Credit Decision.

Each Lender represents and warrants to the Administration Agent that:

(a)

in making its decision to enter into each Loan document to which it is a party
and to make its Commitments available to the Borrower, it has independently
taken whatever steps it considers necessary to evaluate the financial condition
and affairs of each Terasen Group Member and that it has made an independent
credit judgment without reliance upon any information furnished by the
Administration Agent; and

(b)

so long as any portion of the Credit Facilities is being utilized by the
Borrower or any Loan Obligations remains unperformed, it will continue to make
its own independent evaluation of the financial condition and affairs of each
Terasen Group Member.

Section 15.0

Replacement Administration Agent and Swing Line Lender

(a)

The Administration Agent (a “Resigning Agent”) may resign at any time by giving
written notice thereof to the Lenders and the Borrower.  Such resignation will
not be effective until a replacement agent is appointed.  Upon receipt of notice
of any such intended resignation, the Borrower (after consultation with the
Majority Lenders) shall have the right to appoint, on behalf of the Lenders, a
replacement to the Resigning Agent who shall be one of the Lenders.  If no
replacement to the Resigning Agent shall have been so appointed and shall have
accepted such appointment within 30 days of receipt of such notice, the Lenders
(excluding the Resigning Agent) shall within the following 15 days appoint a
replacement who may, but need not be, a Lender.  If the Lenders fail to appoint
a replacement to the Resigning Agent within such 15-day period, without
limitation of its rights under this Section 13.15, the Resigning Agent may, on
behalf of the Lenders, appoint a replacement Administration Agent which shall be
a financial institution organized under the laws of Canada (or a Province) which
has (or whose Holding Body Corporate has) combined capital and reserves in
excess of Cdn.$1,000,000,000 or the Equivalent Amount in foreign currency and
has an office in Vancouver, British Columbia.  Upon the resignation of a
Resigning Agent, the replacement Administration Agent shall thereupon succeed to
and become vested with all the rights and obligations of the Resigning Agent and
the Resigning Agent shall be discharged from its obligations under the Loan
Documents.  A replacement Administration Agent shall evidence its acceptance of
appointment hereunder by signing and delivering a counterpart of this Agreement.
 After any Resigning Agent’s resignation hereunder as Administration Agent the
provisions of this Article 13 shall continue in effect for its benefit in
respect of any actions taken or omitted to be taken by it while it was acting as
Administration Agent.

(b)

The Swing Line Lender may be replaced by a Transferee pursuant to and in
accordance with the provisions of Section 14.10(f).





--------------------------------------------------------------------------------

- 91 -




Section 16.0

Delegation.

With the prior approval of the Majority Lenders, such approval not to be
unreasonably withheld, the Administration Agent shall have the right to delegate
any of its rights or obligations under the Loan Documents to any other Person
upon such terms and conditions as the Administration Agent may think fit and the
Administration Agent shall not be bound to supervise the proceedings or be in
any way responsible for any obligations or losses and expenses incurred by
reason of any misconduct or default on the part of any such delegate.

Section 17.0

Required Lender Decisions.

Where the Required Lenders are required to agree or consent to any act or thing,
or exercise any judgement or discretion, under any Loan Document, the
Administration Agent shall ask all Lenders for such agreement or consent to do
any such act or thing or to exercise such judgement or discretion.  The
foregoing shall not limit the right of the Required Lenders to agree or consent
to any such act or thing or to exercise such judgement or discretion.  A copy of
such agreement or consent shall be sent by the Administration Agent to all the
Lenders.

Section 18.0

Changes, Judgements and Discretions.

(a)

The rights of each Lender under each Loan Document shall be cumulative and not
exclusive of any rights which each Lender would otherwise have, and no failure
or delay by the Administration Agent or any Lender in exercising any right shall
operate as a waiver of it nor shall any single or partial exercise of any right
preclude its further exercise or the exercise of any other right.  Subject as
otherwise provided in Section 13.18(b) and Section 13.18(c), (i) any term,
covenant, agreement, or condition of any Loan Document may only be amended with
the consent of the Borrower and the Majority Lenders, ((ii) any act or thing
referred to in a Loan Document may be agreed or consented to by the Majority
Lenders and (iii) the exercise of any judgement or discretion by the Lenders
contained in any Loan Document may be exercised by the Majority Lenders.

(b)

Without the prior consent of every Lender, no amendment, waiver or other action
of or in respect of any Loan Document, agreement or consent to any act or thing
referred to in any Loan Document or exercise of any judgement or discretion
contained in any Loan Document shall:

(i)

increase the aggregate amount of any Credit Facility, the amount or term of any
of the Operating Commitments, the Swing Line Commitment, or the proportion
represented by the Rateable Share of any Lender, except to the extent expressly
permitted or required in this Agreement;

(ii)

postpone or defer the time for the payment of the principal of or interest on
any Advance, any Stamping Fee, any Standby Fees or any other amount payable
hereunder;

(iii)

decrease the rate or amount or change the currency of any principal, interest or
fees (including Stamping Fees and Standby Fees) payable





--------------------------------------------------------------------------------

- 92 -




hereunder or the requirement of pro rata application in accordance with each
Lender’s Rateable Share of all amounts received by the Administration Agent in
respect of each Credit Facility;

(iv)

require any Lender to make any Advance or its share in any Advance available to
finance a Hostile Take-Over Bid if that Lender determines that it has a conflict
of interest;

(v)

require any Lender to accept Drafts with a Term other than one, two, three, six
or twelve months expiring on or before the Maturity Date;

(vi)

change the definition of “Required Lenders”, “Majority Lenders” or “Rateable
Share”; or

(vii)

amend Section 13.22 or Section 14.10(b) or this Section 13.18.

(c)

No amendment or waiver of any provision of any Loan Document shall affect any of
the rights or obligations of the Administration Agent, the Swing Line Lender or
the Issuing Lender under any Loan Document without the prior consent of the
Administration Agent, the Swing Line Lender or the Issuing Lender, as
applicable.

Section 19.0

Determination by Administration Agent.

(a)

Any determination to be made by the Administration Agent under any Loan Document
shall be made by the Administration Agent in good faith and, if so made, shall
be conclusive and binding on all parties, absent manifest error.

(b)

Except as otherwise provided in Section 13.20(e), a certificate of the
Administration Agent certifying any amount or interest or discount rate shall be
conclusive and binding on the parties hereto for all purposes, absent manifest
error.  No provision hereof shall be construed so as to require the
Administration Agent to issue a certificate at any particular time.

(c)

The Administration Agent shall promptly notify the Lenders of each interest rate
the Administration Agent is required to determine and report to the Lenders
pursuant to this Agreement.

Section 20.0

Interlender Procedure for Making Advances.

(a)

Upon receipt by the Administration Agent of a Borrowing Request, the
Administration Agent will promptly notify each Lender of the Administration
Agent’s receipt of such Borrowing Request and of such Lender’s Rateable Share of
such Borrowing.  In the case of an issue of Acceptances, the Administration
Agent will round allocations amongst the Lenders to ensure that each Acceptance
issued has a face amount which is a whole number multiple of Cdn.$100,000 (and
such rounded allocations shall constitute the Lenders’ respective Rateable
Shares for the purposes of this Agreement).  Subject to Section 4.6, Section
5.4, Section





--------------------------------------------------------------------------------

- 93 -




8.7, Article 9, Section 12.2 and Section 13.20(g), each Lender will make its
Rateable Share of each such Borrowing or the Net Acceptance Proceeds available
to the Administration Agent by paying, no later than 11:00 a.m. (Toronto time)
on the Borrowing Date requested by the Borrower, its Rateable Share of such
Borrowing or such Net Acceptance Proceeds in freely transferable funds for value
on the Borrowing Date to the Administration Agent’s Accounts.  Subject to
Section 8.7, Article 9 and Section 12.2, the Administration Agent will make such
funds available, upon receipt, to the Borrower on the Borrowing Date by bank
transfer to the Borrower’s Accounts.

(b)

The obligations of the Administration Agent under this Section 13.20 shall be
limited to taking such steps as are commercially reasonable to implement the
instructions described in Section 13.20(a), and the Administration Agent shall
not be liable for any losses and expenses which may be incurred or suffered by
the Borrower and occasioned by the failure or delay of funds to reach the
designated destination.

(c)

Unless the Administration Agent has been notified by a Lender within two
Business Days prior to the Borrowing Date requested by the Borrower that such
Lender will not make available to the Administration Agent its Rateable Share of
such Borrowing or its Net Acceptance Proceeds, the Administration Agent may
assume that such Lender has made such portion of the Borrowing or such Net
Acceptance Proceeds available to the Administration Agent on the Borrowing Date
in accordance with the provisions hereof, and the Administration Agent may, in
reliance upon such assumption, make available (to the extent applicable) to the
Borrower on such date a corresponding amount.  If the Administration Agent has
made such assumption, to the extent a Lender has not so made its Rateable Share
of such Borrowing or its Net Acceptance Proceeds available to the Administration
Agent, such Lender agrees to pay to the Administration Agent forthwith on
demand, to the extent that such amount is not recovered from the Borrower within
seven days of demand (without in any way obligating the Administration Agent to
take legal action with respect to such collection), such Lender’s Rateable Share
of such Borrowing or its Net Acceptance Proceeds and all losses and expenses
incurred by the Administration Agent in connection therewith together with
interest thereon (at the rate payable hereunder by the Borrower in respect of
such Borrowing or at the rate per annum equivalent to the one month CDOR plus
the applicable Stamping Fee which would otherwise have been applicable to such
Acceptances) for each day from the date such amount is made available by the
Administration Agent until the date such amount is paid or repaid to the
Administration Agent.

(d)

Notwithstanding Section 13.20(c), if a Lender fails so to pay any portion of any
such Borrowing or its Net Acceptance Proceeds to the Administration Agent
pursuant to Section 13.20(c), the Borrower shall, without prejudice to any
rights that the Borrower might have against such Lender, repay such amount to
the Administration Agent within three Business Days after demand therefor by the
Administration Agent.





--------------------------------------------------------------------------------

- 94 -




(e)

Any amount payable to the Administration Agent pursuant to this Section 13.20
(other than Section 13.20(a)) shall be set forth in a certificate delivered by
the Administration Agent to the Lender concerned and the Borrower (which
certificate shall contain reasonable details of how the amount payable is
calculated) and shall be prima facie evidence thereof.  If a Lender makes the
payment to the Administration Agent required by this Section 13.20, the amount
so paid shall constitute such Lender’s Rateable Share of such Borrowing or its
Net Acceptance Proceeds for purposes of this Agreement.

(f)

The failure of any Lender to make available its Rateable Share of any such
Borrowing or its Net Acceptance Proceeds pursuant to this Agreement shall not
relieve any other Lender of its obligations, if any, hereunder to make available
its Rateable Share of such Borrowing or its Net Acceptance Proceeds pursuant to
this Agreement on the Borrowing Date, but no Lender shall be responsible for the
failure of any other Lender to make available its Rateable Share of any such
Borrowing or its Net Acceptance Proceeds pursuant to this Agreement on any
Borrowing Date.

(g)

If on any date amounts (other than interest and fees) would be due and payable
under this Agreement in the same currency by the Administration Agent to any
Lender and by that Lender to the Administration Agent, then, on such date,
unless the Administration Agent notifies the Lenders that netting is not to
apply to such payments, each such party’s obligations to make payment of any
such amount will be automatically satisfied and discharged and, if the aggregate
amount that would otherwise have been payable by the Administration Agent (after
receipt from the Borrower or the Lenders, as the case may be) to that Lender
exceeds the aggregate amount that would otherwise have been payable by that
Lender to the Administration Agent for the account of the Borrower or the
Lenders, as the case may be, or vice versa, such obligations shall be replaced
by an obligation upon whichever of the Administration Agent or the Lender would
have had to pay the larger aggregate amount, to pay to the other the excess of
the larger aggregate amount over the smaller aggregate amount.

Section 21.0

Remittance of Payments.

Forthwith after receipt of any payment of principal, interest, fees or other
amounts for the benefit of the Lenders pursuant to the provisions hereof, the
Administration Agent shall remit to each Lender, its Rateable Share of such
payment.  If the Administration Agent, on the assumption that it will receive,
on any particular date, a payment of principal, interest, fees or other amounts
hereunder, remits to each Lender its Rateable Share of such payment and the
Borrower fails to make such payment, each Lender agrees to repay to the
Administration Agent forthwith on demand, to the extent that such amount is not
recovered from the Borrower within seven days of demand (without in any way
obligating the Administration Agent to take any legal action with respect to
such collection), such Lender’s Rateable Share of the payment made pursuant
hereto together with all losses and expenses incurred by the Administration
Agent in connection therewith and interest thereon (at the rate payable
hereunder by the Borrower in respect of such amount) for each day from the date
such amount is remitted to the Lenders.  The





--------------------------------------------------------------------------------

- 95 -




exact amount of the repayment required to be made by the Lenders will be set
forth in a certificate delivered by the Administration Agent to each Lender,
which certificate shall be conclusive and binding for all purposes, absent
manifest error.

Section 22.0

Redistribution of Payments.  

(a)

If any Lender shall exercise any right of counter-claim, set-off or bankers’
lien or similar right with respect to the property of the Borrower or if under
any applicable bankruptcy, insolvency or other similar law it receives a secured
claim the security for which is a debt owed by it to the Borrower, it shall
apportion the amount thereof proportionately between:

(i)

amounts comprised in the Loan Obligations owing to such Lender, which amounts
shall be applied in accordance with this Agreement; and

(ii)

amounts otherwise owed to it by the Borrower;

provided that any cash collateral account funded by way of advances from the
Borrower as collateral for a documentary or standby credit or letter of
guarantee issued by such Lender on behalf of the Borrower may be applied by such
Lender to such amounts owed by the Borrower to such Lender in respect of any
such documentary or standby credit or letter of guarantee without apportionment.

(b)

If a Lender through the exercise of a right or the receipt of a secured claim
described above or otherwise (save for any payment made to it in accordance with
the provisions hereof) receives payment of a portion of the Loan Obligations due
to it which is greater than the proportion received by any other Lender in
respect of the aggregate amount of the Loan Obligations due to such other Lender
(having regard to the respective Rateable Shares of the Lenders), the Lender
receiving such proportionately greater payment shall purchase a participation
(which shall be done simultaneously with receipt of such payment) in that
portion of the Loan Obligations due to the other Lender or Lenders (the “Selling
Lender or Lenders”) so that the respective receipts shall be pro rata according
to their Rateable Shares; provided, however, that:

(i)

if all or part of such proportionately greater payment received by such
purchasing Lender shall be recovered from the Borrower by the Selling Lender or
Lenders, such purchase shall be rescinded and the purchase price paid for such
participation shall be returned by such Selling Lender or Lenders to the extent
of such recovery, together with interest thereon at the prevailing rate
applicable to interbank deposit balances calculated and payable from the
Business Day following the day such return is requested until it is paid in
full; and

(ii)

if all or part of such proportionately greater payment received by such
purchasing Lender is found to have been a transfer in fraud of creditors or a
preferential payment under any applicable bankruptcy or insolvency legislation
or is otherwise required to be returned by such purchasing





--------------------------------------------------------------------------------

- 96 -




Lender, such purchase shall be rescinded and the purchase price paid for such
participation shall be returned by such Selling Lender or Lenders to the extent
of such amount returned, together with interest thereon at the prevailing rate
applicable to interbank deposit balances calculated and payable from the
Business Day following the day such return is requested until it is paid in
full.

(c)

If any Lender receives or recovers payment of any amount it is required to share
pursuant to Section 13.22(a) or Section 13.22(b), it shall promptly provide full
particulars thereof to the Administration Agent and the Administration Agent
shall promptly provide copies of such particulars to the other Lenders.

Section 23.0

Prompt Notice to Lenders.

(a)

The Administration Agent agrees to provide to the Lenders copies of the
information, notices and reports received by it pursuant to Section 11.1(f),
Section 11.1(h), Section 11.1(i), Section 11.1(j) and Section 11.1(k) promptly
upon receipt of same.

(b)

The Administration Agent may satisfy its obligations under this Agreement to
deliver to the Lenders copies of the information, notices and reports referred
to in Section 13.23(a) by posting this information onto an electronic website
designated by the Administration Agent to which the Lenders have access.  The
Administration Agent shall supply the Lenders with the address of and any
relevant password specifications for that designated website.

Section 24.0

Several Debts Owing to the Lenders.

Each Lender’s share in each Borrowing constitutes a several debt owing by the
Borrower to such Lender.

ARTICLE 14
GENERAL

Section 1.0

Costs and Expenses.

(a)

The Borrower shall on demand pay to the Administration Agent, on a full
indemnity basis, the amount of all out-of-pocket fees, costs and expenses
incurred and disbursements made by the Administration Agent (including the
reasonable fees and disbursements of the Lenders’ Counsel and, subject to prior
approval by the Borrower, those of other Representatives retained by the
Administration Agent) in connection with each of: (i) the preparation,
negotiation, settlement, execution, delivery, entry into effect and
administration of each Loan Document, (ii) the syndication of any of the Credit
Facilities and post-closing costs, (iii) each waiver, consent, amendment or
supplement to, or restatement or novation of, each Loan Document, (iv) any
restructuring of the Credit Facilities, (v)  any Reorganization, and (vi) the
interpretation, defence, establishment, preservation, protection or enforcement
of rights of the Syndicate under each Loan Document.





--------------------------------------------------------------------------------

- 97 -




(b)

If an Event of Default occurs, the Borrower shall on demand pay to the
Administration Agent for the account of the Lenders, on a full indemnity basis,
the amount of all out-of-pocket fees, costs and expenses incurred and
disbursements made by the Syndicate (including the reasonable fees and
disbursements payable to the Lenders’ Counsel and those of other Representatives
retained by the Syndicate) in connection with the defence or enforcement of
rights of the Syndicate under each Loan Document and the amount of all losses
and expenses incurred by the Syndicate in connection with (i) any restructuring
of the Credit Facilities or (ii) the preservation, protection and enforcement of
the Syndicate’s rights under any Loan Document.

The Borrower hereby irrevocably directs the Syndicate to pay all such costs,
charges and expenses out of any Advance or Advances under the Credit Facilities.

Section 2.0

Indemnification.

(a)

Notwithstanding any other provision of this Agreement, the Borrower shall on
demand pay to the Administration Agent for the account of each relevant Lender
the amount of all losses and expenses including losses and expenses sustained by
such Lender in connection with the liquidation or re-employment, in whole or in
part, of deposits or funds borrowed or acquired by such Lender to fund its
Rateable Share in any Borrowing, which such Lender may sustain or incur:

(i)

if a Borrowing does not occur on a date requested by the Borrower, other than by
reason of default of such Lender;

(ii)

if the Borrower fails to give any notice required to be given by it hereunder in
the manner and at the time specified herein;

(iii)

as a consequence of any failure by the Borrower to pay any amount as and when
required by the terms of this Agreement; or

(iv)

if the whole or any part of such Lender’s share in any LIBOR Loan made available
to the Borrower is paid or prepaid to such Lender or converted to another form
of Borrowing other than on the last day of the Interest Period relating thereto.

(b)

The Borrower will forthwith on demand fully indemnify, defend and save each of
the Administration Agent, the Lenders and their respective Representatives
(each, an “Indemnified Party”) harmless from and against any and all losses and
expenses (including interest and, to the extent permitted by Applicable Law,
penalties, fines and monetary sanctions actually incurred) which an Indemnified
Party suffers or incurs as a result of or otherwise in respect of:

(i)

any environmental claim or liability of any kind which arises out of the
execution, delivery or performance of, or the enforcement or exercise of any
right under, any Loan Document, including any claim in nuisance, negligence,
strict liability or other cause of action arising out of a





--------------------------------------------------------------------------------

- 98 -




discharge of any Hazardous Materials into the environment, any fines or orders
of any kind that may be levied or made pursuant to an Environmental Law in each
case relating to or otherwise arising out of any of the Business Assets of any
Terasen Group Member or the Terasen Group’s Business and whether or not any
Indemnified Party is in charge, management or control of all or any part
thereof,

(ii)

any Reorganization,  

(iii)

the direct or indirect use or proposed use of the proceeds of any Advance,

(iv)

the occurrence of any Default or Event of Default, or

(v)

any Litigation commenced against any Indemnified Party arising out of the
execution, delivery or performance of, or the enforcement of any right under any
Loan Document.  

Each of the Administration Agent and the Lenders shall be constituted as the
agent and bare trustee of each Indemnified Party who is its own Representative
and shall hold and enforce each such Indemnified Party’s rights under this
Section 14.2(b) for such Representative’s benefit.  The foregoing indemnity
shall not apply in favour of an Indemnified Party in respect of losses and
expenses arising as a result of the gross negligence or wilful misconduct of
such Indemnified Party or any Person acting for or on behalf of such Indemnified
Party or in respect of losses and  expenses arising as a result of the operation
of any of the Terasen Group Facilities by an Indemnified Party in a manner that
is not at least substantially as environmentally sound as would be the case if
operated in accordance with general industry practice or to the standard that
the Terasen Group Member operated same.

Section 3.0

Application of Payment.

So long as no Event of Default exists, all amounts received in respect of the
Loan Obligations by the Lenders from or on behalf of the Borrower and not
previously applied in another manner in accordance with this Agreement shall be
applied by the Lenders as follows:

(a)

first, to fulfil the Borrower’s obligation to pay accrued and unpaid interest
due and owing on the principal amount of Loans or unpaid Stamping Fees in
respect of Acceptances;

(b)

second, to fulfil the Borrower’s obligation to pay any other fees which are due
and owing, and any accrued and unpaid costs and expenses of the Syndicate in
connection with any of the Loan Documents;

(c)

third, to fulfil the Borrower’s obligation to pay any amounts due and owing on
account of the unpaid principal amount of Loans, the Borrower’s reimbursement
obligations in respect of Acceptances and the Borrower’s indemnity obligations
in respect of Standby Instruments; and





--------------------------------------------------------------------------------

- 99 -




(d)

fourth, to fulfil any other obligation of the Borrower under this Agreement.

Should an Event of Default exist, any payments received in respect of the Loan
Obligations may, notwithstanding any appropriation by the Borrower, be
appropriated to such parts of the Loan Obligations and in such order as the
Administration Agent sees fit, and the Administration Agent shall have the right
to change any appropriation at any time.

Section 4.0

Set-Off, Combination of Accounts and Crossclaims.

The Loan Obligations will be paid by the Borrower without regard to any equities
between the Borrower and the Syndicate or any right of set-off, combination of
accounts or cross-claim.  If an Event of Default has occurred and is continuing,
any indebtedness owing by any member of the Syndicate to the Borrower, direct or
indirect, extended or renewed, actual or contingent, matured or not, may be
set-off and applied by such Syndicate member at any time, either before or after
maturity, against the Loan Obligations owing to such Syndicate member.  Each
Lender agrees to promptly notify the Borrower and the Administration Agent after
any such set-off and application, but the failure to give such notice shall not
affect the validity of such set-off and application.  The parties acknowledge
and agree that this Section 14.4 is not intended to create and shall not be
construed as creating and does not create a security interest in any property of
the Borrower.

Section 5.0

Rights in Addition.

The rights conferred by each Loan Document are in addition to, and not in
substitution for, any other rights the Syndicate may have under that Loan
Document or any other Loan Document, at law, in equity or by or under Applicable
Law or any agreement.  The Syndicate may proceed by way of any action, suit or
other proceeding at law or in equity and no right of the Syndicate shall be
exclusive of or dependent on any other.  The Syndicate may exercise any of its
rights separately or in combination and at any time.

Section 6.0

Certificate Evidence.

A certificate prepared by any member of the Syndicate and provided to the
Borrower setting forth any interest rate or any amount payable under this
Agreement, including the amount of compensation or loss and expense payable
under Section 7.7 or Section 14.2, shall be conclusive and bind the Borrower,
absent manifest error.

Section 7.0

Evidence of Indebtedness.

(a)

The Administration Agent shall open and maintain on its books, accounts
evidencing all Borrowings under the Operating Facility and all amounts owing by
the Borrower to the Syndicate thereunder.  The Administration Agent shall enter
in the accounts details of all amounts from time to time owing, paid or repaid
by the Borrower under the Operating Facility.  The information entered in the
accounts shall constitute, in the absence of manifest error, conclusive evidence
of the existence and quantum of the obligations of the Borrower to the Syndicate
under the Operating Facility.  The Borrower shall, on reasonable notice to the





--------------------------------------------------------------------------------

- 100 -




Administration Agent, be entitled to obtain from the Administration Agent copies
of extracts of all entries made in such accounts.

(b)

The Swing Line Lender shall open and maintain on its books, accounts evidencing
all Borrowings under the Swing Line Facility and all amounts owing by the
Borrower to the Swing Line Lender thereunder.  The Swing Line Lender shall enter
in the accounts details of all amounts from time to time owing, paid or repaid
by the Borrower under the Swing Line Facility.  The information entered in the
accounts shall constitute, in the absence of manifest error, conclusive evidence
of the existence and quantum of the obligations of the Borrower to the Swing
Line Lender under Swing Line Facility.  The Borrower shall, on reasonable notice
to the Swing Line Lender, be entitled to obtain from the Swing Line Lender
copies of extracts of all entries made in such accounts.

Section 8.0

Notices.

Any notice, demand, consent, approval or other communication to be made or given
under or in connection with this Agreement (a “Notice”) shall be in writing and
may be made or given by personal delivery or by facsimile addressed to the
respective parties as follows:

To the Borrower:

TERASEN INC.
3700 – 2nd Avenue
Burnaby, British Columbia, V6E 4M4
Attention:

Vice President, Treasurer

Facsimile:

(604) 293-8640

To the Administration Agent:

THE TORONTO-DOMINION BANK
Royal Trust Tower, 18th Floor
77 King Street West
Toronto, Ontario, M5K 1A2
Attention:

Vice-President, Loan Syndications – Agency

Facsimile:

(416) 982-5535

To each Lender:

At its address set forth in Schedule F or in any Loan Assignment Agreement,

or to such other address as such party may from time to time notify the others
in accordance with this Section 14.8.  Any Notice made or given by personal
delivery shall be conclusively deemed to have been given at the time of actual
delivery or, if made or given by facsimile, at the opening of business on the
first Business Day following the transmittal thereof.  Notwithstanding the
foregoing, the Administration Agent may in its discretion act upon verbal Notice
from any





--------------------------------------------------------------------------------

- 101 -




Person reasonably believed by the Administration Agent to be a Person authorized
by the Borrower or a Lender to give instructions under or in connection with
this Agreement including any request for a Borrowing.  The Syndicate shall not
be responsible for any error or omission in such instructions or in the
performance thereof except in the case of gross negligence or wilful misconduct
by the Administration Agent.  Any Notice given by the Borrower shall bind the
Borrower.

Section 9.0

Judgment Currency.

If, for the purposes of obtaining or enforcing judgment in any court in any
jurisdiction, it becomes necessary to convert into the currency of the
jurisdiction giving such judgment (the “Judgment Currency”) an amount due
hereunder in any other currency (the “Original Currency”), then the date on
which the rate of exchange for conversion is selected by that court is referred
to herein as the “Currency Conversion Date”.  If there is a change in the rate
of exchange between the Judgment Currency and the Original Currency between the
Currency Conversion Date and the actual receipt by any Syndicate member of the
amount due to it hereunder or under such judgment, the Borrower shall,
notwithstanding such judgment, pay all such additional amounts as may be
necessary to ensure that the amount received by such Syndicate member in the
Judgment Currency, when converted at the rate of exchange prevailing on the date
of receipt, will produce the amount due in the Original Currency.  The
Borrower’s liability hereunder constitutes a separate and independent liability
which shall not merge with any judgment or any partial payment or enforcement of
payment of sums due under this Agreement.

Section 10.0

Successors and Assigns.

(a)

Benefit and Burden.  The Loan Documents shall enure to the benefit of and be
binding on the parties hereto, their respective successors and each assignee of
some or all of the rights or obligations of the parties under the Loan Documents
permitted by Section 14.10(f).  Any reference in any such Loan Document to any
party hereto shall (to the extent the context so admits) be construed
accordingly to include the successors and permitted assigns of such party.

(b)

Borrower.  The Borrower may not assign all or any part of any of its rights or
obligations in respect of any Credit Facility or under any Loan Document without
the prior written consent of all Lenders; provided that, the foregoing shall not
prohibit a Reorganization that complies with Section 11.2(d).  

(c)

Participation.  Each Lender may grant a participation in the whole or any part
of each of its Commitments (including its Rateable Share in any Advances) to any
other financial institution or special purpose vehicle created by a Lender for
the purposes of securitization transactions (a “Participant”) under which the
Participant shall be entitled to the benefit of the same rights under this
Agreement with respect to such participation as if it were a party hereto in the
place and stead of such Lender provided that, in respect of such participated
share of its Commitments and as amongst all parties to this Agreement: (i) such
Lender (and not the Participant) shall remain entitled to enforce such rights,
and shall remain





--------------------------------------------------------------------------------

- 102 -




responsible for the performance of all obligations, of such Lender under this
Agreement with respect to the share of each of its Commitments subject to such
participation; (ii) the Administration Agent will continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and each of the other Loan Documents; and (iii)
no Participant will be entitled to require such Lender to take or refrain from
taking any action hereunder or under any other Loan Document, save and except
that such Lender and Participant may agree that such Lender will not, without
the consent of the Participant, consent to any of those matters described in
Section 13.18(b) that would affect the Participant.

(d)

Participant Rights.  Subject to Section 14.10(e), the Borrower agrees that each
Participant shall be entitled to the benefits of Section 7.7 and Section 7.10 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 14.10(f).  To the extent permitted by Applicable
Law, each Participant also shall be entitled to the benefits of Section 14.4 as
though it were a Lender, provided such Participant agrees to be subject to
Section 13.22 as though it were a Lender.

(e)

Limitations upon Participant Rights.  A Participant shall not be entitled to
receive any greater payment under Section 7.7 or Section 7.10 than the
applicable Lender would have been entitled to receive with respect to the
participation granted to such Participant, unless the granting of the
participation to such Participant was made with the Borrower’s prior written
consent.

(f)

Assignments.  Each Lender (a “Transferring Lender”) may assign its Commitment
under any Credit Facility (including its Rateable Share in each Advance made
thereunder), or any part thereof in a minimum amount of Cdn.$10,000,000 to (i)
any Affiliate of the Transferring Lender without the consent of the Borrower or
the Administration Agent, (ii) prior to the occurrence of an Event of Default,
to any other Person with the prior consent of the Administration Agent and the
Borrower, such consent not be unreasonably withheld or delayed, and (iii) during
the continuance of an Event of Default, to any Person, without the consent of
the Borrower but with the consent of the Administration Agent, such consent not
to be unreasonably withheld or delayed, provided that, if the proposed assignee
is already a Lender under the same Credit Facility or is a bank whose senior,
unsecured, non-credit enhanced, long-term debt is rated at least A3, A- or A low
by at least two of Moody’s, S&P and DBRS, respectively, then such consent of the
Administration Agent under this clause (iii) shall not be required.  Any such
transfer to any Person permitted pursuant to the preceding sentence (a
“Transferee”) shall be made pursuant to a loan assignment agreement (a “Loan
Assignment Agreement”) substantially in the form of Schedule G (or in such other
form to similar effect as the Administration Agent may approve).  Each Loan
Assignment Agreement duly executed by all parties thereto (other than the
Administration Agent) must be delivered to the Administration Agent at least
five Business Days before it takes effect accompanied, if such assignment is not
being made to an Affiliate of an existing





--------------------------------------------------------------------------------

- 103 -




Lender, by payment to the Administration Agent of a processing fee of
Cdn.$3,500.  Each party hereto hereby agrees that any such Transferee under any
such Loan Assignment Agreement shall be entitled to rights identical to the
rights assigned to such Transferee as if such Transferee were named in this
Agreement as an original party in substitution for the Transferring Lender in
respect of such Commitment, or part thereof, assigned, and such Transferring
Lender shall be released from all obligations in relation to its Commitment, or
part thereof, so assigned.

(g)

Schedule C (Commitments).  The Administration Agent may from time to time revise
Schedule C to record the Lenders and their respective Commitments after giving
effect to assignments and/or transfers referred to in Section 14.10(f) above.
 Any such revised Schedule C shall be prima facie evidence of the identities and
Commitments of the Lenders.  The Administration Agent shall provide a copy of
any such revised Schedule C to the Borrower and each Lender upon request.

(h)

Increased Costs.  If as a result of any assignment of the whole or any part of
any Commitment of any Lender pursuant to Section 14.10(f) made before the
occurrence of an Event of Default, the Transferee would incur costs, expenses or
other amounts of the nature described in Section 7.7 in excess of those which
the Borrower would have been required to indemnify such Lender had such
assignment not taken place, the indemnity obligations of the Borrower under
Section 7.7 shall not extend to such excess.

(i)

Disclosure.  Each Lender may disclose to any prospective or actual Participant
in or Transferee of any rights or obligations in respect of any of the Credit
Facilities any information regarding any Terasen Group Member or any of its
Business Affairs so long as the prospective or actual Participant or Transferee
agrees to be bound by the confidentiality provisions of this Section 14.10(i).
 Each Lender shall keep confidential and not disclose to any third party
(excluding for certainty its own Representatives) any confidential information
received by such Lender from the Borrower pursuant to this Agreement save that
any Lender may disclose any such confidential information (i) as provided in the
preceding sentence, (ii) to the Administration Agent or any other Lender, (iii)
to any prospective or actual replacement Administration Agent, (iv) to the
extent required by Applicable Law, (v) to the extent required to protect the
interests of any Lender in any actual, pending or threatened Litigation, or (vi)
as may be necessary or desirable in order to enforce the rights of the Syndicate
under any Loan Document.

(j)

Substitute Lenders.  If at any time the Borrower becomes obligated to compensate
any Lender for additional amounts pursuant to Section 7.7, or any Lender becomes
an Affected Lender and either ceases to make its Rateable Share available in any
LIBOR Loans pursuant to Section 7.8(a) or Section 7.9 or ceases to make its
Rateable Share in any Borrowing by way of Acceptances pursuant to Section 7.8(b)
(in any such case, a “Non-Funding Lender”), then the Borrower may, on 10
Business Days’ prior written notice to the Administration Agent and such
Non-Funding Lender replace the Non-Funding Lender by causing the Non-





--------------------------------------------------------------------------------

- 104 -




Funding Lender to (and the Non-Funding Lender shall be obligated to) assign and
transfer its rights and obligations under this Agreement pursuant to Section
14.10(f) to another Lender that has agreed to accept such assignment and
transfer or otherwise to another Person selected by the Borrower that is
acceptable to the Administration Agent, acting in its discretion exercised
reasonably, (a “Replacement Lender”) for a purchase price equal to the Loan
Obligations owing to the Non-Funding Lender, including all accrued interest and
fees and other amounts payable hereunder, together with such amount as would be
payable to the Non-Funding Lender under Section 14.2(a) if the Rateable Share of
the Non-Funding Lender in each outstanding Advance were actually being paid by
the Borrower instead of being purchased by way of assignment and transfer
pursuant to Section 14.10(f); provided that (i) the Administration Agent and no
Lender shall have any obligation to the Borrower to find a Replacement Lender,
(ii) in circumstances where a Non-Funding Lender is sought to be replaced
pursuant to this Section 14.10(j), in order for the Borrower to be entitled to
replace such Non-Funding Lender, such replacement must take place no later than,
as applicable, 90 days after the date the Non-Funding Lender shall have notified
the Administration Agent that it had become an Affected Lender, (iii) in no
event shall the Non-Funding Lender be required to pay or surrender to such
Replacement Lender any of the principal, interest, fees or other amounts
received by the Non-Funding Lender pursuant to this Agreement and (iv) the
Borrower shall only be entitled to replace a Non-Funding Lender pursuant to this
Section 14.10(j) if no Default or Event of Default has occurred.

Section 11.0

Time of the Essence.

Time is of the essence of each provision of each Loan Document.

Section 12.0

Governing Law.

This Agreement shall be governed by, and interpreted and enforced in accordance
with, the laws in force in the Province of British Columbia, including the
federal laws of Canada applicable therein, (excluding any conflicts of laws rule
or principle which might refer such construction to the laws of another
jurisdiction).  Such choice of law shall, however, be without prejudice to or
limitation of any other rights available to the Syndicate under the laws of any
jurisdiction where the Borrower or its property may be located.

Section 13.0

Survival.

The Loan Obligations payable under Section 7.7, Section 7.10, Section 14.1 and
Section 14.2 (“Indemnity Obligations”) shall survive the payment in full of all
other Loan Obligations and any enforcement proceedings by or through which the
Syndicate may obtain title to the whole or any part of the Business Assets of
the Borrower as if such Indemnity Obligations were separate and distinct from
this Agreement, and shall continue in full force and effect until such Indemnity
Obligations are irrevocably paid in full.





--------------------------------------------------------------------------------

- 105 -




Section 14.0

Jurisdiction.

(a)

With respect to any claim arising out of this Agreement, any other Loan Document
or any other agreement relating to any Loan Document:

(i)

the Borrower and each of the Lenders irrevocably submits to the non-exclusive
jurisdiction of the courts of competent jurisdiction of the Province of British
Columbia, Canada, located at Vancouver;

(ii)

the Borrower and each of the Lenders irrevocably waives:

(A)

any objection which it may have at any time to the laying of venue of any such
suit, action or proceeding arising out of or relating to this Agreement, any
other Loan Document or any other agreement relating to any Loan Document brought
in any such court;

(B)

any claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum; and

(C)

the right to object, with respect to such suit, action or proceeding brought in
any such court, that such court does not have jurisdiction over the Borrower or
such Lender.

(b)

Nothing in this Agreement will be deemed to preclude the Syndicate from bringing
any suit, action or proceeding in respect of any Loan Document or any agreement
relating to any Loan Document in any other jurisdiction.

Section 15.0

Service of Process.

The Borrower irrevocably consents to the service of process out of the courts
described in Section 14.14 in accordance with the local rules of civil procedure
or by mailing a copy thereof, by registered mail, postage prepaid to the
Borrower at the address of the Borrower determined under Section 14.8.

Section 16.0

Invalidity.

If any provision or part of any provision of any Loan Document is determined to
be invalid or unenforceable in any jurisdiction by a court of competent
jurisdiction from which no further appeal lies or is taken, that provision or
part, as to such jurisdiction, shall be deemed to be severed therefrom, and the
remaining provisions and the balance of any provision impugned in part of such
Loan Document shall not be affected thereby and shall remain valid and
enforceable.

Section 17.0

Amendment.

Each Loan Document to which the Borrower is a party may only be amended,
supplemented, otherwise modified, restated or novated by a written agreement
signed by the Borrower and the Administration Agent.





--------------------------------------------------------------------------------

- 106 -




Section 18.0

Further Assurances.

The Borrower will do, execute and deliver, or cause to be done, executed and
delivered, all such further acts, documents (including certificates,
declarations, affidavits, reports and opinions) and things as the Administration
Agent or the Swing Line Lender may reasonably require for the purpose of giving
effect to this Agreement or monitoring compliance by the Borrower with its
covenants in this Agreement.

Section 19.0

Bank Account Debits.

Each of the Administration Agent and the Swing Line Lender may debit the
Borrower’s Accounts for any principal, interest, Stamping Fee, Agency Fees,
Arrangement Fees, Standby Instrument issuance fee, Standby Instrument fronting
fee, Standby Fee, processing fee or similar payment due under this Agreement or
any of the other Loan Documents, without further direction from the Borrower.

Section 20.0

Arranger.  

The Arranger and its Representatives shall not be under any obligation
whatsoever:

(a)

to any Terasen Group Member as a consequence of any failure or delay in the
performance by, or any breach by, any Lender of any of its obligations under any
Loan Document;

(b)

to any Lender, as a consequence of any failure or delay in performance by, or
any breach by, any Terasen Group Member of any of its obligations under any Loan
Document; or

(c)

to any Lender for any statements, representations or warranties in any Loan
Document or any other agreement, document or instrument contemplated by any Loan
Document or in any other information provided pursuant to any Loan Document or
any other agreement, document or instrument contemplated by any Loan Document or
for the validity, effectiveness, enforceability or sufficiency of any Loan
Document or any other agreement, document or instrument contemplated thereby.

Section 21.0

Performance.  

The Borrower hereby authorizes the Administration Agent to perform or cause to
be performed any of its covenants or obligations under this Agreement or any of
the other Loan Documents that it fails or refuses to perform and to advance or
expend monies for such purposes at the Borrower’s expense and the Borrower
covenants to repay any such monies on demand.  The Administration Agent shall be
under no obligation whatsoever to perform or cause to be performed any
obligations or covenants of the Borrower.





--------------------------------------------------------------------------------

- 107 -




Section 22.0

Entire Agreement.  

There are no representations, warranties, conditions, other agreements or
acknowledgments, whether direct or collateral, express or implied, that form
part of or affect this Agreement or any other Loan Document other than as
expressed herein or in such other Loan Document.  The execution of each Loan
Document has not been induced by, nor does the Borrower rely upon or regard as
material, any representations, warranties, conditions, other agreements or
acknowledgments not expressly made in any Loan Document.

Section 23.0

This Agreement to Govern.  

If there is any inconsistency between the provisions of this Agreement and the
provisions of any other Loan Document, the provisions hereof shall govern and
apply to the extent of the inconsistency.

Section 24.0

Counterparts.  

This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original and all of which taken together shall be
deemed to constitute one and the same instrument, and it shall not be necessary
in making proof of this Agreement to produce or account for more than one such
counterpart.  Delivery of an executed signature page of this Agreement by
facsimile transmission or by e-mail in pdf format shall be effective as delivery
of a manually executed counterpart hereof.




IN WITNESS WHEREOF the parties have executed this Agreement as of the date first
written above.




The Borrower:

      

TERASEN INC.

  

Per:

      

Authorized Signatory

         

Per:

      

Authorized Signatory

   








--------------------------------------------------------------------------------

- 108 -








The Lenders:

      

THE TORONTO-DOMINION BANK,
as the Swing Line Lender

  

By:

      

Frazer Scott
Vice-President and Director

   




By:

      

Ben Montgomery
Vice-President

         

The Toronto-Dominion Bank

700 West Georgia Street, Suite 1700

P.O. Box 10001, Pacific Centre

Vancouver, British Columbia, V7Y 1A2

   

Telephone:

(604) 654-3099

  

Facsimile:

(604) 654-3166

  







THE TORONTO-DOMINION BANK,
as an Operating Lender

  

By:

      

Frazer Scott
Vice-President and Director

   




By:

      

Ben Montgomery
Vice-President

         

The Toronto-Dominion Bank

700 West Georgia Street, Suite 1700

P.O. Box 10001, Pacific Centre

Vancouver, British Columbia, V7Y 1A2

   

Telephone:

(604) 654-3099

  

Facsimile:

(604) 654-3166

  

















--------------------------------------------------------------------------------

- 109 -








ROYAL BANK OF CANADA, as an Operating Lender

  

By:

      

Gerald W. Derbyshire
Attorney-in-Fact

   




By:

      

Baljit Mann
Attorney-in-Fact

         

Royal Bank of Canada

Corporate Credit

Suite 2100, Park Place

666 Burrard Street

Vancouver, British Columbia, V6C 3B1

   

Telephone:

Facsimile:

(604) 257-7100

(604) 665-6465

  














--------------------------------------------------------------------------------

- 110 -







CANADIAN IMPERIAL BANK OF COMMERCE, as an Operating Lender

  




By:

      

Chris Perks

Executive Director

         




By:

      

Joelle Chatwin

Executive Director

         

Canadian Imperial Bank of Commerce

Canadian Credit Capital Markets

9th Floor, 855 2nd Street S.W.

Calgary, Alberta, T2P 2P2

   

Telephone:

Facsimile:

(403) 221-5713

(403) 221-5779

  














--------------------------------------------------------------------------------

- 111 -







The Administration Agent:

      

THE TORONTO-DOMINION BANK,
as the Administration Agent

  

By:

      

Authorized Signatory

   




By:

      

Authorized Signatory

         

Royal Trust Tower, 18th Floor
77 King Street West

Toronto, Ontario, M5K 1A2

   

Attention:

Vice-President, Loan Syndications-Agency

 

Facsimile:

(416) 982-5535

  














--------------------------------------------------------------------------------










SCHEDULE A
APPLICABLE MARGIN




Rating

Swing Line Facility

Operating Facility

Level

Moody’s

S&P

DBRS

Canadian Prime Rate Loans/

U.S. Base Rate Loans

 Standby Instruments

Standby Fees

Canadian Prime Rate Loans/

U.S. Base Rate Loans

LIBOR Loans/ Standby Instruments

Stamping Fees

Standby Fees

1

A3 or higher

A- or higher

A (low) or higher

 0.000%

0.450%

0.100%

0.000%

0.450%

0.450%

0.100%

2

Baa1

BBB+

BBB (high)

 0.000%

0.550%

0.125%

0.000%

0.550%

0.550%

0.125%

3

Baa2

BBB

BBB

 0.000%

0.750%

0.170%

0.000%

0.750%

0.750%

0.170%

4

Baa3

BBB-

BBB (low)

 0.000%

1.000%

0.225%

0.000%

1.000%

1.000%

0.225%

5

lower than Baa3

Lower than BBB-

lower than BBB (low)

 0.600%

 1.600%

 0.360%

0.600%

1.600%

1.600%

0.360%




For the purposes of determining the Applicable Margin, the following shall
apply:

(a)

The Applicable Margin shall be the percentage rate per annum for the applicable
form of Advance or Standby Fees corresponding to the applicable Rating Level or
if the Ratings provided by the Rating Agencies are not at the same Level, the
Applicable Margin shall be the arithmetic mean of the applicable percentage
rates corresponding to such Ratings.  For example, if the Ratings of two Rating
Agencies were at Level 2 and the Rating of the third Rating Agency was at Level
3, the Applicable Margin in relation to LIBOR Loans would be 0.617% and in
relation to Standby Fees would be 0.140%.

(b)

The Applicable Margin shall be determined from time to time by the
Administration Agent based solely upon deliveries made or that should have been
made pursuant to Section 9.1(f) or Section 11.1(j), whose determination shall be
conclusive and binding for all purposes hereof, absent demonstrated error.  The
Administration Agent shall provide notice to the Borrower and the Lenders of any
change in the Applicable Margin as so determined by it.

(c)

A change in Applicable Margin shall have effect: (i) as regards U.S. Base Rate
Loans, Canadian Prime Rate Loans and LIBOR Loans then outstanding, on the third
Business Day after the Administration Agent has received or should have received
notice pursuant to Section 11.1(j); (ii) as regards Standby Fees and the fees
referred to in Sections 6.8(a), (b), (c) and (d) in respect of the issuance of
outstanding Standby Instruments, on the third Business Day after the
Administration Agent has received or should have received notice pursuant to
Section 11.1(j); and (iii) shall have immediate effect as regards Advances
obtained on or after the third Business Day after the Administration Agent has
received or should have received notice pursuant to Section 11.1(j); but shall
not affect the Stamping Fees paid in respect of outstanding Acceptances.

For clarity, at the date of this Agreement DBRS and Moody’s are the only Rating
Agencies.  For S&P to become a Rating Agency it would need to be engaged by the
Borrower to provide a Rating.











--------------------------------------------------------------------------------

TABLE OF CONTENTS

 




Page




ARTICLE 1

INTERPRETATION

1

Section 1.1

General Definitions

1

Section 1.2

Additional References

28

Section 1.3

References to Knowledge

30

Section 1.4

References to Agreements

30

Section 1.5

Reference to Statutes

30

Section 1.6

Headings, etc

31

Section 1.7

Number and Gender

31

Section 1.8

Accounting Principles

31

Section 1.9

Schedules

31

Section 1.10

Rounding

32

ARTICLE 2

OPERATING FACILITY

32

Section 2.1

Establishment of Facility

32

Section 2.2

Facility Limit

32

Section 2.3

Availability

33

Section 2.4

Drawdown Requests

33

Section 2.5

Proceeds of Drawdown

34

Section 2.6

BA Transitional Provisions

34

ARTICLE 3

SWING LINE FACILITY

34

Section 3.1

Establishment of Facility

34

Section 3.2

Facility Limit

34

Section 3.3

Availability

34

Section 3.4

Refunding the Swing Line Facility

35

Section 3.5

Adjustments on Termination of the Swing Line Facility

35

ARTICLE 4

BANKERS’ ACCEPTANCES

37

Section 4.1

Notice and Term

37

Section 4.2

Face Amount of Drafts

37

Section 4.3

Power of Attorney

38

Section 4.4

Keeping of Drafts

38

Section 4.5

Restrictions

38

Section 4.6

Discount and Sale of Acceptances

38

Section 4.7

Stamping Fee

39

Section 4.8

Payment of Acceptances

39

Section 4.9

Waivers

39

Section 4.10

Notice of Maturing Acceptances

40

Section 4.11

BA Equivalent Advances

40

Section 4.12

Discount Notes

40

Section 4.13

Clearing House System

40











--------------------------------------------------------------------------------

- ii -




ARTICLE 5

CONVERSIONS AND ROLLOVERS

41

Section 5.1

Conversions

41

Section 5.2

Rollovers

41

Section 5.3

Not a Repayment

42

Section 5.4

Payments by the Borrower on a Conversion or Rollover

42

ARTICLE 6

STANDBY INSTRUMENTS

43

Section 6.1

Original Issuance

43

Section 6.2

Existing Standby Instruments

44

Section 6.3

PoA Standby Instruments

44

Section 6.4

Fronted Standby Instruments

47

Section 6.5

Reimbursement by the Borrower

47

Section 6.6

Refunding of Fronting Lender Advances Amongst Operating
Lenders

48

Section 6.7

Issuing Lender Not Liable

50

Section 6.8

Standby Instrument Fees

51

ARTICLE 7

INTEREST AND FEE CALCULATIONS AND CHANGES IN
CIRCUMSTANCES

52

Section 7.1

Interest

52

Section 7.2

Fees in Respect of Acceptances

53

Section 7.3

Standby Fees

54

Section 7.4

Arrangement Fees

54

Section 7.5

Agency Fees

55

Section 7.6

Interest and Fee Calculations and Payments

55

Section 7.7

Increased Costs

56

Section 7.8

Market Disruption

57

Section 7.9

Illegality

58

Section 7.10

Withholding Taxes

59

ARTICLE 8

REPAYMENT AND PREPAYMENT

61

Section 8.1

Repayment of Credit Facilities

61

Section 8.2

Voluntary Cancellations.

61

Section 8.3

Voluntary Prepayments

62

Section 8.4

Mandatory Repayments of the Credit Facilities

63

Section 8.5

Facility Excesses by Reason of Foreign Currency Fluctuations

64

Section 8.6

Prepayment of Affected Lenders

65

Section 8.7

Netting of Payments

65

Section 8.8

Place of Payment of Principal, Interest and Fees

66

ARTICLE 9

CONDITIONS PRECEDENT TO BORROWING

66

Section 9.1

Conditions Precedent to First Drawdown

66

Section 9.2

Conditions to all Borrowings

67

Section 9.3

Waiver

68











--------------------------------------------------------------------------------

- iii -




ARTICLE 10

REPRESENTATIONS AND WARRANTIES

68

Section 10.1

Borrower Representations and Warranties

68

Section 10.2

Repetition of Representations and Warranties

72

Section 10.3

Nature of Representations and Warranties

72

ARTICLE 11

COVENANTS OF THE BORROWER

72

Section 11.1

Affirmative Covenants

72

Section 11.2

Negative Covenants

76

ARTICLE 12

EVENTS OF DEFAULT

81

Section 12.1

Events of Default

81

Section 12.2

Termination and Acceleration

84

Section 12.3

Waiver

85

ARTICLE 13

THE ADMINISTRATION AGENT AND ADMINISTRATION OF
THE CREDIT FACILITIES
                                                                            85

Section 13.1

Appointment and Authorization

85

Section 13.2

Declaration of Agency

86

Section 13.3

Protection of Administration Agent

86

Section 13.4

Interest Holders

86

Section 13.5

Consultation with Professionals

86

Section 13.6

Documents

86

Section 13.7

Administration Agent and its Affiliates

86

Section 13.8

Responsibility of the Administration Agent

87

Section 13.9

Action by the Administration Agent

87

Section 13.10

Notice of Defaults and Events of Default

88

Section 13.11

Responsibility Disclaimed

88

Section 13.12

Indemnification

89

Section 13.13

Protection of Representatives

89

Section 13.14

Credit Decision

90

Section 13.15

Replacement Administration Agent and Swing Line Lender

90

Section 13.16

Delegation

91

Section 13.17

Required Lender Decisions

91

Section 13.18

Changes, Judgements and Discretions

91

Section 13.19

Determination by Administration Agent

92

Section 13.20

Interlender Procedure for Making Advances

92

Section 13.21

Remittance of Payments

94

Section 13.22

Redistribution of Payments

95

Section 13.23

Prompt Notice to Lenders

96

Section 13.24

Several Debts Owing to the Lenders

96

ARTICLE 14

GENERAL

96

Section 14.1

Costs and Expenses

96

Section 14.2

Indemnification

97

Section 14.3

Application of Payment

98

Section 14.4

Set-Off, Combination of Accounts and Crossclaims

99

Section 14.5

Rights in Addition

99




--------------------------------------------------------------------------------

- iv -




Section 14.6

Certificate Evidence

99

Section 14.7

Evidence of Indebtedness

99

Section 14.8

Notices

100

Section 14.9

Judgment Currency

101

Section 14.10

Successors and Assigns

101

Section 14.11

Time of the Essence

104

Section 14.12

Governing Law

104

Section 14.13

Survival

104

Section 14.14

Jurisdiction

105

Section 14.15

Service of Process

105

Section 14.16

Invalidity

105

Section 14.17

Amendment

105

Section 14.18

Further Assurances

106

Section 14.19

Bank Account Debits

106

Section 14.20

Arranger

106

Section 14.21

Performance

106

Section 14.22

Entire Agreement

107

Section 14.23

This Agreement to Govern

107

Section 14.24

Counterparts

107







SCHEDULE A

-

Applicable Margin

SCHEDULE B

-

Form of Borrowing Request

SCHEDULE C

-

Commitments

SCHEDULE D

-

Form of Repayment/Cancellation Notice

SCHEDULE E

-

Form of Compliance Certificate

SCHEDULE F

-

Address for Notices

SCHEDULE G

-

Form of Loan Assignment Agreement

SCHEDULE H

-

Form of PoA Standby Instrument

SCHEDULE I

-

List of Existing Standby Instruments

SCHEDULE J

-

Form of Power of Attorney.

SCHEDULE K

-

Outstanding Bankers’ Acceptances

SCHEDULE L

-

Form of BA Indemnity

SCHEDULE M

-

Form of Acknowledgement and Agreement











--------------------------------------------------------------------------------

--------------------------------------------------------------------------------